Decision on urgent procedure
Ladies and gentlemen, before we debate Mr Manders' report, we have to vote on the request to apply the urgent procedure to the proposal for a Council decision on the conclusion of an agreement in the form of a letter between the European Community and the Republic of Croatia on the ecopoint system applicable to Croatian transit traffic through Austria.
I shall now give the floor to the Committee on Regional Policy, Transport and Tourism, which is the competent committee for this matter.
Mr President, I wanted, first of all, on a brief point of order, to comment on the application of Rule 112, reminding Parliament that this is a procedure which is to be applied strictly in exceptional circumstances. Quite frankly, I am amazed that the Council should invoke Rule 112 for a matter of this nature, which we would have been able to address in a few week's time anyway without it making any difference to the measure, which, as you are aware, has already been in force since 1 January.
In this regard, I would point out to the House that, irrespective of the position it expresses, last night, at an extraordinary meeting held at the request of the Council, the competent committee did not reach the quorum necessary to vote. The coordinators present were, in fact, surprised at the application of Rule 112 precisely because - as I said before, Mr President - it is, in my opinion, an instrument which is to be used in exceptional circumstances. We are therefore stunned that the urgent procedure has been employed for what is, I reiterate, a measure whose content is of very minor import.
Mr President, the chairman of the Committee on Regional Policy, Transport and Tourism himself has already stressed that this is of course an unusual procedure. On the other hand, the deadlines are very tight, making the urgent procedure necessary. I would therefore propose that we accept the request for urgent procedure.
The next item is the report (A5-0145/2003) by Mr Manders, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a European Parliament and Council directive on environmental liability with regard to the prevention and remedying of environmental damage [COM(2002) 17 - C5-0088/2002 - 2002/0021(COD)].
Mr President, I wish to begin by welcoming our new colleagues from the new Member States. It is a real pleasure to see them in the European Parliament and I welcome them to the EU family.
Firstly, let me thank the rapporteur, Mr Manders, for his report concerning the Commission's proposal on environmental liability. Environmental liability is an important subject that has received well-deserved attention and caused intensive discussion for many years. The Commission has been working on this issue for a long time, in close contact with the parties concerned and civil society.
This process has re-emphasised the strategic importance of the underlying principles, whilst also pointing to a great diversity of opinions on the details of implementation. One is tempted to say that there are almost as many different views on the main issues as there are parties involved.
I am thus well aware that this proposal is a complex and sensitive one. Difficult choices had to be made on many of its aspects and the appropriate balance had to be found among competing interests. We believe that the Commission succeeded in reaching this balance when it adopted the proposal in January 2002. It is with the aim of maintaining, if not further improving, this balance that it will consider the amendments adopted by Parliament.
Let me briefly present to you the main features of the Commission's proposal. The proposal aims to establish a Community framework whereby environmental damage - which is defined in the proposal as biodiversity damage, water damage and land damage - would be prevented or remedied through a system of environmental liability. Whenever possible the operator who has caused the environmental damage - or provoked an imminent threat of such damage occurring - must, in accordance with the polluter pays principle, bear the costs associated with the implementation of the necessary preventive or restorative measures. In certain cases, in which no operator can be held liable or a liable operator is unable to pay, Member States must assume the responsibility for finding an alternative source of financing the measures in question.
There are several key issues that deserve special attention. These issues certainly invite more detailed comments, but today I will be as concise as possible. Firstly, the scope of the proposal in terms of the activities and biodiversity to be covered: in the Commission's view, strict liability should apply to the activities listed in Annex I to the proposal, and also to occupational activities other than those listed in Annex I, it being understood that this second tier of liability is fault-based. The Commission considers that suppressing this part of the liability regime is unacceptable since this would weaken the proposal. Conversely, the Commission does not believe it either justifiable or workable to expand strict liability to all occupational activities in the EU.
Having commented on the scope, let me just finish by saying that the debate on the amendments will be an extremely important one, during which I am sure we will hear some new arguments.
Mr President, I would also like to welcome all our new colleagues, and I hope that they will also become involved in this complex report. I would like to thank all my colleagues who have been involved in this subject and who will be involved in it in the future. Particularly everyone who took part in the working party in order to find a compromise. I would in particular like to thank Mr Papayannakis for his excellent co-operation, and I would like to thank the Commission and the Council for the abundant information they have provided and the considerable co-operation they have offered.
This is perhaps the most complex subject, both from a legal and a political point of view, with a total of almost 900 amendments - if I include all the committees' amendments - which were then reduced to about 75 in the Committee on Legal Affairs and the Internal Market. We have voted on these. There are once again 108 amendments before us in the plenary session now, with the necessary split votes. This will mean that we will have a long hard session in front of us this afternoon, but I think that it will be worthwhile.
I would just like to briefly outline the background. I think that this report has prestige written all over it. First we had the Exxon Valdez and the Erika and then the Prestige, but the report also has political prestige written all over it, and has had since 1976. If you go faster than you are actually able to, you will not achieve anything. That is my position. So you have to try and make rules that are workable and realistic. The conflict in competence between the Committee on the Environment, Public Health and Consumer Policy and the Committee on Legal Affairs and the Internal Market was the starting point of political sentiment in particular. I believe that if liability regimes were not even to be dealt with in the Committee on Legal Affairs and the Internal Market any longer, we might as well abolish it and set up one committee, the Committee for 'All Affairs'. It could have 626 members, and possibly even 735 after next year, and then I know for sure that we would never get out of it.
Because of the conflict in competences, the subject has become controversial and heavily charged, one in which everyone wanted to stake their own political claim with a view to political profiling. That was a pity, because it has meant that up to now it has been virtually impossible to arrive at compromises and to create broader support. I ultimately decided on an approach that was considered on the basis of all the amendments submitted and that does not specifically favour industry and does not specifically favour the environment. I have tried to find a balance that will make a new piece of legislation - because that is after all what we are talking about - workable and implementable, one that will ultimately be able to develop into a piece of workable legislation that will result in a preventative approach to the environment and will ultimately protect the environment.
I also think that it is important to create a level playing field, because I believe that environmental legislation is part of our economy. The first compromises I suggested were based on this. For example, I said that the legal basis should be Article 175. Every Member State is developing its own system, and based on the best examples in the market, the Commission will be issuing harmonised draft legislation on environmental protection throughout Europe in five years' time. In this way we will get a level playing field, we will avoid environmental dumping and we will avoid a situation in which there will ultimately be 25 different legal systems which will definitely do nothing to promote the internal market nor protect the environment. I understand that there are a number of countries, including my own country, the Netherlands, that will always want to go a little bit further. That is fine, and I think that that should be allowed. On the other hand, I think that it is better that those countries that do not go as far should be brought up to a higher level, which will be ultimately better for the environment in absolute terms. If we apply Article 95, therefore, it will be easier for the European Commission, as the watchdog of the Treaty, to bring those parties who do not comply with the rules before the European Court of Justice, thus ensuring that the environment actually benefits from this legislation.
In my initial proposals I opted for mitigating factors instead of exemptions, and I think that that was a good thing. I linked liability for risk with state-of-the-art defence as a mitigating factor; 100 % mitigation would mean that the judge could decide not to hold somebody liable. Unfortunately we were not able to achieve that.
The scope: I mentioned sites, habitat and species protected under Community legislation, and sites protected under national legislation. I said that this should be complementary to all international conventions so as to ensure that there would be a level playing field and a comparable liability regime in that area too. Unfortunately we were not able to achieve this. I was isolated in the Committee on Legal Affairs and the Internal Market. Nobody, neither on the left nor on the right, would support me.
In order to ensure that we could deal with this here today, I looked for and found support in the Committee on Legal Affairs and the Internal Market. That means that I had to tone down my original suggestions somewhat, but ultimately I am particularly happy with what the Committee on Legal Affairs and the Internal Market has adopted, and I will support that. I therefore also support the amendments that were submitted and that were based on my initial compromise amendments. I hope that we will have a favourable vote, and I welcome the challenge of being able to continue to play a prominent role in this difficult matter at second reading.
Mr President, ladies and gentlemen, today we are debating a draft directive which we have been waiting 20 years for. The practical application of the polluter pays principle appears to be more complicated than we imagined, which is only reasonable because, of course, we need both to establish liability for restoring environmental damage and to find a way so that the taxpayer does not bear the liability and the cost and pollution is prevented, not just suppressed. Consequently, we are talking about the objective liability of polluters and about a set of arrangements to influence the behaviour of operators.
This draft directive gives rise to conflicting emotions in me: both satisfaction, because it may pave the way for reform, but merely pave the way, and reservations, because the steps proposed are timid, Commissioner.
For example, biodiversity, as defined in the draft, is restricted to habitats and species covered by the Habitats and Birds Directives, in other words only 13% of the EU's territory.
Secondly, the definition of environmental damage needs to be broader and should also include radiation, damage to air quality and damage to biodiversity caused by genetically modified organisms.
Thirdly, oil pollution and nuclear damage are not covered with the argument that they are covered by international conventions. However, these generally cover traditional damage and not environmental damage. In addition, several Member States of the European Union have not signed them. Furthermore, they contain clauses expressly prohibiting the introduction of provisions governing wider environmental liability. The directive must therefore be clear and must expressly state what the current liability regime is. There must also be a provision allowing these international conventions to be amended and we must wait for the relevant proposals from the Commission.
In addition, provision is made for exceptions from environmental liability for emissions or activities for which a permit has been issued or which were not considered harmful when the permit was issued. These are the so-called 'permit and state of the art defences'. I think that these exceptions undermine the reliability of the objectives of the directive, limit the scope of the liability regime and undermine the polluter pays principle. There is a study which was carried out by the Commission itself, Commissioner, and which shows that 10 of the 15 Member States of the Union do not make provision for this sort of exception. Why, therefore, should the new directive encourage numerous Member States to back off when it comes to the severity of their environmental legislation?
Furthermore, the proposal for a directive establishes a public law regime, with the competent authority responsible for determining and securing the appropriate prevention or remediation measures. However, this may risk putting the burden on the taxpayer. Thus, initial liability for taking preventive and remediation measures should lie with the operator. The competent public authority must comply with the procedure for ascertaining and restoring the damage.
Then there is the question of citizens' only having indirect access to justice. The proposal does not foresee the possibility of citizens' taking direct recourse to justice. I think that this violates the Aarhus Convention. I also believe there must be a mandatory operator insurance system with common rules for financial guarantees. If there is, there will be no distortion of competition. However, if there is not, it may be distorted and, moreover, the prevention system will be weak and I think we shall not see the beneficial impact on the economy that we hope for.
The Committee on the Environment, Public Health and Consumer Policy, for which I have the honour of acting as draftsman, approved an opinion in the spirit of these comments. We are now submitting to the House, together with numerous other honourable Members from numerous political groups, a series of proposals which are less ambitious but which represent a compromise of several views. We are trying to achieve a rapprochement with the Council's positions so that we can see the Greek Presidency achieve political agreement in the Environment Council on 13 June.
Mr President, ladies and gentlemen, the ecosystem and the flow of matter and energy follow a predictable, quantifiable course to which human activity must be adapted. We do not protect nature just by putting a fence round it. In order for us to protect the viability of Europe, we need industry and the economy as a whole to turn green. We cannot say that we are neither with one nor the other.
I trust that the outcome of our vote will send a clear political message to the whole of Europe: that we are determined to lay down a substantial policy which will guarantee better environmental protection, in keeping with the economic and social objectives of the Union. Our vote will not bring about immediate change. If we vote in favour of the amendments which we have the honour of presenting to you, Mr President, ladies and gentlemen, I think that we can start paving the way for the gradual introduction of a model of sustainability and responsibility in Europe and beyond.
Mr President, Commissioner, ladies and gentlemen, tomorrow we will be voting here in Parliament on the environmental liability directive, thus bringing to an end what has been a long and, as you know, very controversial debate. Allow me first to express very special thanks to our rapporteur, Toine Manders, who has worked tirelessly for many months to produce his report. He really has endeavoured to take account of the views of all of those concerned and has constantly sought to compromise. Once again I would express my sincere thanks for the constructive dialogue that we have enjoyed.
Before I go any further, allow me also to say very clearly, ladies and gentlemen, that the Group of the European People's Party (Christian Democrats) and European Democrats supports both this directive and the Commission proposal. We want stricter rules on environmental liability. Those who cause environmental damage in the course of their occupational activities must also be answerable for that. Compensation should also be paid for damage caused to biological diversity, that is, for what is termed ecological damage. As such provisions do not yet exist in the Member States, we are entering new territory here. But I think that it is good that we are entering new territory and my group supports liability for ecological damage, even though we are all aware that it will be difficult to put actual figures on this in practice.
I do understand that it is not always possible to reach a broad consensus where environmental liability is concerned. However, that is precisely why I am particularly advocating the adoption of the report of the Committee on Legal Affairs and the Internal Market today, because the Legal Affairs Committee has issued a clear, moderate and practicable opinion. The report represents a major step forward towards improved environmental protection and therefore also deserves to receive strong support in tomorrow's vote in the plenary.
It begins, ladies and gentlemen, even with the numerous definitions that are placed at the start of the directive and delineate its scope, for example the definition of biological diversity. Here, as I have already said, we are entering new territory. It makes sense, in my opinion, to base the rules on habitats and species that are already protected by European law. Furthermore, the Member States should be free to designate additional national protection areas, but it would breach the boundaries of the directive in every respect if we went any further than this.
A further example is the directive's scope. I think that here too we found a compromise in the Legal Affairs Committee that refers to the system of international conventions and makes the relationship with them clear. The idea is that for those areas in which international systems of establishing liability are effectively in force the environmental liability directive should not apply in the first instance. I believe that the compromise that has been found here is a sensible one.
Finally, my group also firmly supports the exemptions from liability that are named in the Commission draft. There are two points at issue here: firstly, permit defence and secondly 'state of the art' defence. We think it is right for these liability privileges to be listed in the directive. We also think it is right that those who work their land in accordance with good farming practice should receive a liability privilege.
May I say in conclusion, ladies and gentlemen, that we reached a good compromise in the Legal Affairs Committee and I would ask that this compromise also be supported here tomorrow by a majority of this House.
Mr President, Commissioner, ladies and gentlemen, we expect a great deal of our environment, often too much. That is why it is high time for us in the European Union to create strict rules on protecting the environment, such as the uniform provisions on environmental liability that we are finally able to deal with today in plenary after lengthy preliminary wrangling in the committees responsible.
Environmental liability is not about punishing old ladies who when out walking their dogs are not conscientious about clearing up after their little darlings. We need liability provisions that place obligations on all those who cause environmental damage, without exception. If the money is coming out of their own pocket, those who end up paying for rectifying the damage will soon think twice about how they treat our environment and be more careful. That is why the Group of the Party of European Socialists is in favour of a series of amendments to the Commission text. There is absolutely no reason why the polluter pays principle should not also apply to pollution caused by the oil industry or the nuclear industry or why it should not apply to the release of genetically modified organisms. Are not the names Erika and Prestige synonymous with absolutely enormous environmental problems, which still have not been overcome? Can we see why the State and therefore the community of taxpayers should have to pay for the mistakes of others, simply because the risks appear to be hard to assess or difficult to insure against? Must we virtually invite people to be careless with the environment because certain polluters are beyond the reach of the law on damages? No, most certainly not! It is therefore only logical that our Parliament should ensure that managers of companies that put the environment at risk have insurance or other precautionary financial measures in place so that they can pay for repair and restoration of the environment.
Finally, I should like to address one further point that is of particular importance to us Social Democrats. The State and therefore the people should not be landed with the responsibility or the bill for rectifying the damage and restoring the environment by the back door either. Under no circumstances! The polluter pays principle should apply always and to everyone. That is why we have tabled an amendment to Articles 4 and 5 in the form of an additional clarificatory paragraph. The purpose of this amendment is to enable the authorities responsible to set out the steps that need to be taken without having to take action themselves or incur costs in advance, which may be considerable and difficult to recover afterwards. If the plenary goes along with the amendments tabled by the Group of the Party of European Socialists and others in preference to those of the Legal Affairs Committee, we will have environmental liability legislation that assigns the costs fairly and at the same time acts preventively. In these amendments we demand a minimum of what the people of Europe rightly expect from environmental liability legislation at European level. This minimum must be reached. If the results of the individual votes mean that it is not, then to my great regret we will have to reject this important directive as a whole.
Mr President, this proposal by the European Commission is the first attempt to adopt a comprehensive system in the European Union with a view to preventing and repairing environmental damage. I am sure everyone agrees that we are in urgent need of such a scheme.
However much we agree on the principle, however, the more divided Parliament seems to be on its scope. How far should we go in protecting the environment and the obligation to repair the damage? There are numerous specific points of conflict: the precise description of environmental damage, the exclusion of certain industrial sectors, the extent of the polluter pays principle, the fixing of financial guarantees, the insurability of risks and the fixing of maximum amounts for repairing damage.
Our rapporteur, Mr Manders, whom I heartily congratulate, has attempted to reconcile what are often highly diverse standpoints, and I believe the result is a well-balanced report and a well-balanced result which takes account of the many interests and economic sectors involved in this subject. That is ultimately what we all want: a good, well-defined, uniform European framework which provides a comprehensive approach to environmental damage with specific European standards and the same rules for the whole of the European Union; one in which everybody knows exactly what they must comply with.
I have no doubt that many people, including our green fundamentalists, would like to go much further. The question is, however, not whether this is necessary or useful, but whether this is achievable at the moment. After all, the question then arises as to whether this is affordable or insurable for the economic sectors or whether it will remain incalculable for them. Those parties who would like to go much further must realise that they may be striving for the unachievable and that we may end up empty-handed at the final vote. We must not allow this to happen. The most important thing at the moment is to achieve a good general scheme for the immediate future in which we tackle the real responsibilities. We cannot afford to waste any more time.
Mr President, in January 2002, the Commission finally reached, with this proposal for a directive, the end of a process which had lasted for ten years. In 1993, in fact, there was already a Green Paper on environmental liability. The European Parliament, via the ENVI, subsequently urged the Commission, on several occasions, to take rapid action on this subject. We have waited, therefore, a very long time for the day when there would be a sound proposal on the table.
What, then, does this Commission proposal achieve? Obviously it does not live up to its stated ambitions. I believe that the Commission's original ambitions were on a grand scale, but that the final product is disappointing. I also believe that we should draw attention to the factors which are the cause of this disappointment.
The first of these factors is that the definition of the environment is too restricted. In the case of biodiversity, for example, a proportion estimated to be equivalent to only 20% of biodiversity would be protected, and only 13% of European territory would be covered.
The second factor is the scope of the proposals. Annex I lists the various economic activities which are covered by the principle of liability without fault. This list of activities is very restrictive. In particular, it excludes anything concerning nuclear activities or the transporting of hydrocarbons, without any real justification. Reference is made to international conventions, which certainly exist but which do not cover the remedying of environmental damage. I would remind the House of what was said here yesterday by one of our PPE members, Mr Bébéar, when he complained - quite rightly - about the low level of compensation envisaged by the IOPCF for the victims of the Prestige accident. We must, therefore, be consistent, and adopt a very firm amendment requiring that, in the case of accidents of this type, what is not covered by the international convention should be covered by our directive. However, the Commission's proposal does not do this.
The third factor which has to be taken into consideration is the exemptions laid down on the basis of the existence of an operating permit or the existence of scientific knowledge which, at the time of the accident, would not have been sufficiently relevant to justify the liability of the economic activity in question. For example, in the case of GMOs or of pesticides which are, amongst other things, endocrine disrupters, if one follows this principle then practically all related activities would escape the application of the directive. This is not acceptable.
I shall conclude, Mr President, by saying that our group supports a series of amendments which are in line with the proposals of Mr Papayannakis to the ENVI, and which have been taken up by Mrs Gebhardt. I believe that these important changes are essential in order to give this directive real substance.
Mr President, as we know, the environment is 'out'. It seems to be difficult to arouse any sympathy for environmental standpoints. This proposal is also suffering from this. We have been dealing with it for many years, and we always seem to lack the conviction to actually do something about it. Now there is once again great disagreement about the way in which we should tackle liability. Industry has been lobbying hard, with arguments which are understandable but which I believe cannot be honoured. Insurance aspects are in particular being raised. Yet this has not convinced me to vote in favour of toning down the present proposal.
On the contrary. I believe that strong environmental liability legislation will have a preventative effect with regard to environmental damage and will encourage the repair of the damage. 'The polluter pays' should be the logical adage. There has been a limited form of environmental liability based on that principle in the Netherlands for some time now. It works well, and it saves money.
I believe that the Commission's proposal has already bowed to pressure from industry to too great an extent. The Committee on Legal Affairs and the Internal Market has made this even worse. I hope that by adopting the amendments submitted by myself and others, we can change the effect of the directive in a positive way. Over the next few years we will see in practice whether this directive is workable in the European Union. We do not have to bring things down to the lowest common denominator right from the start. If it does not work, we can always amend the directive. It would show real guts if we, as the legislative organ, were to take this risk now in order to avoid the risk of environmental damage.
Mr President, the proposal for a directive on environmental liability which has been presented to us today is a big disappointment to us. Certainly we want to see European harmonisation in the area of damage caused to the environment, which is often cross-border in nature, but it is also necessary that the directive should represent serious progress.
It features an impressive number of omissions, exemptions, exclusions and limitations of liability, however, which would turn the new rules into an illusion, and often even an opportunity for confusion and for backing away from the objective of protecting the public, unless the taxpayer is called on to make good the deficits. I can give you two examples to illustrate this point. The first example is that, in Article 3, we discover that the directive would not apply to the carriage by sea of hazardous substances, to the damage caused by oil pollution and to the damage caused by nuclear activities. The grounds for this omission are that there already exist international conventions which deal with civil liability in all these areas. However, these conventions are limited in scope, give insufficient protection or are totally inadequate, as we have seen recently in the case of the derisory compensation awarded by the IOPCF following the Prestige disaster. Consequently we are demanding that this directive should not shy away from the problem, but that it should deal with it, and provide real protection.
The second example is that of GMOs. When the directive on the deliberate release of GMOs was being discussed, the Commission promised us that the issues of liability and insurance would be dealt with in the general directive on environmental liability, in other words the directive that we are discussing here today. However, we have been deceived. GMOs are certainly covered by this proposal in theory, but under Article 9, which exempts those activities which have been given official authorisation, a category which includes GMOs, they fall within the scope of the directive on deliberate release.
All this is quite intolerable, particularly at a time when the Commission is seeking to unload onto Member States the problem of the co-existence of GMO and non-GMO crops, which is something that it wants to authorise. In these conditions, we are asking the Council not to remove the moratorium until the issues of liability and insurance in the case of GMOs are clearly resolved in a way that gives optimum protection to the public and to the environment.
Mr President, I would like to start by expressing my heartfelt thanks - not just a routine thank-you - to Mr Manders, the rapporteur, and to Mrs Niebler for the enormous amount of work they have done.
I would then like to make two points: one specific and the other general. The specific point is also a response to some of the previous speeches. If I am not mistaken, the farming world welcomed the proposal for a directive on environmental liability, particularly because the Commission had opted for a horizontal approach. During the work in Parliament other viewpoints emerged in committee and, as a result, it is now very difficult to accept the idea of farmers being liable for environmental damage the causes of which are beyond their control. In this regard, any extension of the directive's scope - a compulsory financial guarantee, reversing the burden of proof and, most importantly, excluding some means of exemption - would make it extremely difficult for farmers to manage their activities. In practical terms, a farmer might be forced to pay compensation for environmental damage caused by an activity, even though he has been issued with a permit to perform that activity and has observed all the relevant legal provisions. I am sure that farmers are willing to shoulder their responsibilities, but not when they have no control over the cause of the damage. This is the reasoning underlying our work in the Committee on Legal Affairs, and we have adopted this approach, developing a line which will not have serious consequences for the farming world or for the rural environment in general. I hope that the rapporteur will agree with this position and that the European Parliament will endorse it.
As regards the general point, it too reflects a fear. Extending the directive's scope beyond that of the Commission's original proposal would, as I see it, be likely to jeopardise the certainty of the legal framework proposed and the resulting insurance guarantees, thus making it difficult to enforce a principle useful to European society in general.
Mr President, the proposal for a directive presented by the Commission is a timid proposal. It is timid at a time when there is continuous environmental damage - the most recent example being the 'Prestige' - which is causing indignation amongst all our peoples, with mass demonstrations - in my country, for example, where the people are calling for this type of damage never to happen again. And faced with this timid directive, the Group of the European Peoples' Party, taking advantage of their current majority in the Committee on Legal Affairs and the Internal Market, has established even more restrictions, making it practically impossible to demand that the people causing the damage should meet their environmental responsibilities. The polluter pays principle would be entirely jeopardised if the amendments approved on the proposal of the European Peoples' Party within the Committee on Legal Affairs were adopted.
The Group of the Party of European Socialists presented a series of amendments intended to reinforce the content of this directive. As I said previously, those amendments were rejected in the Committee on Legal Affairs and the Internal Market by that mechanical majority of the right, but, taking advantage of the fact that such a majority does not exist in the plenary, the Parliamentary Group of the European Socialist Party has reintroduced that group of amendments - from No 98 to the end - which are aimed at re-establishing the polluter pays principle, at establishing the general principle of responsibility and establishing the possibility of any person affected being able to demand the relevant compensation.
We hope that, in plenary, these amendments presented by the Group of the Party of European Socialists which are aimed, as I said earlier, at re-establishing, on the one hand, the whole of the directive and, on the other, at reinforcing the directive as a whole so that the damage caused, for example, by maritime goods transport, by nuclear accidents, by the damage caused by the spread of genetically modified organisms or even by biotechnology, can be effectively repaired.
I hope that the plenary of the European Parliament will approve this group of amendments and thereby rectify the text adopted in the Committee on Legal Affairs and the Internal Market as a result of this unilateral approach favouring the people causing the damage. I believe this is a justified aspiration, which the citizens of the European Union expect from us, and I therefore hope that the modified text will be accepted.
And specifically, I imagine that the Commission will have to provide a little more detail in relation to the statements by Commissioner Wallström, since we would like to know a little more precisely what the Commission's attitude is to both the amendments which have been approved within the Committee on Legal Affairs and the Internal Market and the amendments which we hope will be approved once the plenary gives its opinion on the group of amendments we have now presented.
Mr President, like other Members here today, I have been lobbied extensively about this directive and I have been impressed by the degree of support - or at least the support in principle - for it. Environmentalists regard it as a holy grail, the means by which the polluter pays principle can be put into concrete form. Industry representatives have told me that they too agree with the principle and the insurance industry has said that it can make it work, so long as it is introduced gradually and they have time to cost it properly.
So why does this House, and my group too, find itself so very divided over an issue about which everyone seems to agree? It seems that the principle is fine so long as it is never turned into practice. In this instance I regard myself as a pragmatist, I want to ensure that the legislation is workable and does not impose crippling burdens on industry or on agricultural producers. That is one reason why I oppose the introduction of joint and several liability. If there is a danger to the environment, then someone has to pay and when the polluters can be clearly identified, then they should be first in line.
All organisations should, above all, be very conscious of the need to take measures to prevent damage in the first place. I believe the Committee on Legal Affairs and the Internal Market has not done this House justice. It has taken positions which are not only minimalist but actually retrograde, and which weaken the Commission's proposals. This House must make changes. I do not agree with altering the legal base. We should extend the definition of environmental damage to safeguard special habitats and species. We should take the chance to put pressure on Member States that have failed to ratify the international marine conventions. We should give citizens the right to go to court directly to prevent environmental damage or to seek redress.
None of this is very radical. We have all expressed concern about the damage done to our environment by human activity. This measure is one way in which we can start to do something practical to protect it and to put all our fine words into real effect.
(Applause from the left)
Mr President, like all my group I essentially welcome this proposal and the opportunity to speak on its behalf. As my friend Mr Lannoye said, it is, if not 'too little, too late', at any rate 'not very much and rather late'. But it is a step in the right direction and it is very important to establish the polluter pays principle. After all, most human activities have some impact on the environment. The issue is who tidies up afterwards - the person who causes it or somebody else? Like many members of this House I have received powerful representations from local authorities in my own constituency in Scotland, saying that if this directive is not carried local authorities and other public bodies will continue to have to deal, out of general tax revenues, with the problems which other people ought either to have prevented in the first place or be dealing with at present.
It is worth reminding ourselves that the polluter pays principle is only half the story. The fact of the matter is that those who pollute are engaged in economic activities producing goods or services which other people want to buy, presumably at the price at which they are offered. If the polluter does not pay, the problem is that the price is too low and consumers get a kind of a free lunch for which they then have to pay afterwards in their capacity as taxpayers. We must try to ensure, therefore, that we have a regime which is genuinely directed at those producers and activities which can take better precautions and adequately insure against liability so that the pressure of insurance premium liabilities and the cost of insurance premiums reward those who are most careful and push up prices for those who are least careful, thereby creating a virtuous circle.
With regard to that issue, I have had much doubt throughout the debates about the so-called state-of-the-art and permit defences, as there is a rationale which says that people should be able to work closely to the terms of, for example, a carefully designed permit and thereby guarantee themselves against liability.
On the whole though, I have come to the view expressed in Amendment No 104 that these matters should be treated as matters of litigation rather than matters of exemption, which is a reasonable compromise to reach, so we very strongly support the directive on condition that the relevant amendments are carried.
Mr President, drafting legislation on environmental liability is like opening Pandora's box, because environmental damage is so badly defined by the directive, and the scope of the directive is so vague, particularly with regard to biodiversity, which is already governed by the international Berne and Bonn Conventions.
The 'remedying' aspect would be limited to Natura 2000 areas and would exclude non-profit-making activities such as leisure activities, which the directive treats as equivalent to occupational activities. Nor does the directive cover either the transporting of hydrocarbons or GMOs. Remedying should be based on objective and quantifiable criteria, on the nature of the damage and its impact, on the state of the environment where the damage occurs, and on local circumstances.
The state-of-the-art and permit concepts should be retained so that the polluter pays principle can be effectively applied, and so as not to allow that principle to be replaced by the 'taxpayer pays' principle. Liability must include GMOs, particularly at a time when the United States is putting pressure on to try to get the moratorium on imports lifted in the context of the WTO negotiations.
More generally, what is the point of transferring the liability arrangements to Community level, when the Danish initiative for a Council framework decision on the combating of serious environmental crime falls within the scope of legal cooperation, particularly when there are other legal instruments that could be used, such as the Lugano Convention?
Mr President, Commissioner, we have waited a long time for a system of environmental liability, a system which would be sufficiently stringent but at the same time objective and workable, so as to protect the environment without harming either the industrial or the agricultural economy. Moreover, it is essential that the application of such liability should not cause any distortion in competition. However, I have to say that this proposal seems to me to be disappointing and rather ineffectual, and it does not completely satisfy our expectations.
The polluter pays principle is a fundamental principle, but it must be accompanied by financial guarantees. This proposal does not talk about the marine transport of hydrocarbons, and this is something that I deplore. For example, when we see the example set by the IOPCF in the sad affair of the Prestige, when we observe the constant stream of incidents of fuel dumping at sea, we might think that there was still a lot to be done in order to make certain occupations aware of their liability. On this point, our anger is in direct proportion to the extent of the damage done to biodiversity. The proposals on this subject are inadequate, and I should also be interested to hear what the Commissioner thinks about the decision by the IOPCF.
Finally, this liability must be in proportion to the acknowledged fault. We must avoid any question of joint and several liability, which would shift part of the liability onto other people. The taxpayer should not have to support financially the damage caused by others.
In conclusion, I should like to say that remedying does not appear to me to be the only solution. There should be more prevention. Moreover, I welcome any efforts that businesses can make in this direction by means of voluntary agreements - something that we shall be talking about shortly - but at the same time I am most anxious to ensure that an effective system of financial guarantees should be put in place.
That is all I wanted to say to you. I am convinced that it will certainly be necessary to talk about this system of environmental liability again.
Mr President, the directive we are about to vote on can and must be clearly perceived as a turning point by the European citizens. Seveso, the disasters, with which we are sadly, all familiar, in the Natural Park of Doñana and the sinking of the oil tanker, the Prestige, and, last but not least, the confirmation of the devastating future health implications of the environmental degradation caused by the Priolo chemical plant, are all incidents which call for the establishment of a European system of civil liability for environmental damage.
We need to send out a strong political signal, which will help, not least, to stop some regressive tendencies which are emerging here and there. As Mrs Wallström, for example, is quite aware, the Italian Government is about to undertake a revision of the penal code, planning, inter alia, to remove the penalties for crimes against the environment. Therefore, there is all the more need for a system rigorously applying the polluter pays principle and thus creating powerful incentives for preventing and avoiding the repetition of such situations in the future. Indeed, the ultimate goal is prevention, not the provision of compensation for damage.
To this end, we in the Committee on the Environment, Public Health and Consumer Policy have endeavoured to achieve the removal of some of the dangerous exemptions which allow wide-ranging, general means of protection and which, in actual fact, turn the environmental authorisations into a sort of licence to pollute, with the serious danger that the effectiveness of the proposed legislative system will be nullified. We have tried to ensure that it is the operator responsible, not the taxpayer, who bears the costs of remedying the environmental damage.
It is, moreover, necessary for all the economic activities which could result in environmental damage to be taken into consideration and provided for in the liability system. This system should lay down, as a general rule, specific liability for environmental damage, irrespective of whether the activity causing the damage is deemed to be dangerous or not.
This directive is vitally important. Now long-awaited, it will be a fundamental element of European environmental legislation, provided, however, that the changes which we have worked on with the 16 compromise amendments to reinforce the text are adopted. I strongly urge you to adopt the compromise amendments, which repropose the substance of the text that was adopted in the Committee on the Environment and then nullified by the Committee on Legal Affairs and the Internal Market; if the amendments are not adopted, as Mrs Gebhardt has already said, particularly if Amendments Nos 99, 103 and 107 are not adopted, our group will not be able to vote for the Manders report.
Mr President, Commissioner, Mr Davies has been talking about an environmental Holy Grail. I must say that I am also pleased that a level playing field is being created for all parties involved in creating environmental damage. This means that it will be easier for the business community to comply with this directive. There are, however, two things that I would like to point out. The first is the question of nuclear energy and non-regulated businesses. The second question is that of maritime transport.
I live near two nuclear power stations, namely the only commercial nuclear power station in my country and also the Doel in Belgium. How is this regulated at the moment? The owners of the nuclear power stations only have limited liability, and the State absorbs that. In Belgium, for example, that amounts to EUR 300 million per power station, and in my country the figure is EUR 2.26 billion. This seems a lot of money, but it is in fact very little if you consider that these power stations are located in an industrial area. I find it inexplicable that the public and businesses will be held liable and that businesses allied to the state will be exempted from this kind of liability. I find the amendment that asks for this to be reviewed in 5 years' time very flexible, and I think that the Commission must adopt it and that we must also vote on it.
The same applies to liability for maritime transport. I asked about liability relating to the Tricolor disaster two months ago, and I have not yet had any replies to my questions. We are asking for this to also be included in the directive and the international conventions reviewed and for the loopholes to be closed.
Finally, I would like to come back to nuclear energy. Nuclear energy is always regarded as a cheap kind of energy, but if all the costs were to be charged on, including the costs relating to environmental damage, the question is whether wind energy and other environmentally-friendly forms of energy would not be equally competitive. I would therefore ask the Commissioner to create a level playing field for this issue as well.
Mr President, ladies and gentlemen, numerous speakers have stressed the importance of this environment directive. We actually ought to have been ambitious enough to make it the centrepiece of our environmental legislation. It is all the more regrettable that industry has managed to insert a series of exemptions in these provisions. Polluters actually ought to be answerable for the damage that they have caused and ought also to be obliged to take preventive measures.
Given that there are so many exemptions and that only a very small number of accidents are covered by this directive, I fear that we will not achieve what we originally set out to do. As you know, accidents only qualify as such if those causing them are negligent or otherwise at fault, which means that damage to biodiversity caused by the use of licensed genetically modified seed is not covered at all. This is very regrettable. Furthermore, the fact that the notion of strict liability is linked to the list of dangerous activities in this way means that entire areas that pose a potential risk, such as mining and drilling for oil and gas, are also excluded, as is a large proportion of the consumer goods industry.
The fact that there is no obligation to introduce general insurance for environmental damage is also a mistake in my view, because we have to ensure that when damage is caused to property and health, liability is not only restricted to Natura 2000 areas, but also applies further afield. Nevertheless, provided that the Commission sees reason, I hope that we will succeed in making this environmental liability directive the centrepiece of our legislation. I also hope that it will not remain full of holes like a Swiss cheese which would mean that it only applied in a very few cases, because if so we would not achieve our aims, which are to give industry incentives to take preventive measures and really to make the polluter pays principle the focus of our action.
Mr President, it emerged in Denmark at the weekend that glyphosate has penetrated into the upper groundwater reservoirs. That is very significant in a country like Denmark where we drink water directly from the tap. The crop spray is called Roundup and is manufactured by Monsanto. Roundup is approved and used extensively in the rest of the EU.
For me, it is no surprise that poison, when systematically dispersed, ends up in our precious groundwater. It has to be possible, in a case like this, to hold Monsanto clearly liable for what has happened to Danish groundwater. Monsanto is also behind the large-scale genetic modification of plants. Plants are genetically modified so that they become resistant to, for example, Roundup, with the result that weeds can be sprayed more vigorously without the crop being damaged. It should therefore also be possible to hold Monsanto liable for the disease and permanent damage that will be caused by the use of genetically modified crops.
In Denmark, we have banned a large proportion of the pesticides on the market in the rest of the EU. The EU is now in the process of forcing Denmark to lift the ban on a number of these pesticides. It has compelled Denmark to use the genetically modified plants without making anyone liable for the pollution of the countryside that this involves. It is completely unacceptable.
Mr President, for as long as mankind has been here on earth, he has been polluting. The more people there are, the more sophisticated they become, the worse that pollution potentially gets.
Some damage, given human nature and the fallen world we live in, is inevitable. Self-evidently, prevention is the first priority and in any event, pollution should be kept to a minimum. But where it does occur, those responsible should make amends. What we must recognise, however, is that much of what creates a threat to our environment may not only be helping mankind in other ways but may actually be helping the environment itself.
This legislation is a piece of civil, not criminal, law. It is not about punishing wrongdoers but apportioning and allocating responsibility for environmental damage. Punishment should be meted out by criminal sanctions not civil liability. There are others who see this as a skirmish in some kind of Manichean struggle between the public sector, which is good, and the private sector, which is bad. Such 20th-century class warfare has no place today. The two are complementary. They are interdependent and responsibility for the consequences of pollution should be shared and allocated between them. The private sector cannot and should not walk away from the consequences of its actions, and the public sector, and indeed society and the public at large cannot wash their hands and privatise the responsibilities incurred in regulating the private sector while enjoying the benefits which accrue from their actions.
Further, since pollution is a practical problem, remedial actions must be practical too. Fantasy solutions are as detrimental as pollution itself.
It is for these reasons that the British Conservatives support the Committee on Legal Affairs and the Internal Market's amendments to the draft directive. They are not perfect and we expect to see improvements in second reading as the Council further refines European thinking on this important topic. But they represent a further responsible step on the journey of dealing with the consequences of pollution across Europe and the wider world.
Mr President, the objectives of the proposal for a directive are very ambitious and are designed to minimise environmental damage using both preventive means and means of apportioning the cost of restoring the damage.
The amendments we support represent a necessary compromise, not just to prevent the adoption of the directive from being put off, but also to ensure the entire protection system is viable and to prevent distortions of the market. My congratulations to my honourable friends Mr Manders and Mr Papayannakis on achieving the necessary compromises. The implementation of the polluter pays principle is of fundamental importance. However, it calls for the introduction of new concepts and innovative institutions which, however much we want them, are difficult to introduce at once. The compulsory financial guarantees for restoring environmental damage are a conditio sine qua non for efficient environmental protection. Without doubt, our long-term objective must be to introduce a system of compulsory insurance which will function as a disincentive. However, compulsory insurance must be introduced gradually in cooperation with the operators involved. Account must be taken of the fact that insurance companies need a certain amount of time to prepare. In all events, however, the phases for imposing a compulsory insurance system need to be defined as of now in the text of the directive, together with the type of damage it will cover and the activities to which it will refer.
As far as restoring environmental damage is concerned, we cannot accept broad derogations from operators' liability. Otherwise, the final financial burden will be shifted to the taxpayer. The exercise of activities for which permits are granted and which are not considered harmful at the time they are exercised must not preclude the operator's responsibility; however, the fact that there is a permit or that the harmful consequences of the activity at issue were not recognised in time could function as a mitigating circumstance when apportioning the cost of restoring ecological damage to the operator, provided that the operator was in full compliance with the terms imposed under current legislation or the permit during the exercise of its activity. We are right to accept the report's differentiation criteria for compensation, from which we can indirectly see the size of the company, thereby ensuring that the viability of small companies is not jeopardised.
The foregoing also demonstrates that, if environmental protection is to be effective and ecological disasters are to be prevented, the activities that come within the scope of the directive must be revised on a regular basis, together with an evaluation of the most recent scientific conclusions and the experience acquired in the meantime.
Mr President, Commissioner, ladies and gentlemen, the directive on environmental liability was the missing link in an effective environmental policy. Given a strong and courageous directive, we could reduce environmental pollution and damage, and make the polluter pay. Will this proposed directive face up to the challenge?
After a gestation period of twenty years, the proposal is disappointing, but it can be greatly improved by the amendments put forward by the Greens and the left. For how can we protect the environment while excluding nuclear activities and GMOs? To try and protect and remedy biodiversity with a directive which establishes liability for only 13% of our territory is unacceptable. Yet the worst thing is the hypocrisy of certain Member States on the issue of environmental liability. French conservationists, who take umbrage at the level of the IOPCF payments, would do well to ask Mr Chirac, who takes pride in his environmental charter, to change the position of his government, which is campaigning in favour of exceptions to permits and against compulsory insurance. This is totally at odds with a real environmental policy, because with permits and without compulsory insurance we can expect dozens of disasters like the Prestige and the Erika. We refuse to accept this. That is why we are asking everyone to vote in favour of our amendments.
Mr President, the tightening up of the environmental liability legislation that we are discussing today is a very important subject. It is necessary if we are to repair and tackle environmental damage, but we also need it as a big stick to wield against damage occurring in future.
The report before us seems to me to be a very workable compromise that should win a majority of votes. The rapporteur has, and I am very grateful to him for this, taken back one or two things like his tree fund, and the shadow rapporteurs Angelika Niebler and Markus Ferber have been working with the rapporteur to do all they can to achieve a workable compromise.
That does not mean that I am completely happy with what we have before us. I have, however, promised Mrs Niebler that our group would support her because I want to give the proposal the benefit of the doubt. Why am I not happy?
I wonder whether excluding certain sectors - the oil industry, the nuclear industry - is sufficiently well covered by the international agreements that are in place. I doubt it somehow.
Secondly - and this is actually contradictory - we will be creating a new way of bringing the GMOs that are permitted back under this legislation. I have my doubts about this. Then there is the definition of habitat. What will it cost when two wild hamsters are removed when an industrial park is built; who can pay for that? I still have problems with the way in which habitat is defined.
Thirdly, I believe that there is too little commitment regarding insurance. I would have preferred insurance to be made compulsory, because this would be relevant to small- and medium-sized enterprises in particular. This will now be reviewed after five years. Whether that is enough for it to work, I do not know.
Mr President, like everybody else in the Chamber, I welcome this directive. For too long now we have operated on the polluter pays principle, but what has the polluter paid in the past? The polluter has paid a small fine which never bears any resemblance to the actual clear-up costs of a site. It is high time that we got round to not 'the polluter pays', but 'the polluter restores the site'. That is what this directive sets out to do.
However, the directive, as amended by the Committee on Legal Affairs and the Internal Market, is a weak directive at the moment. We have left it unclear, we have left it vague. I will point out some areas in which we have done that. The definition of biodiversity is a very weak and very vague description. It gives no comfort to the operators, no comfort to the environmental organisations and no comfort to the general public. That is why I support the compromise amendment put forward by my own group, the GUE/NGL and the Verts/ALE.
Another point which the directive, as amended by the Legal Affairs Committee, has failed to address is that of mandatory financial insurance. As it is formulated at the moment, it will allow bad operators to continue to be bad operators. If they fall foul of the law they will go into insolvency. Who will pick up the cost of that? It will be the general public. It will pick up the bill for restoring the site and operators will walk away once more. We cannot allow that to happen. Again, I urge people to look at the compromise coming from the three groups that I mentioned earlier.
On the question of permit defences, again, a full permit defence could be seen as a licence to pollute. We must not allow that. We must look at giving Member States and the courts the power to intervene if they believe that there has been pollution by somebody with a permit defence.
My group, and the European Parliamentary Labour Party, has some difficulty with the question of GMOs, not because we are against GMOs but because we think this legislation might weaken existing GMO legislation. Therefore we will be asking for a split vote on one of the amendments.
Mr President, environmental liability should be one of the jewels in the crown of European environmental legislation, but up to now it has been a tragedy. The Commission has taken 20 years to translate the polluter pays principle into legislation. It is not getting industry to pay, however, but the national governments. The polluter pays principle has been desecrated by the Commission. Unfortunately, Mr Manders has made the mess even worse and has trimmed the already weak proposal right down to the bone. It is not surprising that the whole of industry is rallying round Mr Manders. If industry has an environmental permit, it can never be liable. A car driver needs a driving licence to use the roads, but if the car driver causes an accident, he or she is most definitely liable. That is where compulsory car insurance comes in.
We must introduce exactly the same responsibilities for industry. That is the core of the polluter pays principle. We must be able to claim against the perpetrators for accidents like those involving the Prestige and the Erika, as well as nuclear accidents and pollution caused by genetically modified food. Hopefully the left liberals, the socialists, the greens, the regionalists, the communists and individuals on the right will achieve a majority tomorrow.
Mr President, I would firstly like to congratulate the rapporteur, Mr Manders, and also the shadow rapporteur from my group, Mrs Niebler, for the effort they have made to work together and to confront the pressure from the industry and from governmental organisations.
I believe that, at the moment, at a time when there have been numerous disasters in Europe, including the Prestige disaster, we must insist on the polluter pays principle. I will focus on two specific points of this important Directive.
With regard to Article 9, which deals with exceptions, it should not be assumed that all exceptions and all authorisations lead to pollution. The establishment of exceptions, such as activities covered by permits, as well as activities covered by the state of the art, correspond to the principle of legal certainty and legitimate confidence, which are being upheld by numerous judgments of the Court of Justice of the European Communities. Furthermore, this exception exclusively exempts damage caused by emissions and actions which fall within authorised parameters, and we should remember the principle of the IPPC Directive on the integrated control and prevention of pollution. I therefore believe that Amendment No 37 perfectly covers the activities permitted specifically and explicitly by the laws.
With regard to financial guarantees, I believe that this is one of the key points of this report and that we must try to establish some sort of obligatory system of financial guarantees, on the part of the operators, in order to cover the responsibilities stemming from this Directive. Bearing in mind the fear of certain countries that the insurance companies cannot take on this responsibility, the step-by-step approach would undoubtedly allow the financial guarantee to be ensured and the possibility of insuring against environmental damage. The fear that small entrepreneurs may be harmed by the measure would be solved by means of the establishment of a minimum threshold or a minimum insurance. This is an important aspect of this Directive and I believe it is taken up appropriately in Amendment No 92, presented by our group.
Mr President, I think it is very important that we should now obtain common legislation on environmental liability. That is something for which we have waited for many years. I do not believe that the Commission's proposal for a directive is completely satisfactory. On the other hand, to adopt Mr Manders' report unamended would be totally to undermine environmental protection in the EU. It would genuinely undermine the Commission's actual proposal.
There is a need for important changes. First and foremost, it must be ensured that the polluter pays principle is applied without exception, and we must at the same time ensure, along the lines indicated by several other people, that there are financial guarantees of the polluter's also actually being able to pay, either through compulsory insurance arrangements or in some other way. We should have strict or objective liability for forms of environmental destruction resulting from commercial activity.
When it comes to the issue of reducing biodiversity, I think it important that we obtain as broad a definition as possible so that all the habitats and species protected by Community legislation and corresponding national legislation are in actual fact covered.
Finally, I believe that the directive should also cover pollution of the countryside by genetically modified organisms. I cannot begin to understand why there is no desire to address that issue in this directive.
In conclusion, a remark on access to the complaints procedure. I believe that, in this area too, we must provide cover that is as broad as is humanly possible so that people really are given the opportunity to make complaints about environmental pollution, and the same thing should of course apply to non-governmental organisations or NGOs.
As a very last point, a couple of remarks about the legal base itself. I appreciate that some people would like, in a few years' time, to transfer the legal base from the environmental protection provisions to the internal market. That would, in my view, be a total mistake, and it would in actual fact destroy the rules governing environmental liability already established in many Member States. That is therefore something I would very strongly oppose, and I would state that I shall only be able to vote in favour of Mr Manders' report if it is amended in relation to the points I have just mentioned.
Mr President, ladies and gentlemen, it is now that we have the opportunity to vote in favour of a proposal that will put a stop to a situation in which those who cause pollution are able to evade their responsibility. I believe that both politicians and ordinary people are genuinely amazed that it has been possible for this situation to go on for so long and are demanding that it now be brought to an end. At the same time, we must also be consistent and not allow unduly major exemptions in connection, for example, with genetically modified organisms, nuclear power and marine transport. If we want to be consistent, we must also vote in favour of Amendment No 93 and the following amendments by the group of the Party of European Socialists, the Group of the Greens/European Free Alliance, the Confederal Group of the European United Left/Nordic Green Left and progressive people from other groups.
As many others have already pointed out, Amendment No 107 is very important for, if the polluter pays principle really is to work in practice, there must be financial guarantees, even if a company goes bankrupt. There is therefore also a need for an insurance system to be developed.
It is also very important for Article 175 to form the legal basis so that, as the previous speaker too pointed out, the existing systems are not undermined.
Mr President, a legislative framework on environmental liability is necessary because it is right that the polluter should pay. However, the legislation must be well-balanced and take into consideration the expressed requirements of European industry.
The position adopted by the Committee on Legal Affairs and the Internal Market, which is summarised in Mr Manders' report - and I would like to thank Mr Manders for this important document - is an acceptable compromise, although it does involve some sacrifices. Some of the amendments being tabled now are particularly dangerous, in that they would make it impossible for operators to quantify insurance coverage. The definition of environmental damage is central to the structure of the directive, as are the definitions of biodiversity and biodiversity damage.
As I see it, Amendments Nos 23, 84 and 98 are unacceptable: if an incident does not have harmful effects, then it is risk, not damage we should be talking about. Amendment No 95 is not acceptable either, in that it disregards the polluter pays principle. Indeed, the concept of liability is independent of the relationship of indefeasible right to use a site. The definition of GMO soil contamination is inappropriate in that it is part of a general definition which does not list all the sources of contamination. There needs to be a reference to proportional liability, not joint and several liability, which would create a system based on mistrust. Prevention can and must continue to be the highest priority in activities which might affect the environment.
Lastly, the financial guarantees: in order to allow the insurance market to consolidate, we need to ensure maximum flexibility even after the first five years of application of the new legislation.
I therefore urge the Members to support the Committee on Legal Affairs' compromise, which is a clear, powerful signal furthering environmental protection but does not penalise European industry.
Mr President, it is essential for the polluter pays principle to be rigorously applied. There are examples in all Member States of industry polluting an area and then moving on or going into liquidation. In Co. Tipperary, Ireland, toxic dust has been blowing across the countryside from an abandoned 147-acre open-cast mine for the last 20 years. It is not right that the company, which made vast sums of money - most of which tax-free - should walk away and leave the taxpayer to carry the cost of cleaning up the site.
I would also strongly argue that the principle of covering radiation pollution should be included too. The people of Ireland will regard this directive as a sick joke if radiation is not included, as Sellafield is one of the single most serious threats to the Irish environment. If this issue is not covered in this directive then it simply will not make sense to many Irish people.
Mr President, Commissioner, I wish to start by congratulating the rapporteur, Mr Manders, and also Mr Papayannakis, on their work. Adopting a directive on environmental liability would be of enormous value. It would give credibility to environmental legislators, increase protection of the citizens and would send a clear message to economic operators that polluting does not pay.
I therefore welcomed the proposal for a directive with great expectations, but although it is a step in the right direction, I believe it falls short of what is needed. Furthermore, in seeking to resolve any legal ambiguity, the Committee on Legal Affairs and the Internal Market has ended up further weakening the environmental objectives. Consequently, with regard to the directive's scope, I would first of all admit that the issue of damage to biodiversity must be clarified but the solution does not lie, in my opinion, in excluding it from the directive. The loss of biodiversity in the European Union is a reality and the commitments given in Johannesburg and Gothenburg must be honoured.
Secondly, I believe that, in addition to the damage to the ecological and chemical makeup of water, the directive should also cover damage to its volume, as laid down in the framework directive on water.
Thirdly, I feel it is unacceptable for oil pollution in maritime transport and radioactive pollution caused by nuclear reactors to be excluded from the directive's scope. These activities are amongst the most damaging to the environment and international instruments do not properly address the prevention and remedying of the damage these activities cause.
Lastly, Mr President, I call for the directive to contain clearer provisions on making insurance compulsory, particularly for operators in more dangerous activities, in order to prevent taxpayers having to pay for damage in the event that companies become insolvent.
Mr President, I insist on congratulating Mr Manders as I think that he has performed his task admirably. Not only has he got through a pile of work and consulted broadly; he has also managed to achieve a balanced compromise in the Committee on Legal Affairs and the Internal Market despite the hundreds of amendments and great controversy. This debate makes it clear that the controversy is by no means resolved, but what Mr Manders is presenting is well-balanced, workable and reasonable, and it provides for updates within the next five years.
It is important - more than important - to repair the riches of the environment and even more important to prevent damage. It goes without saying that a strict liability scheme can to a great extent contribute to this. Even though the legislation is not yet complete, this report is taking us a considerable step towards better protection, because let us not forget that in addition to the obligation to repair, we are also introducing objective liability. Objective liability - that means that neither blame nor negligence are relevant. We have naturally been used to this modus operandi in other sectors for some time, but it is and remains a far-reaching principle. I think that we must accept this far-reaching liability scheme, but at the same time I am convinced that the scheme must be legally secure, workable, efficient and reasonable, and therefore I am prepared to vote for the report as it has come from the vote in the Committee on Legal Affairs and the Internal Market.
Mr President, Commissioner, ladies and gentlemen, the Committee on Legal Affairs and the Internal Market has, in my view, produced a workable proposal. Let us hope that the Council follows Parliament's example, takes a decision and does not delay the directive. Parliament should accept this proposal as a basis for a decision and extend the directive to environmental damage caused by nuclear activities. The directive is important in my view because it will make the polluter pays principle a European principle that can be asserted in practice and because it will strengthen the European model of an environmental and social market economy.
Mrs Flemming and I tabled 35 amendments on behalf of the Austrian contingent. Of these, 11 were accepted verbatim and 7 have been incorporated in the compromise amendments. In my opinion, the following five points are particularly positive and deserve to be mentioned: firstly, the directive will apply to all those activities that are listed in Annex I and which are now described more clearly thanks to our amendment. Secondly, liability is precluded for normal operations that have been approved by the authorities and for emissions or activities that are not regarded as harmful based on current scientific knowledge. This provides legal certainty. Thirdly, the principle of shared liability has been accepted instead of liability based on solidarity, which means that the costs will be split in cases where there are several polluters. Fourthly, the directive seeks to have environmental damage made good and for that reason the provisions on compensation for interim losses have been deleted. Fifthly, the committee is in favour of voluntary financial security measures and of capping liability and is against compulsory insurance. This also represents a balance between different interests.
Mr President, ladies and gentlemen, numerous environmental disasters such as the latest one concerning the Prestige oil tanker, which was shipwrecked on the Spanish coast, have sped up the progress of environmental liability legislation in the EU. In my own country, Finland, furthermore, people are worried when they see the dreadful condition of some of the oil transporting vessels that sail along our coasts. People's health is inseparably linked to the environment around them. Questions of environmental liability are thus naturally close to the hearts of our citizens and therefore also constitute key areas of focus in our policies. A third of the petitions that arrived at the European Parliament last year, around 1 700, concerned these very problems relating to the environment.
The Commission's proposal for a directive aims to ensure that the polluter will pay the costs of remedying future environmental damage. This to be a harmonised framework across the European Union, allowing us to avoid a situation whereby a company chooses to establish its registered office wherever the most favourable legislation applies. In order to avoid distortion of competition in the internal market, it is important that the directive is implemented in as uniform a manner as possible in the EU Member States. It is also important to retain the legal basis relating to the internal market, that is to say Article 95, after a five-year transition period.
We discussed the Commission proposal on the Committee on Legal Affairs and the Internal Market, and we are proposing numerous necessary amendments to it. Our amendments are generally aimed at clarifying the legal interpretation of the directive and striking a balance between the interests of industry and of environmental players. To avoid any legal uncertainty we proposed that the field of nuclear safety, which is already regulated by means of international agreements, should be excluded from the directive. The international conventions on nuclear safety are at present being revised, and comparable environmental liability regulations are to be included in them. It would be unwise of the EU to undermine the importance of the international agreements right now, as they are being revised and will be expanded to apply also to the new Member States.
Mr President, ladies and gentlemen, the proposal for a directive on environmental liability provides for a balanced approach which will apply pressure on operators to avoid contamination and to remediate damage whilst suggesting only a light regulatory touch in order to achieve this. Any fundamental changes to this proposal for a directive would have produced an unworkable and impractical solution to what is already a complicated subject, and I feel that the work carried out by Mr Manders and others in committee represents the great possible convergence in view of this constraint.
In fact, the Committee on Legal Affairs and the Internal Market has not made any fundamental changes to the Commission's approach, but it has clarified a number of essential principles. The directive does not apply retroactively. The permit and 'state of the art' exceptions should be retained. There should be mandatory liability but not compulsory insurance - the guiding principle of the directive is that the polluter must pay for environmental damage caused by their actions. An awareness of the financial implications of such damage will also lead to greater efforts to prevent environmental damage occurring. The polluter pays principle therefore aims to address remediation and incentivise prevention. A mandatory financial security regime might destabilise this relationship: operators would know that their financial liabilities are covered by an insurance policy, fund or levy and, as a consequence, the incentive to prevent damage is removed. A mandatory system of financial security might well be described as the 'insurer pays principle' in that the risk of liability has been transferred from operator to financial security provider.
We all must be socially responsible about protecting the environment because it is inherently a finite resource. Operators need to recognise that there are consequences to their actions and that they will pay for any damage that they cause with intent or by way of being reckless.
The 'polluter pays principle' is acceptable on these terms. Thanks to the reasonable approach advocated by the Committee on Legal Affairs and the Internal Market, a Directive will have been created that reflects the interests of both industry and the environment.
Mr President, I should like to thank Members for all those valuable speeches and constructive ideas on how to improve this proposal.
Let me begin by commenting on two things: the polluter-pays principle and the scope. Several Members referred to the long history of this proposal; the debate reflected the different views and the need to find a balanced approach in the end. I also understand that many Members want to be more ambitious: to overload this proposal with a lot more. I can understand that, but it is important to see it as a step-by-step approach, because we have a practical view on this. We do not want to overload it with aspects that we are negotiating at the same time in international fora. I am sure that there would be more chance of losing the whole proposal if we were to try to burden it with these aspects.
The polluter-pays principle is the guiding principle behind this whole proposal, and that is why it is quoted in the first article. The idea behind it is to create responsibility and, via that, to achieve prevention. It gives that very clear signal. We also touch upon the fact that in many cases it is not possible to find the polluter, or to make the polluter pay. In that case, there has to be remediation. We want to see an insurance system. However, we believe that market forces should be allowed to create that kind of system. We do not want to impose it today in a situation where it is not clear that we would achieve the desired effect.
In reply to Miss Breyer's point: all accidents are covered. I do not know what Members' presumptions are about the targets for this legislation, but our presumptions are very much based on the facts that there are too many accidents and too many cases of negligence, and also that short-sighted greed is behind much of the pollution. This is why we have designed the proposal this way. Therefore, all accidents are covered and we have also covered cases of negligence; this will create a polluter-pays principle and, in the end, pave the way for prevention.
What about the scope? It was very important for us to ensure that we have legal clarity if we want to introduce a new system covering biodiversity, because traditional damage - economic damage or damage to people - is already well covered by the legislation in all Member States. We do not have to take over that at Community level, but we want to harmonise the rules for covering damage to biodiversity. That was the starting-point.
If we want to do this and have a credible system, we need legal clarity and a system which is manageable and which can be applied. If the definition is too wide - as it is proposed, it would cover, in some cases, the whole biosphere - it will be unmanageable. For example, we would have to cover damage to weeds! Is that something insurers will be happy to cover? Would that be a manageable system? Digging the foundations for a house would hurt worms. Do we want that to be covered? Is that reasonable? You have to be sure about the scope and make a definition that provides legal clarity. We have to see it as a step-by-step approach. I am sure that as we apply this legislation there will be more legal clarity. However, if we are too ambitious at the beginning and think that we can cover the whole biosphere, then we would not be serving environmental interests.
On GMOs, nuclear and marine pollution: we can see that this is an area in which we would also like to be more ambitious. However, we have a very practical reason for not covering this in this particular proposal. We are negotiating to improve the rules on these areas. We have international fora and conventions that cover these matters. We do not want to duplicate work: we want to be practical. We do not want to overload this system by taking it on here. We need another few years to work on incorporating these aspects. For international activities, there should be international rules. As I have already said, traditional damage is already covered by legislation in Member States.
What about oil or marine pollution? The polluter shall pay! This is the only rule that can apply. It is a scandal that we have let it go this far. We have seen accident after accident. But, again, this is a truly international activity and we have to work towards international rules that apply the polluter-pays principle. I understand that the Director of the IOPC Fund has announced that claims for compensation would only be covered by up to 15% of this amount. This is not acceptable. The Commission is well aware of the situation and this is why we have always supported the attempt to raise the funds available up to EUR 1 billion. I understand that this week a diplomatic conference is being held in London to sign a protocol to raise the ceiling of the funds available for compensation. I hope that this conference will be a success; we are all determined to work on marine pollution and to do everything we can.
We want to avoid loopholes and also the absurd situation where neither the directive nor international conventions apply. That is why the Commission agrees that the directive should apply in all cases where the relevant international convention is not yet in force. For the same reason, where the relevant conventions are not in force, the Commission does not support the notion of waiting for five years before the directive is applicable.
It has also been proposed that after a five-year transitional period, the Commission should develop proposals so that the directive applies eventually in a complementary manner to the international conventions where liability or compensation is insufficiently regulated within those conventions. The Commission does not believe that letting the directive play the role of filling in possible gaps in existing conventions would be either constructive or workable. The conventions contain exclusivity clauses that bind the States' parties to the conventions and prevent them from imposing any complementary legal instruments, so Member States would have to denounce conventions they had ratified to be able to follow Community rules. Before letting it come to that, it would surely be preferable to try to improve those conventions by renegotiating them in the proper international context.
What about regulatory compliance and state-of-the-art and development risks? Some amendments have been tabled that seek to maintain the so-called permit and state-of-the-art or development risk defences as proper defences and, as far as permit defences are concerned, with a formulation that would better specify its scope. Other amendments aim instead to introduce regulatory compliance and state-of-the-art as mitigating factors.
The Commission believes that proper defences, with the proposed improved wording, constitute a preferable solution in terms of insurability and legal certainty. The Commission considers it useful, however, to better specify the scope of the so-called permit defence to avoid any suggestion that this might be tantamount to a blank cheque to pollute, because this is not the idea.
The Commission does not find it appropriate to impose liability on the competent authority when damage is caused by a permitted activity, nor does it find it appropriate that there should be a link between the state-of-the-art defence and any environmental audit and management system. I am sure that these issues will come back during further decision-making on this issue.
Amendments have been tabled to impose either proportional liability or joint and several liability. The Commission considers, however, that Member States should retain the right to opt for either joint and several, or for proportional liability, or a mix of both, according to their national legal traditions. I recall in that respect that the proposal offers some safeguards to operators, since it provides that operators who are able to establish the extent to which the damage results from their activities, be required to bear only such costs as relate to that part of the damage.
It has been proposed that the Commission should present a proposal to supplement the regulatory framework on liability for damage caused by GMOs. Apart from the fact that such a requirement would unduly impinge on the Commission's right of initiative, the Commission is currently considering the issue of economic damage to conventional and organic farmers in the context of the so-called coexistence debate. The outcome of that debate should not be prejudged here. Again, this is what will cover traditional damage.
On financial security: amendments have been tabled either to propose that financial security become compulsory after the directive enters into force, or to oppose such a move towards compulsory financial security. I think we can agree that financial security will become an important factor in the proper implementation of the directive. Member States and market operators, as well as the Commission, will have an important role to play in encouraging a timely emergence of financial assurance systems, products and markets to that effect.
Having said this, it is clear to me that Member States should have the possibility to develop financial assurance solutions at their own pace; solutions which are well adapted to their own needs and institutional conditions. In addition, financial markets should be given time and leeway to develop market solutions following the demand for insurance that is very likely to take off once the new liability regime is established. In the light of this, it appears premature to impose fully-fledged financial security for all Annex I operators within a few years.
That said, it would certainty be fruitful to revisit the situation when the Commission carries out its general review of the implementation of the directive.
There is general agreement that the polluter-pays principle should imply, for the liable operator as polluter, to pay for all the damage it causes to the environment. In addition, there is a clear need for a common understanding within the Community that the costs of environmental damage should be borne by the polluter. Furthermore, the rules set out in the proposal specify the full range of remediation actions to be carried out by the liable operator.
Amendments have now been tabled to narrow down the scope of damage remediation by suppressing the remediation of interim losses, together with suppressing the concept of a natural resource service. Deleting elements from this range of actions would inevitably result in the polluter not having to carry the full cost of the damage he causes.
Finally, in the difficult context of this debate on environmental liability, the Commission has tried to reach an overall balance which has already been built on compromise solutions. At this stage the Commission is still of the opinion that the proposal is fair and workable in many respects and should be supported. I am also aware, however, that we are still at the beginning of the legislative process, and thus entirely conscious of the need for all the institutions involved in this process to reach agreement in due course. Such an agreement implies necessarily the willingness of all parties to find appropriate and satisfactory compromises. The debate has reflected this need to ensure that we bridge the different views and find a workable solution in the end.
I shall hand the Commission's position on all the amendments to Parliament's services for publication
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
WRITTEN STATEMENT (RULE 120)
The proposal for a directive on environmental liability is of great importance in ensuring improved environmental protection and combating all kinds of pollution.
Whether we take the example of AZF in Toulouse in 2002 or the Erika and Prestige oil tankers, these disasters cost human lives and lead to serious, long-term environmental damage.
The report by the Committee on Legal Affairs and the Internal Market proposes a more conciliatory position with regard to business interests, weakening the initial proposal for a directive. On the contrary, the provisions laid down should be strengthened with protection measures, making polluters bear the cost of environmental damage, giving NGOs and citizens the opportunity to take their case to court, and including in the directive damage caused by GMOs.
At a time when the IOPCF has just announced a ludicrous compensation rate of 15% for the damage caused by the Prestige, causing amazement and anger among the people and associations, and rightly so, Europe now has a duty to send out a completely different message. It must send out a clear message of justice and determination.
The next item is the report (A5-0123/2003) by Mr Sacconi, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on environmental agreements at Community level within the framework of the Action Plan 'Simplifying and Improving the Regulatory Environment'.
. (IT) Mr President, the Commission communication on environmental agreements is part of the process of simplifying and improving the legislative framework, which we all support. Indeed, it is necessary for Community legislation to be further adapted in view of current issues, the challenges posed by enlargement, local situations and constantly developing technology. The object is to maintain the legal certainty of law on the territory of the Union by means of greater involvement and dynamism on the part of economic and social operators.
This is the backdrop to the issue of environmental agreements. I support the line taken by the Commission, which makes a distinction between two types of environmental agreement and, having made a number of amendments, I fully acknowledge the usefulness of these instruments to supplement regulatory measures, to be used only with a view to making improvements in the environmental field with a scope equal to or broader than those to be obtained by means of traditional legislative procedures.
The Treaty does not contain any specific provision concerning environmental agreements. Such instruments must therefore be used in full compliance with all the provisions of the Treaty and the Community's international commitments. The basic structure of Community policy on the environment is and has always been legislative provisions, which in only a few specific cases may be combined with voluntary agreements.
In drafting the opinion on which we are about to vote, taking account of the debate held on the subject and Parliament's positions, I felt that a number of clarifications and guarantees still needed to be included before the instruments mentioned in the Communication could be considered to be acceptable and genuinely practicable. Five binding preliminary conditions are identified in particular, which I will now summarise briefly. Firstly, I tried to make the concept of voluntary agreements as instruments for integrating Community legislation more explicit. Secondly, I called for upstream definition of the sectors which might be the subject of voluntary agreements, through both coregulation and self-regulation instruments. New regulatory instruments should, in fact, be used on the basis of a common reference framework showing, from the outset, the intention to use voluntary agreements in that specific sector. The specific intention to use a voluntary agreement should be mentioned in the Commission's annual work programme, or in documents with broader scope, such as White Papers or Thematic Strategies. Thirdly, I proposed further analysis of the assessment criteria needed for correct use of environmental agreements.
I consider that, in order to guarantee the transparency and effectiveness of voluntary instruments, it is necessary to define the conditions of application and verify the implementing procedures. As stressed earlier, the objectives of the agreement - defined within a legislative reference framework or set out in a Commission recommendation - must, in any case, entail obligations for the parties concerned. Failure to respect or achieve the objectives laid down would trigger recourse to supplementary legislative mechanisms or the replacement of the agreement.
All things considered, the distinction between coregulation and self-regulation is appreciated here. In the first case, the instruments have to be included in a binding legal framework giving the Council and Parliament the right to participate and adopt objectives, providing for public access and participation and introducing effective monitoring and sanction mechanisms. In the second case, the Commission's role may be to stimulate or encourage, by means of a recommendation, or to recognise, by means of an exchange of letters with the representatives of the sectors concerned. Whatever the choice of instrument, Parliament and the Council retain their power to scrutinise the results achieved and the possibility of using typical legislative instruments at any time.
With regard to these bases, which the Committee on the Environment, Public Health and Consumer Policy has improved and endorsed, we give the green light to the Commission so that, in the sectors mentioned, first and foremost the PVC sector, we can start to put this mix of legislation and voluntary commitments to the practical test. We have enhanced and rearranged the tool box: now let us all use it to the full!
Mr President, I would like to thank the European Parliament, and in particular its rapporteur, Mr Sacconi, for the work that has gone into this report and the motion for a resolution.
I welcome the overall positive tone of the report and the motion for a resolution. The report broadly endorses the approach set out by the Commission in its communication. I am particularly pleased that Parliament explicitly recognises environmental agreements as a useful complement to legislative measures. I reconfirm the Commission's commitment to making use of voluntary agreements at Community level on a selective case-by-case basis only, checking them against the criteria laid down in the communication and respecting procedural requirements that ensure proper involvement of the European Parliament.
My only regret is that the legitimate concerns of Parliament to exert its democratic control have resulted, in some points, in a call for control requirements that are not in balance with the voluntary nature of the instrument. It is important to satisfy the need for transparency and control on the one hand without, on the other hand, discouraging economic actors from taking up the instrument of environmental agreements by imposing excessive requirements. The Commission will make the choice between self-regulation and co-regulation on the basis of an ad hoc assessment of the individual agreement, the legal context and the policy issue at stake. It would not make sense to define general abstract criteria to this effect.
As I have already indicated, imposing ambitious monitoring requirements on spontaneous agreements that are not formally acknowledged by the Commission appears to be overly burdensome and a real disincentive for industry to come forward with such agreements. The Commission proposed general rules on impact assessment in its communication of 5 June 2002. It would not make sense to go beyond the requirements imposed on legislative acts when it comes to environmental agreements.
I am pleased that our tentative list of policy areas in which the instrument could be used meets with your agreement. I also appreciate the suggestion that environmental agreements could be used in the sectors defined in the action plan set out by the Johannesburg world summit.
In conclusion I would like to emphasise that I consider Parliament's resolution an overall positive signal that will contribute to facilitating the use of environmental agreements under transparent and acceptable conditions.
Mr President, I am very happy with Commissioner Wallström's comments. I am also relatively happy with Mr Sacconi's report. My only criticism of your report and of a number of the amendments submitted by Mr De Roo concerns the comments that Mrs Wallström also made.
Let me say the following: there is now a new instrument that has two kinds of voluntary agreements. One is based on legislation in the form of co-regulation; you can build on that, things can happen more quickly, we do not have to prescribe everything straight away. The second suggestion that now appears in the new memorandum is completely voluntary self-regulation in which partners in the market agree something with each other which may anticipate what will be agreed at some point in the future. This is based on voluntariness.
I feel - and this has just been expressed by Mrs Wallström - that anxiety is often the worst adviser in this Parliament, that we prescribe so much and that we are becoming so detailed that we are in the process of throwing the baby out with the bathwater, although we should be pleased with the large number of agreements there are.
May I perhaps say - Christian democracy being the midfield defender incarnate in my country - that very many things would not have happened without voluntariness. Take the packaging covenant, for example. That is a voluntary agreement that goes much further than the one that the most extreme would like to achieve now on a European level. It is a voluntary agreement. Give a clear field to voluntariness, I would say. Let it take the place of the instrument, if it must. Mr Sacconi, that is why I am asking everyone to approve the amendment that I have submitted on behalf of my group.
The same goes for the PVC strategy. We could have achieved much more if this Parliament - including the liberals, incidentally - had said at the time: we are now going to ask the Commission to develop a new policy together with industry which will enable them to energetically go about ensuring - and in fact you were the rapporteur, Mr Sacconi - that that PVC is used up. The same applies to pedestrian safety. We could prevent 2 000 deaths a year if we act quickly. I would like to ask for the other group to be allowed more leeway and to be trusted. I am in favour of a good environmental policy. All of us here are; please make sure it is a good one.
Mr President, Commissioner, I am one hundred percent behind the basic views expressed in this report by the rapporteur, Mr Sacconi, on voluntary agreements, and especially the notion that the basic assumption behind such voluntary agreements must be that they act as a supplement to existing legislation. It is as if their role is to find a path to improved legislation. Perhaps when the results of voluntary agreements are analysed, they will lead to new laws that will go further with regard to environmental issues than is presently the case.
Operators that are prepared to participate in these voluntary agreements may be regarded as pilots of a sort. At the level of business this will also mean that when there is the willingness to start looking for better applications, companies can then take advantage of this in their own marketing strategies, which hopefully will lead to a situation where consumers will also start demanding these better applications on a wider scale.
Taking everything into consideration, however, we have to ensure that these voluntary agreements actually yield results and do not just remain a pious hope. For that reason, we really have to make sure that we can measure the results precisely and that there are certain deadlines by which time results must have been achieved.
There are many operators at regional and local level, besides companies, that have been interested in concluding voluntary agreements. In this connection, we have to make sure that if the party to an agreement operates at regional level, then central level is also informed about what is taking place, in order to avoid overlapping and so that we can ensure as far as possible that the benefits are realised, and also answer questions on financing.
On the whole I think these voluntary agreements provide added value, but with the provisos that are also linked to the Commission proposal, that is to say, we have to improve legislation, not replace it.
Mr President, Commissioner, I wish first of all to congratulate Mr Sacconi on his excellent report, with which I am in complete agreement. Although in theory, voluntary environmental agreements are to be applauded, reality has shown that, precisely because they are voluntary, many of these agreements are ultimately not observed and, furthermore, have frequently been used as a pretext for not bringing into force more ambitious legally binding initiatives.
We all remember what happened with the emissions trading directive: many people tried to prevent it being adopted because some States had voluntary agreements in place with industry. I therefore believe it is greatly to be welcomed that the Commission has taken the initiative to define clear rules for recognising voluntary agreements at Community level.
I think that there are some rules that must be respected: first of all, the voluntary agreements must be seen only as a complement to environmental policy and not as a basis for it; secondly, they must be used only when they are proven to have advantages over conventional instruments; thirdly, they must be promoted only in cases where they attempt to go further than traditional legislation; fourthly, they must be geared towards technological research and be based on benchmarking criteria: it makes no sense to have voluntary agreements that do not promote the best technologies. Lastly, there must be deadlines, timetables, clearly defined targets and mechanisms for monitoring results and ensuring compliance.
Mr President, I too must thank Mr Sacconi for a really good report which, in my opinion, states very precisely the prior conditions and requirements that must be present if an environmental agreement is to become a serviceable legal instrument. I should like to say to Mrs Oomen-Ruijten that I think that voluntary agreements are important but that it is also important we be clear about which conditions must be fulfilled if the agreements are to be beneficial, in environmental terms too. On this, I completely agree with what Mr de Silva said, to the effect that the environmental agreements can only be supplementary in areas in which they can be used to bring about improvements, or added value, in the environmental sphere, and that they should not just be used to avoid environmental regulation in a particular area.
In addition, it is important that the objectives and deadlines be carefully specified in connection with the agreements and that they also be sure to cover a representative sample of the relevant businesses and production in the area in question, so that one group of businesses is not given the opportunity to freewheel.
I think that complete openness in relation to the public, to this Parliament, to the environmental organisations and to civil society is also important. There must be openness in connection with plans to enter into the environmental agreements, but also considerable scope for objecting to the use of environmental agreements in a specific area.
Finally, it is important, in connection with the agreements, that a monitoring and penalties system be established so that it can in actual fact be monitored whether the agreements, and objectives laid down in those agreements, are also being fulfilled during the periods of the agreements. In my own country, Denmark, too, we have experimented with environmental agreements in some areas, for example the PVC area, in which there was not enough in terms of provisions governing monitoring and penalties. It emerged, when the period had elapsed, that absolutely nothing had happened in terms of improving the use of PVC materials. It is therefore very important that these matters be clarified in connection with entering into environmental agreements.
Mr President, Commissioner, the report now before us is an important contribution to the aim of simplifying and improving environmental legislation in the Community. For this special thanks go to my colleague, Mr Sacconi.
The feedback hitherto on environmental agreements has shown that a significant number of environmental and civil society players have viewed voluntary agreements with suspicion, even when the act of making the agreement in itself has been voluntary (although the agreement itself is binding). On the other hand, it has been the wish of industry to spread the practice of making voluntary agreements in order to achieve positive results from the point of view of flexibility, and so also, hopefully, that of the environment. As I see it, the gap is now becoming well and truly bridged.
The report works on the assumption that voluntary agreements may be applied when the impact can be assessed using an integrated method and the added value for civil society can be measured using indicators of sustainable development. Secondly, we have to be able to define our objectives and set clear deadlines for them. In addition, we must insist on the agreement being representative. In practice this would mean that badly organised sectors or those that provide opportunities for 'free riding' would not be suitable for inclusion in any voluntary agreement.
With voluntary agreements it is just as necessary as it is with legislative measures to take account of public participation and to guarantee the transparency of agreements. In addition we must ensure the binding nature of any agreement, the assessment of results and possible penalties.
With these conditions in place there is no risk attached to the use of voluntary agreements. The conditions mentioned will guarantee that an agreement will produce a better end result than legislative instruments, from the point of view of the environment and society. I must also therefore say that the amendment proposed by my colleague, Mrs Oomen-Ruijten, should be supported.
The procedure for concluding an agreement generally instils a sense of genuine commitment to the objective in the party to that agreement. It often goes deeper than the wording of the agreement or the letter of the law. Thus, operators will not be using up their resources looking for loopholes; instead, they will be seeking ways to effectively implement the objective.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A5-0128/2003) by Mr Corbett, on behalf of the Committee on Constitutional Affairs, on the proposal for a Council decision on amending Decision 1999/468/EC laying down the procedures for the exercise of implementing powers conferred on the Commission (COM(2002) 719 - C5-0002/2003 - 2002/0298(CNS)).
Mr President, first of all I would like to thank the rapporteur, Mr Corbett, for the excellent work he has done in preparing this report on the Commission's proposal to amend the procedures for the exercise of implementing powers.
I should like to record briefly the background and purposes of the reform under discussion today. With this proposal the Commission is keeping to the commitments it made in the White Paper on European Governance and in its action plan on better regulation, namely, inter alia, to give the Council and the European Parliament equal rights in monitoring and overseeing the executive. The two branches of the legislature must be placed on an equal footing, as supervisors of the Commission's exercise of implementing powers in matters subject to codecision.
The European Parliament should, as co-legislator, be given the right to object not just to the scope of powers delegated to the Commission under codecision - the current right of scrutiny granted in Council Decision 1999/468/EC - but also to the substance of a measure implementing a codecision act.
It is the hope of the Commission that such reform will ultimately pave the way to a wider review based on Treaty changes. To this end, the Commission made concrete proposals to amend Article 202 of the Treaty in the framework of the European Convention, notably by introducing the concept of delegation of legislative powers in the Treaty.
I emphasise that a temporary reform of the system is all the more necessary as the uncertainty surrounding the ratification by 25 Member States of the new constitutional treaty is not inconsiderable. The Commission therefore welcomes the support of the Committee on Constitutional Affairs for the proposal and hopes the Chamber will confirm this favourable stance.
Mr President, I very much welcome the Commission proposal which, if adopted and adjusted slightly, would bring forward a substantial improvement to the current system and indeed could form the basis of solving once and for all this problem of the so-called comitology system that has been a difficulty for years.
All systems, be they national parliamentary or European Parliamentary systems, have methods of delegating powers to the executive: implementing powers, secondary legislation - call them what you like. I will not get into a theological argument about the definition of such powers. But it is normal practice. What is not normal is the way we do it in the European Union where we set up, alongside the Commission, committees of national civil servants which, in some cases, have the powers to block the Commission. Indeed so many committees have been set up that the name comitology was invented to describe a system that was so difficult to fathom and so difficult to get to grips with.
The system was greatly improved in 1999 when the revised system was adopted by the Council: greater transparency, a greater guarantee that Parliament has access to all the proposals and all the documents. That is very good, but it has left two fundamental problems. Firstly, the Commission's powers are scrutinised only by committees of national civil servants, which alone have the power to block the Commission and call back the decision to the legislative authority. Secondly, if a decision is called back, it only goes to one branch of the legislative authority, namely the Council, even when it is codecision legislation adopted in the first place by Parliament and the Council jointly. That is something we find unacceptable.
We want equal rights of call back for Parliament and the Council - Parliament by an absolute majority, the Council by a qualified majority, as is the bottom line now when a matter goes back to the Council. We should have the right to call back an implementing measure. If it is called back there should be equal rights of scrutiny for both Parliament and the Council.
The Commission proposal almost achieves that. It comes very close to doing that. The fly in the ointment is the word 'possibly', which is in the Commission's draft. In other words the Commission, if we object to a draft, will possibly amend it to take account of our objections or refer it to the legislative procedure. In my view and that of the committee, the word 'possibly' should go because only then will we really have a basis for a definitive solution to this issue.
Why does the Commission insist on the word 'possibly'? It says that the current legal basis of the Treaties does not allow it to go any further. I beg to disagree. If you look at the fact that the legislation is adopted anyway, in the first place, under codecision by Parliament and the Council, it is up to Parliament and the Council to put in place any system, and any checks and balances that they want. If one argues that such checks and balances must conform to Article 202, then let us look at that article. It says: 'The Council may impose certain requirements in respect of the exercise of implementing powers.' 'Certain requirements' is the wording on which the whole comitology system is based. If such a complex system can be set up on the basis of that clause in the Treaty, there is absolutely nothing to prevent the Council from setting up a different system - the one which we are advocating - that gives the Council and Parliament equal rights to call back and equal rights to scrutinise. Article 202, in other words, is much more flexible than the Commission's legal service seems to believe.
I would therefore urge the Commission to accept our amendment concerning the word 'possibly'. I give notice now that if the Commission does not accept that amendment then, before the final vote, I as rapporteur will move that the issue be referred back to committee, where we will pursue further negotiations with the Commission on this issue.
We have also sought to amend the Commission proposal to make it slightly more flexible. This is something I hope the Commission will welcome. We propose to give the Commission the right simply to withdraw an implementing measure if Parliament objects to it or indeed if the Council objects to it. This is common sense. Some implementing measures are discretionary, not obligatory. If we think that the Commission does not need to adopt an implementing measure at the time or of the style that the Commission envisages, and we object to it, the Commission should be able to withdraw it. That is already provided for in our Rules of Procedure.
I understand that the PPE-DE is opposed to that amendment. I look forward to hearing their arguments on this, but it is in conformity with what Parliament adopted in the Bourlanges report only a few months ago. We similarly propose to give the Commission the right to maintain an implementing measure, provisionally, when Parliament has objected to it, pending a full legislative procedure to review, amend or repeal the implementing measure - again an element of flexibility that I expect the Commission to welcome.
Finally, we propose to keep the special procedures that were agreed under the so-called Lamfalussy procedures. I gather that is not a matter of controversy.
I am pleased to say that other committees, such as the Committee on the Environment, Public Health and Consumer Policy, which has a lot of experience with comitology, and the Committee on Economic and Monetary Affairs, which has begun to deal with the Lamfalussy procedures, fully support the approach that the Committee on Constitutional Affairs has taken on this. If we manage to find a solution to this issue now we will have eliminated a problem that has messed up and held up numerous legislative procedures, and we will have removed one of the obstacles to Parliament being willing to delegate far more implementing powers to the Commission than is the case under these procedures. If we have the right to call back in the way that is envisaged we will be able to delegate much more than we can now, knowing that we have the safety of being able to scrutinise and call back if necessary. That is something that all should welcome.
Mr President, ladies and gentlemen, I am speaking today on behalf of the Committee on Economic and Monetary Affairs to submit my opinion on the issue of comitology. In so doing - and this was of course mentioned at the end of the previous intervention - I am focusing in particular on the Lamfalussy process and the Lamfalussy procedures for legislation creating the internal market in financial services.
Like the Lamfalussy Group, our aim is to produce legislation in this sector that is close to the market and practicable; that is what all of us want and are working for. However, we must of course take a close look at what form the procedures may take in the future. Precisely in our role as Parliament we need to ask ourselves whether the future procedures also have sufficient democratic legitimacy, because of course we are also getting increasing numbers of so-called soft laws, that is legislation at international level. I only need to mention Basel II or the International Accounting Standards, which will soon become law in Europe once the necessary steps have been taken by the European Commission and after adoption in the Council and Parliament. If in the future all of this were to happen in a comitology procedure, with a framework directive only giving general instructions, we would have a basic problem of legitimacy, and Parliament reserves the right to have a say on these very important issues in the future. For this reason I can only support the rapporteur, Mr Corbett.
It is vital for us in the European Parliament to retain our influence at European level. This does not mean that we also wish to discuss the technical details in the plenary or in committee. That is not our point. But if we feel that provisions are heading in the wrong direction it is vital that we be able to say so, and for this to happen it is essential that the constitution being drafted by the Convention give us a right to call back in the future, which means that if we are not happy with something we can recall it, change its focus and correct it. That is why it is essential for the Commission and the Convention to support us here so that we can have the relevant provisions added.
Mr President, the aim of Mr Corbett's report is to strengthen Parliament's powers of control over the texts implementing legislative acts prepared by the Commission in the context of what is mysteriously known as comitology.
The PPE-DE approves the main thrust of the report and in particular it supports the idea that, in the case of a disagreement between Parliament and the Commission on a draft implementing text, the latter should not be able to override Parliament's opposition. If the Commission did not agree with Parliament on this point, the PPE-DE would gladly support the request that could be made by the rapporteur for a referral to committee.
There are two points on which we disagree with Mr Corbett's report, however. Firstly, it lays down that if Parliament does not agree to the text proposed by the Commission, the latter may simply withdraw its text without preparing a new one and without taking any legislative initiative. This power seems to us to be completely excessive. It is equivalent to an authorisation to go on strike as far as the production of implementing texts is concerned, and we cannot support it. The aim of our requests for a separate vote is to rule out such a possibility.
Secondly, Mr Corbett's report suggests that, if the Commission were to undertake a new legislative initiative, because it thought it would be impossible to overcome its disagreement with Parliament simply by amending its text, the text prepared by the Commission would be provisionally applicable until the adoption of the new legislative text.
We do not believe that this is acceptable. In fact, it seems to us to be an abuse to allow the Commission to override, for a very long period, the opposition of Parliament, even when the disagreement between the two institutions is so serious and so deep-seated that it cannot be overcome by a simple amendment to the draft, but requires recourse to a legislative procedure.
To give the Commission the power to impose the disputed text, for several months or even years, would be to acknowledge officially that the Commission has the power to ignore or violate the law.
Those are the two reservations that we have. We have not tabled amendments, but merely requests for a separate vote, the aim of which is to correct the report on this point. Otherwise we approve the report and we congratulate the rapporteur for his work, which is remarkable for its quality.
Mr President, I too should like to congratulate Mr Corbett. This is not exactly a straightforward subject. Perhaps the easiest way to explain it - since we always have a few visitors with us at this time of day - is to say that we are talking about building a bridge. The Corbett report is an attempt to build a bridge out of this European confusion of non-competencies or mysterious clan competencies, which mean, as Mr Radwan said, that all of a sudden rules directly affecting the lives of millions of people are adopted at a lower level, when there is no direct democratic legitimacy for this.
This is to a large extent due to the history of the European Union and its failure to have a clear separation of powers. This state of affairs means that many issues fall in a grey area and are delegated. In some cases laws are still made by civil servants; in certain areas this is a practice that is even on the increase.
The fact that the European Parliament is putting up a fight is, I think, a historic achievement and also legitimises its existence. But what is crucial now is undoubtedly for the Convention, which is of course occupying a great deal of our attention at the present time, to make it much more clear what happens where, and it is of course vital that this include the power for the European Parliament - this representative body of the people - to be able to call back such implementing powers once they have been delegated. The success of this project will depend on this, but also on whether we can find the words and expressions - once Mr Corbett has built this bridge - to explain this to the public and the electorate in a way that they can actually understand, so as to bring clarity and transparency to the issue, so that there is nowhere that anyone can hide any tricks. With this in mind I would stick to my ceterum censeo, that there can be no democracy without transparency.
Mr President, I am distinctly uneasy about this proposal, but there does not seem to be an easy answer. On the one hand, Mr Corbett wants to give the Parliament equivalency with the Council, suggesting that somehow this improves the accountability of the system and by inference its democratic legitimacy. On the other hand, the Council reflects the primacy of the nation-states, in theory at least, and should have the final say on whether a legislative instrument should have legal force.
Again, on the one hand, the problem is that the secretive and complex system adopted by the Council does not facilitate external scrutiny, which therefore negates any resemblance of accountability and therefore democracy. On the other hand, the Parliament, despite its pretensions, lacks the European demos and therefore cannot claim to be a democratic institution. On that basis, the current state of affairs is not satisfactory, but nor is what is proposed.
Mr President, ladies and gentlemen, the Commission's implementing powers: it all sounds so harmless and yet it conceals a multitude of problems that all of the committees that deal with European legislation have to contend with, and have been doing so for two decades. The Council Decision of 1999 reduced the Babylonian confusion of over 20 variants of such committees in the Commission to three procedures, namely management, regulatory and advisory procedures. The decision also laid down criteria for deciding which committee procedure was appropriate. All of the relevant European Union legislation, consisting of several hundred directives and regulations, had to be brought into line with it. Mrs Frassoni's report in March 2003 - just a few weeks ago - brought this work to its conclusion.
The consequences of our consultations today would be that once again all of the European Union's legislation, that is once again several hundred legal instruments, would have to be brought into line with the new texts. Should the Convention - and here I am talking about Article 202 - propose alternative solutions to the ones that we are discussing today, then this process of adapting all European legislation would have to be repeated. Once again, as with the Lamfalussy procedure, we are only debating an interim solution. This is expressed very clearly in Amendment No 1 of the Committee on Constitutional Affairs.
In my judgment, the Commission proposal does not enable us to achieve the objectives of transparency and improved legislative supervision of the Commission when it enacts implementing provisions. On the contrary, the proposed changes are designed to remodel Parliament's existing right of supervision as a hearing procedure pure and simple. De facto the Commission's proposal amounts to abolishing the management procedure, which also considerably curtails the Council's and the Member States' influence and supervisory powers. This might well not matter to us in Parliament if our influence and supervisory powers were enhanced accordingly. That is the intention of Parliament's amendments. But the Commission, as Mr Corbett has already said, is refusing to delete an essential word, namely 'possibly'. This means that in the future it may only possibly take into account the substantive demands made by Parliament with regard to the implementing legislation. We cannot support this as a Parliament and are in complete agreement with the rapporteur here.
Mr President, in the Convention - and this has already been mentioned several times today - we are holding intensive discussions on abolishing the old comitology system. I believe that the end result will indeed move in this direction. Why are we doing this? That too has already been mentioned. We are doing it because the old system of comitology has essentially resulted in underground law, produced by way of methods that are undemocratic, and above all, lacking in transparency. No one in the outside world knows what is done, how it is done or why it is done. Above all, no one in the outside world knows what positions have been put forward here, by whom or why. We have to change this. That is why we will, in the Convention, be abolishing the old comitology system, but - and this too has already been mentioned - this is only possible if we have something with which to replace it. We need delegated lawmaking, but we need delegated lawmaking with clear responsibilities, with clear rules of delegation, with mandates that are clearly understood, and above all with the possibility of recall, an equal right of recall for both the Council and Parliament.
In this context I have already referred several times to our discussions in the Convention. Our concern is to ensure that the people of Europe have a clear picture of who is exercising legislative powers, why and for what reason, and the results that emerge on this point will soon be available as a constitutional proposal. This does not however make the work on the Corbett report superfluous; quite the opposite. Until we have included this result in the constitution and implemented it, we need the results of the Corbett report, which are to a large extent along the same lines as what has been said in the Convention. With this in mind not only do we congratulate the rapporteur but we also hope that the resulting proposals will be accepted as unanimously as possible and that an appropriate reform of the way in which this important issue is dealt with will allow them to replace the old, undemocratic system of comitology for the next few years.
Mr President, allow me to reply to some of the points that have been raised. Firstly the question as to whether this is an interim solution. In my view, the Commission proposal with our amendments can be the basis for a solution to the comitology problem that is compatible both with the current treaty and with what is likely to come out of the European Convention.
Of course, the Convention must do its work and get rid of the apparent contradictions between Articles 202 and 251 of the Treaty, and perhaps put some of the principles governing the delegation of implementing powers into the Treaty and into the constitution itself, but in my view what we are doing here could be entirely convergent with the work going on in the Convention.
Secondly, despite the great convergence we have achieved in general, I would like to mention the issue of the two points which, according to Mr Bourlanges, the PPE-DE Group intends to vote against.
I must say I disagree with the PPE-DE Group on this and I would point out that the position that I am defending is based on what was adopted by Parliament in Mr Bourlanges' own report. So I am consistent with what is in Parliament's position up to now, and, indeed, in our own Rules of Procedure, where we have called upon the President of Parliament to ask the Commission to withdraw or modify any implementing measure that Parliament objects to, or to bring forward a legislative proposal. So I am on the solid ground of what Parliament has consistently argued for over time in this and I would hope that the PPE-DE Group would rethink its position before we vote in half an hour's time.
Also, on the question of the provisional adoption of a text pending the legislative procedure, this is important in certain circumstances in order to avoid a legal vacuum. The measure applies provisionally while Parliament and the Council go through a legislative procedure to review it, amend it or repeal it, depending on what we decide to do. But it can also be important to have a stopgap solution without a legal vacuum pending that legislative procedure.
In other words, I am asking for a menu of options. If Parliament or Council objects to an implementing measure that the Commission has put forward, the Commission can either withdraw it - I think it has that right implicitly under the Treaty anyway but let us make that explicit - or it can amend it to take account of our objections, or it can put forward a legislative proposal. If it does the latter it can apply the measure provisionally, if this is necessary to avoid a legal vacuum, or not if that is not necessary. That range of opportunities is, I think, appropriate. We should maintain the full list and I hope the PPE-DE Group will rethink its position and vote accordingly.
Mr President, first of all let me stress that the proposed amendments and the speeches made indicate that much thought and effort has gone into the examination of this proposal, which aims to enhance the role of the European Parliament in the institutional triangle.
As far as possible, the Commission will take into account the detailed amendments proposed by the Committee on Constitutional Affairs. The Commission can accept, in whole or in part, Amendments Nos 1, 2 (in part), 4, 7, 8, 11 (in part), 13, 14, 18 and 19. However, the Commission cannot accept Amendments Nos 3, 10 or 11 (in part), as they could complicate the Commission's negotiations with the Council.
The Commission's proposal aims to give the European Parliament and the Council equal rights as co-legislators in controlling the Commission; but the proposal cannot go further than or beyond the scope of the present Treaty, which does not provide for explicit delegation of legislative power to the Commission. The Commission, as the sole executive, should be able to retain full responsibility for adopting executive instruments. This political responsibility goes hand in hand with the freedom of the Commission to adopt a decision, taking on board or not the objections raised by the legislator. The deletion of 'possibly' would tie the hands of the Commission and prevent it from exercising its responsibility as the executive.
The withdrawal option, as formulated in Mr Corbett's Amendments Nos 3, 10 and 11, would effectively amount to replacing the freedom of adoption by the Commission by an explicit withdrawal or non-action by the Commission. If the Commission's views are not in line with those of the legislator, the Commission would be obliged to renounce the adoption of an implementing measure. Substitution of the Commission's responsibility and freedom to adopt an implementing measure via the non-action option would also send the wrong political signal to stakeholders.
The proposal is, on the contrary, based on the assumption that action is needed and that the Commission will take responsibility for it. Given the scope afforded by the current Treaty, these amendments are therefore not acceptable to the Commission. The proposal indeed goes as far as possible towards granting the European Parliament the control rights that, as a co-legislator, it should possess.
The reform, as I have just mentioned, cannot go as far as a more thoroughgoing reform conducted in the process of amending the Treaty. In the framework of the European Convention, the Commission has explicitly suggested that the Council and the European Parliament should, under delegation of legislative powers, have the possibility to oppose a text proposed by the Commission. In this scenario the latter would indeed either renounce its text, modify it or present a legislative proposal.
To conclude, I can assure you that the Commission will endeavour to achieve progress on this issue in the Council. I would like to conclude that the Commission needs Parliament's support in negotiating the strengthening of the European Parliament's prerogatives with the Council. I am confident that the Commission can count on Parliament's continued support in the process of clarifying the roles and competences of the executive and the legislator.
Mr President, on the basis of the observations which the Commissioner has just made, I should like to know what the rapporteur's position is, because it is rather important. I believe that the Commissioner is wrong. As soon as we in this Parliament object, those objections have to be taken into consideration. Otherwise we should be denied the power to object, which I could quite understand. However, the idea that we can object but that our objections can be ignored seems to me to be a serious matter. I should like to know what the rapporteur's attitude is, and whether or not he intends to ask for a referral to committee.
Mr Bourlanges, that was not a point of order.
Mr President, the Commission is wrong in insisting on maintaining the word 'possibly', especially if we are offering it a menu of different options anyway. It should be obliged to choose one of those options and either modify its proposal to take account of our objections or withdraw it - I would underline that we are not obliging it to withdraw the proposal, it is just one of the options - or present a proposal under the legislative procedure. Since the Commission has those three options I really think the word 'possibly' should disappear. Otherwise it would have the right to choose no option whatsoever and to completely ignore the objections made by Parliament, which would be thoroughly undemocratic.
The debate is closed.
The vote will take place today at 12 noon.
(The sitting was suspended at 11.51 a.m. and resumed at 12 noon.)
Mr President - yes, thank you very much for your enthusiasm! - I can also tell you that in its common position the Council has been persuaded of the wisdom of many of our astute proposals from the first reading. As you know, this draft regulation seeks to improve the quality of statistics, firstly by reducing the time limits for the transmission of the main aggregates of quarterly national accounts from four months to 70 days, secondly by abrogating derogations accorded to the Member States - unfortunately others are retained - and thirdly by having the employment data transmitted in a common unit, namely that of hours worked.
These changes are necessary so as to have statistics on GDP that are as accurate as possible available quickly. Bank economists have been warning for years now that our economic statistics are insufficient; this leads to mistakes in monetary policy, the effects of which we all feel in our pockets. Last year, Mr Solans, a member of the Executive Board of the European Central Bank, writing in the Frankfurter Allgemeine Zeitung, even called for greater quantities of relevant statistics for the eurozone. As you know, this is in everyone's interest. A great deal remains to be done, however. At the moment, for example, the Commission is compelled to produce its initial estimates of gross domestic product for the eurozone on the basis of incomplete data, which undermines the reliability of these indicators and can have an unfavourable impact on the financial markets, and above all on the measures taken by the central banks. The Commission's estimated values for GDP in the eurozone are currently produced 70 days after the end of the reference period. Compared with the USA, where these data are available after 45 days, this is far too late and makes it difficult for the European Central Bank to fulfil its duty to provide guidance. You often lament the fact that Mr Duisenberg's monetary policy reactions are not as quick as Mr Greenspan's. If you adopt these measures today, that will be rather less the case. I therefore hope that you will vote in favour of the common position and I should like to thank you for taking such an enthusiastic interest in this report.
(Laughter and applause)
Mrs Lulling, that ovation shows you how much better we now understand the transmission of the main aggregates of national accounts.
Mr President, our group has tabled four requests for separate votes. Three of them have the same goal, namely to delete the phrase 'either [or 'or'] to withdraw its draft' from three different places. These are requests for separate votes concerning Amendment No 3 and Amendment No 10 and a second request for separate vote concerning Amendment No 11. Whatever your decision, ladies and gentlemen, I would consider it logical, although I do not know whether this is compatible with the Rules of Procedure, for a single vote to apply also to the other two in order to ensure the coherence of the text.
Good news: what is logical also complies with the Rules of Procedure. We shall therefore take a single vote. That way we may be sure that this is all along the right lines.
Mr President, Mr Bourlanges is entirely right on the procedure: it would make sense to have a single vote instead of three votes on that. I would, however, point out that if we follow him on the substance, then Parliament would be contradicting what we voted both in his own reports and in my recent report on revising the Rules of Procedure. I would urge colleagues not to follow him on the substance, although he is right on the procedure.
I think that is clear to everyone. We shall take a single vote, taking account of the comments on substance made just now by our rapporteur.
Before the vote on the draft legislative resolution
. I would like to hear from the Commission whether it can accept the amendments proposed by Parliament.
- Mr President, the Commission can accept Amendment No 1, Amendment No 2 in part because we do not want the words 'full information' ...
(Laughter and applause)
... it is not as bad as it sounds! Amendments Nos 4, 7 and 8 can be accepted, Amendment No 11 is acceptable in part owing to the word 'possibly', and Amendments Nos 13, 14, 18 and 19 are also acceptable. We cannot accept Amendments Nos 3, 10 and 11 (in part).
On that basis, Mr Corbett, do you wish to invoke Rule 69(2) of the Rules of Procedure?
Mr President, I would invite Parliament to avail itself of Article 69(2) of the Rules of Procedure and refer the report back to committee to pursue negotiations with the Commission. What the Commissioner has just said amounts to insisting on the word 'possibly' remaining in the text. In other words, the Commission would 'possibly' take account of Parliament's objections and the Commission would 'possibly' amend its text to take account of our views. That would be unacceptable to Parliament and I therefore ask for the report to be referred back to committee.
In accordance with the Rules of Procedure, I therefore put to the House the rapporteur's proposal to defer the final vote on the draft legislative resolution.
(Parliament decided to defer the final vote)
Report (A5-0123/2003) by Mr Sacconi, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on environmental agreements at Community level within the framework of the Action Plan 'Simplifying and Improving the Regulatory Environment' [COM(2002) 412 - C5-0622/2002 - 2002/2278(INI)]
(Parliament adopted the resolution)
Report (A5-0124/2003) by Mr Miranda, on behalf of the Committee on Development and Cooperation, on the work of the ACP-EU Joint Parliamentary Assembly in 2002 [2002/2018(INI)]
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE
. (PT) I congratulate the rapporteur on the fine proposals he makes in his report, the aptness of which has been confirmed by the support given to them by the European Parliament delegation to the conciliation process. The merit of the directive that such proposals aim to achieve is also clear. This directive seeks to establish and regulate a formal system for occurrence reporting in civil aviation to ensure that all players involved have access to these incidents and are aware of them. Indeed, the intention is to ensure that all players involved in this activity learn from each other's mistakes, thereby making educational and positive use of bad practices. This will help us to establish a system that is safer for all users.
This directive complements the 1994 directive, which contains a series of measures on investigations into accidents in civil aviation, and which is not likely to produce significant results due to the fortunately lower number of accidents occurring. For its part, the reporting system on which this new proposal for a directive is based has greater potential in terms of the quantity of data it can provide.
Also to be welcomed is the proposal for a directive's provision to force Member States to set up a system for removing personal data in the event that they decide to set up a system for the non-mandatory reporting of data useful to air safety?
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (PT) In the context of achieving the aims of the Lisbon Strategy - which are intended to increase employment, economic reform and social cohesion in a knowledge-based economy - and of the open method of coordination in the field of social inclusion, a common framework must be created for the systematic production of statistics. The aim is to enable rigorous and timely comparisons to be made between the situations of Member States on income distribution, levels of poverty and social exclusion.
This is an instrument of the utmost importance, which has been lacking. I therefore voted in favour of this Recommendation, which accepts the Common Position adopted by the Council on the approval of the European Parliament and Council Directive. This framework provides for the use of common indicators, flexibility in the field of data source and for integrating new sources into national statistics systems, which will enable proper monitoring of the situation and new developments in the Member States.
From 2004, the Member States will transmit their data to Eurostat on an annual basis and Eurostat will undertake methodological studies to assess the impact on the comparability of national data sources and to identify the best practices to follow.
. (PT) I agree with the approach pursued by the rapporteur who, having decided not to draw up a report for second reading, has accepted without amendment the Council's common position on statistics on income and living conditions in the EU. The unanimity achieved in the Committee on Employment and Social Affairs also confirms the aptness of the Council's common position. If the intention is to draw up an annual synthesis report containing Community statistics, the process of compiling data on the Member States must use harmonised definitions and methods. Unless this happens, we risk ending up with a study that uses differing variables, which change from Member State to Member State, and which consequently do not make comparison easy. The EU's financial contribution to each Member State, for four years, for the costs entailed by their work, will ensure the first edition, in 2007, of a belated initiative, which stands out even more clearly due to the way in which the EU addresses one trivial issue after another.
. (PT) I support this report, which has examined a draft regulation forming an integral part of the 'Action Plan on EMU Statistical Requirements'. In order to be consistent in promoting the objectives of the European Employment Strategy, it is clearly crucial to harmonise national accounts employment data, transmitting this data in the unit 'hours worked', as a means of clarifying labour relations, and of making the measures consistent and the aims viable. The European Commission initiative: the future of the European Employment Strategy 'A strategy of full employment and better jobs for all' (COM(2003) 6 final), principally laid down three wide-ranging objectives: full employment, quality and productivity in work and an inclusive labour market. The Lisbon and Stockholm targets for overall employment rates (an EU average of 67% in 2005 and 70% in 2010), for women's employment (57% and 60% respectively) and for the employment of older workers (50% in 2010) can therefore only be achieved if both the particular nature of labour relations, and the quantitative indicators, in particular the 'number of hours worked' are determined by uniform methodologies.
. (PT) This report should be seen as part of the process of creating an internal energy market for the EU, in response to the call made at the Lisbon European Council of 23 and 24 March 2000 and reaffirmed at the Barcelona and Brussels Spring Councils, to speed up the process of liberalising the electricity and gas markets, which entails further deregulation of the market and stepping up cross-border trade between Member States. Furthermore, it seeks to speed up the privatisation of state-owned companies, given their historically dominant position in this sector and to speed up the process of concentrations and mergers at Community level.
I have always been opposed to this process, not only for socioeconomic reasons and for reasons of quality and concerns about guarantees of public service provision, but also because this sector is of strategic importance to development, which affects the independence, sovereignty and security of energy.
The Commission proposal therefore seeks to adapt VAT rules, in the field of gas and electricity, to the needs of the markets that have been liberalised. The amendments that have been proposed will essentially mean that taxes collected are returned to the Member States in which the final consumption takes place, thereby facilitating cross-border trade in energy. The ultimate aim remains, therefore, that of meeting the needs of the single European market in the energy sector.
We Moderate Members of the European Parliament have voted against the above report. It is regrettable that the South Korean shipbuilding industry receives significant state aid, but that is no reason for also subsidising the European shipbuilding industry.
The matter should be vigorously pursued by the EU within the WTO. Setting up a European consortium to go some way towards controlling and influencing the market situation would not solve the problems of the European shipbuilding industry but be in danger of exacerbating the situation in the longer term.
The situation of the shipbuilding industry is increasingly worrying, given the major fall in world demand seen in shipyards in 2002. New orders represent less than 60% of those made in 2000, although in the European Union this figure was 77%, to which we can add falling prices.
The unilateral application by the EU of the principles established in the 1994 OECD agreement, intended to end aid to the shipbuilding industry, was one of the main causes, since the current temporary defence mechanism proved to be inadequate in the face of the unfair competition and dumping by South Korean shipyards, which have negative margins that vary from 20% to 40%, supported by State aid. The EU's share of the shipbuilding market fell from 19%, in 2000, to 10% in the first quarter of 2002, resulting in the closure of several European shipyards, unemployment and ever-present threats of further cuts, as I saw on a visit to the shipyards at Viana do Castelo.
The EU must, therefore, propose new mechanisms to preserve and develop the strategic shipbuilding sector, through a genuine Community programme that promotes research and vocational training and which takes account of the priorities of modernising the Community fleet, ship repairs, maritime transport and fisheries.
We Swedish Social Democrats do not believe that the Community should prolong its aid to shipbuilding, or introduce new forms of such aid, in order to protect its shipbuilding industry against South Korea.
The European Union's shipbuilding industry is in a serious situation, since the manufacture of certain vessels has been struck a serious blow due to disloyal competition from South Korea. South Korean shipyards have practised dumping with regard to the manufacture of gas tankers through having different prices on the domestic and export markets. Prices on the export market have been 25% to 30% lower. On the other hand, the EU has withdrawn aid from its shipbuilding industry, leading to limited production capacity and social problems.
Sweden abolished these forms of aid some years ago. We therefore have our doubts about reintroducing them. We are generally opposed to this type of state aid, but understand the concern caused by unfair competition on the part of South Korea. We believe that issues of this kind must be dealt with within the WTO in the context of its dispute settlement procedure. The EU's restoring or prolonging state aid to certain vessels would not help. Instead, it would only be in danger of further distorting the market mechanisms.
In the light of these considerations, we Social Democrats in the European Parliament are voting against all forms of state aid to the shipbuilding industry. We do not believe that such aid should be promoted and are therefore voting against the whole report.
. (EL) The policy of restructuring the shipbuilding industry and the resultant cutbacks in it have resulted in tens of thousands of unemployed workers. The loss of half the EU's share of the global market within a mere two years is due to the stand taken by the ?U and the Member States which, instead of supporting and improving this strategic sector, are supporting and multiplying the profits of the monopolies, mainly in Germany and Denmark.
This once highly developed sector has been especially hard hit in Greece, a country with a long maritime history and one of the largest fleets in the world. The ship repair industry could, with another policy, have become an important sector of the economy rather than all but disappearing.
Small businesses are today being persecuted, while the larger shipyards have been sold off to the private sector for a pottage of lentils and their activities cut back. Thousands of workers in this sector are literally starving and entire areas are being condemned to decline, with unemployment over 80%. Another wooden shipbuilding company, Hippokambos, closed just recently, turning a further 300 workers out into the street.
Those working in this sector are beginning to realise that they cannot wait for answers from the ?U, its policies and the international imperialist agreements being proposed, which is why they are joining forces and fighting for a different, anti-monopolistic, and anti-imperialist policy.
. (PT) The European Strategy for sustainable development adopted at the Gothenburg summit must involve Corporate Social Responsibility (CSR). Companies have obligations above and beyond the legitimate aim of maximising profits. Today, SMEs and large multinationals must realise that their success depends on responsible behaviour, in terms of the environment and respect for fundamental rights and in terms of promoting social cohesion.
It is an accepted fact that social and environmental responsibility increase competitiveness. Consequently, Corporate Social Responsibility must be supported and encouraged and good practices must be disseminated, involving companies, social partners and educational and training establishments.
I wish to highlight the importance:
of including gender-related issues in the principles of Corporate Social Responsibility, specifically promoting entrepreneurship amongst women and helping women to combine professional and private life;
of the role of the Multi-Stakeholder Forum on CSR, which will enable us to hear all partners, help to define the limits and challenges facing companies and to share good practices;
of the European Eco-label as a guarantee of quality for consumers and companies, because consumers are placing increasing value on Corporate Social Responsibility in their buying decisions.
The EP must be involved in this process, specifically at the final meeting of the Forum and in the exchanges of information between the institutions.
. (PT) This report is simply an enormous cosmetic and marketing operation designed to favour employers at European level, as a result both of the deliberate intentions of the entire process and of the EU's economic and social guidelines, which seek to promote the deregulation of the economy, in particular in the labour market, through wage flexibility and job instability.
Taking Portugal as an example, we could actually talk about corporate social irresponsibility, with multinationals closing and relocating to countries where salaries are lower and social and environmental laws are more flexible where profit is concerned, making thousands of workers redundant, calling into question the development of the least-favoured regions, breaking contracts with local authorities and States that have guaranteed them considerable amounts of public aid and tax benefits.
Reality shows that many of these companies wishing to promote themselves internationally have no sense of social responsibility whatsoever. What they do is make use of job instability, short-term contracts, salaries in arrears and precarious labour conditions. They unfairly and illegally lay off employees, forcibly impose flexible working hours, encourage child labour and demonstrate a lack of responsibility for pollution. There is a climate of impunity and non-compliance with legislation in force, which must be brought to an end.
. (PT) The resolution on the 'Intelligent Energy for Europe' Programme (2003-2006) broadly warrants our support, given that:
it seeks to ensure continuity by means of a programme in the field of energy that follows on from the current framework programme (1998-2002) in this field, with regard to sustainable development, security of energy supply, energy efficiency and electricity produced from renewable energy sources, amongst other aspects;
it recommends an increase in budget appropriations for this programme, although only to a level that is still extremely inadequate (from EUR 190 million to EUR 200 million), given the strategic importance of the fields covered: energy efficiency and rational use of energy; new and renewable energies; the energy aspects of transport and international cooperation, particularly with developing countries;
it calls for an appropriate balance to be struck between monitoring the programme's implementation and the need to ensure that its allocations are fully spent, and proposes easier access for prospective proposers.
As to the issue of creating a European Intelligent Energy Agency, we believe that the issue is essentially a political one and hinges on concerns over whether or not we should have effective policies for researching and promoting energies that provide environmental and economic advantages.
. (PT) I broadly agree with the report, although I believe that the case for creating a European Intelligent Energy Agency - one of the solutions suggested by the rapporteur for increasing energy efficiency and the use of renewable sources of energy - remains to be proven. Simply creating yet another bureaucratic body is no guarantee that the best use will be made of resources, whereas, according to the principle of subsidiarity, we should first consider the possibility of promoting the exchange of information between Member States and adopting good practices, without overruling national legal provisions or creating artificial structures that come into conflict with these.
Despite this difference of opinion as to the method, I share the environmental and efficiency concerns expressed by the rapporteur, and her conviction that without the participation of local and national organisations, the recommended measures will not be properly implemented.
By the same token, I feel that the concern and the particular care the rapporteur demonstrates towards the enlargement countries and the changes they will need to make when they join the Union are extremely clear-sighted.
. Overall, the amendments adopted by the ITRE Committee on 23rd April do not improve on the Commission's text. The amendments have produced an extremely complicated proposal which would be even more harmful to the generally large industrial CHP plants which are the main UK interest, than the Commission's original proposal.
These amendments taken as a whole are based on the assumption that all cogeneration 'with an efficiency level of at least 80% always leads to substantial energy savings in comparison to the separate generation of energy and heat and may therefore be regarded as efficient.' It is not true that an efficiency of 80% will guarantee substantial energy savings is disputable. Schemes with the same overall efficiency do not necessarily save the most fuel and displace the most CO2 emissions. It is important to value electrical efficiency more than heat efficiency and the report as tabled does not do this.
Overall, the approach is too academic and takes little account of the practical difficulties of implementing the approach at industrial sites - some of which can be extremely complex. Adoption of the proposal would seriously damage the prospects for cogeneration in the UK.
(Abbreviated in accordance with Rule 137(1)of the Rules of Procedure)
. (PT) I broadly share the rapporteur's concerns with regard to the need to promote the rational use of energy and to the strategic preference for non-polluting forms of energy. In fact, in addition to the lower volume of CO2 emissions that it will lead to, the decentralising nature of cogeneration generally hampers the construction of major energy-producing units, thereby diminishing the environmental effects of their infrastructures and their lines of transmission.
It has become clear from the discussion on this issue that this is not fundamentally a political issue, but rather a technical one. This is why instead of the expected split between right and left, we have seen the various approaches that northern and southern Europe are bound to bring to the problem due to the differences in their climates. These differences must be taken into account, just as we will have to look into the feasibility of the requirement for Member States to present detailed reports on their national potentials.
Despite the perception that some procedures and technical definitions concerning the use of cogeneration remain contradictory, I believe the principles guiding the drafting of this report to be broadly correct, and I agree with the compromise approach that ultimately emerged from the work undertaken in the Commission.
I have therefore voted in favour of the report.
. Although there is no evidence to suggest that airlines operate without adequate insurance, we agree that making the requirements more transparent is a positive move.
However, our continued support for the draft regulation depends on the Commission addressing the major concerns that the rapporteur raised in his speech last night.
In particular the Commission must clarify how the rules relating to overflying will be applied in practice. The answers given to the committee on this matter suggest that this issue has not been adequately thought through. We cannot support draft legislation which cannot be properly and consistently applied and unless the Commission can provide satisfactory answers to how the legislation will apply to aircraft diverting into European airspace in unforeseeable circumstances or how the sector is to obtain cover for war and terrorism, we shall not be able to continue to support the proposals.
Finally, we must insist that the Commission provides a full business impact assessment before this report returns for its second reading. Parliament cannot legislate without knowing the effect that its actions would have on European businesses and a fragile aviation industry.
. (PT) I agree with the rapporteur on the need to adopt a regulation on insurance requirements for air carriers and aircraft operators, thereby affording greater protection to users of this mode of transport, and extending this protection to all users. I also share the rapporteur's concern about the application of the principle of equality, and welcome the solution he recommends - which provides for different treatment for small and large carriers - without which these measures could, in practice, allow this specific market surreptitiously to become an oligopoly, due to the excessive burden of insurance requirements.
Despite agreeing in principle, which has led me to vote in favour of this report, I cannot conceal my doubts as to the feasibility of some of the measures that are advocated, for example, monitoring the validity of operating licences or air operator certificates, which would make it necessary to monitor compliance with the requirements that have been set on an ongoing basis.
. (FR) The proposal for a decision on the implementing powers conferred on the Commission by the Council - prepared by the Commission itself - is in line with the wishes of the European Parliament, which has just warmly approved it. In fact, Parliament has long wanted to receive the right, on equal terms with the Council, to control implementing measures, at least for texts adopted by codecision.
This desire may be surprising because in many parliamentary democracies, including France, the elected assembly does not control in detail measures implementing laws, but simply, where appropriate, questioning the accountability of the government. Perhaps, however, the attitude of the European Parliament, primarily dictated by the desire to compete with the Council, reveals, despite itself, something entirely different: that the Commission is not a real government, and that Parliament itself is not a real parliament.
Today, after some progress, particularly in 1999, the Commission wants to take the process to its natural conclusion, and pressure the Council into giving Parliament fully equal control. It is forgetting just one thing: this equality is not provided for by Article 202 of the Treaty, which confers the power principally on the Council. That is why we voted against the proposal.
. (FR) It is with certain reservations that we voted in favour of the Sacconi report on environmental agreements at Community level, which provides for a new instrument to simplify and speed up legislative work at European level: voluntary agreements.
These agreements, as part of the sixth Community action programme for the environment, will be able to take two forms: self-regulation and coregulation. Unlike the rapporteur, we do not feel it appropriate to favour coregulation. It is of no greater value than self-regulation. It is not the Commission's place to set itself up as judge and judged with regard to the preconditions for the establishment of these agreements.
Furthermore, the voluntary agreements should not be considered as instruments that supplement the current Community legislative arsenal. Voluntary agreements are flexible agreements which have their own place in the range of legislative instruments. We welcome the fact that the Commission's initiative has taken the form of a non-binding communication. We would like the Commission to continue along this path.
. (PT) I have voted in favour of this report, which I believe is balanced and promotes a greater degree of environmental protection. I welcome in particular its concern for the 'applicability' of the mechanisms provided for. In fact, since the Treaty of Maastricht, the Union has been committed to including environmental protection in all its policies.
In order genuinely to protect the environment and safeguard biodiversity, we must have the cooperation of all economic actors because, as the report also concludes, today 'the sources of environmental pollution are no longer concentrated in industrial facilities but lie in manifold economic activities and consumer behaviour', which means that a new, more creative approach is required, in order to achieve the targets for a high degree of environmental protection, targets which are as ambitious as they are crucial. The European Commission has moved in this direction, with its proposal, as has the rapporteur, with his suggestions. The mechanisms for self-regulation amongst operators and for co-regulation, in some kind of coordination with the public authorities are, of course, avenues worth exploring.
Furthermore, setting objectives and practical targets and trying out a more simplified and operational legislative framework that is immediately understandable to all actors involved, will certainly lead to greater awareness and to more effective environmental protection.
. (PT) This report comes at a crucial, not to say extremely difficult time in the history of the ACP/EU Joint Parliamentary Assembly: the result of the session planned for November 2002, in Brussels, being cancelled due to disagreements between the ACP and EP Members on what to do about the delegates sent by the Zimbabwean Government, despite the entry ban imposed on them. The text that was ultimately adopted in committee prefers to emphasise that part of this crisis falls outside the competence of the APP (and specifically concerns the coherence and the hierarchy of the decisions taken by the Council and the European Parliament), and welcomes the normalisation of relations between the two parties, illustrated by the fact that that the March session took place in Brazzaville in favourable circumstances and by the positive outcome that was achieved. I agree with this interpretation and therefore intended to vote in favour of the report. The fact that plenary rejected the proposals for amendments tabled by the UEN Group, however, which sought to correct a serious injustice and discrimination in the composition and operation of permanent bodies of the APP led me to abstain from the final vote.
That concludes the explanations of vote.
(The sitting was suspended at 12.35 p.m. and resumed at 3 p.m.)
The next item is the Council statement on SARS (severe acute respiratory syndrome).
Mr President, ladies and gentlemen, I am very satisfied to be here with you today in order to present to you the results so far from the Council's work on severe acute respiratory syndrome.
As you know, the Presidency convened an Extraordinary Council on 6 May in order to examine this serious issue which, in addition to the obvious and significant repercussions on public health and the economy, is causing understandable concern among our citizens, which are often exacerbated by the way in which this issue is presented in the media.
Before telling you about the results of the Council, allow me to make a preliminary comment. The case of severe acute respiratory syndrome shows once again that communicable diseases, like many other problems which touch on the public health sector, are another example of bio-terrorism which go well beyond the level of the Member States and point to the need for institutional changes that will raise health protection to a basic priority of united Europe. This prospect will make it much easier to coordinate prevention, control and timely intervention to deal with diseases, both in the Community and internationally.
Allow me to remind you that health still does not hold the position which behoves it at Community level. I am convinced that Europe is the best way to promote ambitious policies in the public health sector in each of our countries, especially with regard to disease prevention and control. In today's Europe, especially after enlargement, health must acquire a stable and strong legal basis which allows for immediate, coordinated, scientific, reliable, efficient intervention.
I should like now to tell you about the results of the work of the Extraordinary Council. I would remind you that the Council on 6 May was attended for the first time by the Ministers for Health of the acceding countries and by Mrs Brundtland, the General Director of the WHO, so that she could bring us up to date with current developments in atypical pneumonia at worldwide level.
As for the scientific, epidemiological side of the problem, according to the experts at the international organisations, we know in brief that a coronavirus which was unrecognised until its recent emergence is the cause of the syndrome. The molecular structure of the virus was identified in a very short space of time, if you remember how long it took to identify the AIDS HIV virus. Although it has been identified, we still do not know its exact natural history, just as we still have no special anti-viral medication to treat it and are a long way from finding a vaccine to prevent it.
As for the method of transmission, there are strong signs that it is transmitted by close contact, most probably via droplets. There is no evidence that goods arriving in the European Union from SARS-infected areas pose a threat to public health.
As far as the epidemiology is concerned, the number of confirmed or suspected cases in the Member States of the European Union remains limited and patients have been effectively isolated and treated, thus so far avoiding further spread of infection and, most importantly, there have been no fatal cases. The Council had a thorough and constructive exchange of views with Mrs Brundtland and noted that the World Health Assembly which is to meet next week will provide an excellent opportunity to review the prevailing situation worldwide and evaluate efforts being made to deal with it.
As far as Community measures to deal with the problem are concerned, I would start by recalling that the application of health protection measures falls to the authorities of the Member States. At Community level, a network for the epidemiological surveillance and control of communicable diseases is already operating and is responsible for coordinating measures. The network has provided a very effective basis for the exchange of information, in which the acceding countries have fully participated. The Council endorsed the guidelines agreed on 10 April 2003 by the Network Committee. They are summarised as follows:
rapid detection of all suspect cases through good surveillance,
protection of those at risk of infection through effective isolation in hospitals, with special emphasis on measures to protect carers,
particular attention to be paid to air travel, which appears to have been an important factor in the spread of SARS, notably through screening of passengers leaving affected areas, onboard advice to passengers and, finally, through information at airports of entry. These measures must be applied in all the Member States.
As far as future action is concerned, the Council decided that Community action and efforts being made via the communicable diseases surveillance network and the new programme in the public health sector should continue. Cooperation between the Member States, the Commission and the World Health Organisation also needs to continue in order to contain and eventually stop the spread of this atypical pneumonia.
This cooperation must aim mainly to assist the affected areas and develop diagnostic tests to promote research on vaccines and their availability in sufficient quantities.
The Council also urged the Member States and the acceding countries to implement fully all the guidelines of the surveillance network, to contribute actively to setting up a specific expert group on severe acute respiratory syndrome under the Network Committee and to provide by 15 May all relevant information to the Commission on measures taken to address SARS. Finally, I would point out that we encouraged the Commission to continue coordinating the Member States' action and keep the orientations of the surveillance network under regular review.
The Council will review the situation and developments at its meeting on 2 June, at which the Commission will submit a report on measures taken by the Member States. On the basis of this report, the Council will take any further action it deems necessary. Similarly, it supports the Commission's intention to submit an initial draft proposal to create a European Centre for disease prevention and control.
Mr President, ladies and gentlemen, I have confined myself to this brief presentation of the work of the Council and am available to answer your questions.
Mr President, today's second reading on serious acute respiratory syndrome comes, I think, at exactly the right time once again because, as we see, there are new cases every day and people are dying from SARS. What is important, as the Minister said, are the immediate measures that need to be taken to protect the public. He mentioned some of these immediate measures, but the main point is what the next steps will be to deal with these diseases, which have significant social and economic repercussions, because with current levels of mobility, with millions of people travelling all over the planet, tremendous potential has been given to communicable diseases. SARS is a typical example, with cases occurring from China, where the disease originated, to places a very long way from the original source.
The second important issue is that we are seeing sudden epidemics of new diseases. Thirty new infectious diseases or variations on old diseases due to mutating viruses have been reported over the last twenty years. Even old diseases, such as tuberculosis, are reoccurring. There is also talk of an imminent pandemic, an outbreak of influenza. We therefore need constant vigilance and monitoring and to find a coordinated response to health threats.
The Minister quite rightly stressed that there is the network set up under Decision 2119 in 1998, for the surveillance of communicable diseases but unfortunately, Minister, this network is inadequate for an organised and coordinated response to these health threats. I agree with you that you need to push for a monitoring centre to be set up in accordance with the Commission proposal, like the one in the United States. We need a monitoring centre at European Union level to coordinate the various national centres, because it is of course the Member States' responsibility, but also to coordinate reference laboratories, so that we can have a fast, coordinated response to communicable diseases and even to bio-terrorism, which is what threats with viruses or bacteria spores are.
You also quite rightly said that public health must take its proper place in the new Treaties for Europe. I am sorry to say that, so far, the constitutional Convention has not sent us this message or this position. As you quite rightly said. Just as the environment has an eminent position in the Treaties, so should public health. Health services are one thing - there is the question of subsidiarity - and public health protection is another because, as you know, viruses and various diseases and bio-terrorism do not recognise borders and can pass from country to country, from Member State to Member State and we must be able to respond in a coordinated manner. If we are to be able to do so, we need public health to have an eminent position in the Treaty of the European Union. So I agree with you and I would ask for you to persuade the other ministers to agree to set up this communicable diseases monitoring and control centre at European level and for us to persuade the constitutional Convention and the Council to give public health an eminent position in the new constitution of Europe.
Mr President, ladies and gentlemen, Mr President-in-Office of the Council, I should like to thank you for your report from the Council and I am well aware that messengers, or bringers of bad news, should not be shot, which is why that is far from my mind. Nevertheless, I do admit that I found the results of this Extraordinary Council meeting very disappointing, if we consider that where SARS is concerned all we have are questions. This is an unknown virus. We do not really know what the routes of infection are. We do not know of any way of treating it, and we do not really know anything about the mortality rate. There are so many questions that the debate about a centre is just a distraction. I may be happy to discuss it in six months' time, but at the moment that is a course of action that glosses over and covers up what is really necessary.
I feel exactly the same when I hear that the Member States have had a constructive exchange of views and are responsible for taking preventive measures. This is something that we have to change. It is high time that there was a Community competence for health policy, and I mean in the Treaty. If we do not recognise that now then I do not know when we will. We ought to have realised this even in the days of BSE. Much of what I am hearing today and have heard in the past is familiar to me: the economic impact - we said that too in the days of BSE. In the Minutes it says not to talk out loud about the dangers of BSE because heaven knows what economic consequences it will have. What consequences did it have in the end? What I would have liked from the Council is for it to have done something practical for once. Incidentally, I would have liked to see the Commission do the same.
Mrs Schreyer, I regret having to say this to you; I know that you are not responsible for this. I will repeat it to Mr Byrne; indeed, I have already said as much to him in this House. It is not acceptable for Mr Byrne to say, yes, research funding is a tricky one, the funds are tied up for such a long time. He should have gone straight to the Commission and said: come on then, chop-chop, release funds from the research framework programme, and do it now! We need money for research immediately, so that we can get things moving and mobilise all of our researchers so that we can establish what kind of a virus it is, whether it is possible to treat it and what vaccines are available. The Member States ought to have done exactly the same. When they were dispersing last week after the extraordinary meeting of the Council, I would have expected them to say: each of us is committed to putting x% or so many hundreds of thousands of euros on the table straight away for research.
I should like to make another unpopular statement: why are we not talking about restricting travel? Other countries are doing that. There are countries that have introduced entry restrictions. Why are we not doing so? Why are planes from my German airline and other airlines still able to travel around all over the place? We do not know anything about the infection channels. We have no idea how long the incubation period is. Is that as it should be? Why are we not having an honest discussion about quarantining? I think it would be responsible to do so, and I think that what the Member States have done and also what the Commission has done is both insufficient and irresponsible. I am denouncing that here and I would like you - that is those who bear the responsibility for this - to justify it to the people of Europe.
Mr President, I would like to thank the minister for his explanation. The Council meeting naturally took place at a time when rumours and speculation about SARS were taking on huge proportions. The risk of confusion and misunderstandings about this highly infectious disease is therefore also increasing at an alarming rate. At the moment, however, we are still seeing different Member States giving conflicting travel advice about the so-called infected areas. It is the European Union's duty to try to avoid this kind of confusion and misunderstandings. My country, for example, only issues negative travel advice on Beijing, Hong Kong and the Guangdong province. Other Member States are doing so for all infected areas. Why is there no clear European line on this point? The European Union, not only the Member States, should be taking action in this regard. That is not enough, however. SARS is pre-eminently a problem that does not respect national borders, and reminds us that problems such as these may also arise with other infectious diseases. When we see how quickly SARS has spread - perhaps not yet in Europe but certainly elsewhere - we must learn lessons from this, and not only now in respect of SARS.
The Council of 6 May called on the Commission to continue to coordinate the EU's action in respect of SARS and to consider developing a plan concerning a general preparedness for transmittable diseases and public health threats. The European Centre has once again been mentioned. Perhaps this is enough at this point. Perhaps SARS is indeed something that has not spread so far that more stringent measures are needed.
What would we have done, however, if something like this had got out of hand? That might have happened. That could already have happened. Take the situation in Toronto - hardly a developing country, but a city with top-quality medical facilities that was suddenly gripped by SARS. That could have happened to us. What would we have done? Would we have asked the European Commission to do some consulting and coordinating? Would we have convened a meeting to see what we could do about it? No, what is lacking is the possibility of the European Commission implementing crisis management measures at such a time. I think that the European Commission should develop an emergency plan for this kind of situation, a plan which enables us to take concrete action in response to emergencies and then take measures such as those our American and Canadian colleagues are taking: quarantining people suspected of having the infection, providing additional funds for preventing the spread of the virus and support for people who are in voluntary or enforced quarantine.
The problems are broader than this. It is not just about SARS. Commissioner Byrne informed Parliament on 7 April about the possibility that the SARS virus was transferred to humans from animals. Take the Hong Kong flu last century, the Spanish flu last century, viruses that mutate, the fowl pest in the Netherlands at the moment, about which the World Health Organisation has expressed its concern. What should we do about these?
The European Commission needs to be able to implement practical crisis-management measures quickly for these kinds of situations in particular. I also welcome what the minister has said about this. The role of public health in the Treaty really must be laid down and reinforced now.
Mr President, people cannot be vaccinated against new diseases in advance. They can also not be healed with medicines afterwards. There are only three ways of limiting the consequences. The first is to limit the chance of infection. The second is to reinforce and accelerate scientific research into preventing and fighting such diseases. The third is to offer help to those with the disease so as to increase their chances of survival. In the fight against the advance of SARS, only this third opportunity is being paid full attention. Hospitals are being prepared to ensure that they have quarantine rooms and breathing equipment available. It is a good thing that we are already taking on board the possibility that this infection could gain a significant foothold in Europe, but it looks as if this is as far as we are going.
The second method is not being given much thought. In the past, various Member States of the European Union have cut back on scientific research into new diseases. Today's experts are interested volunteers who have been taken away from other medical and biological research. That must change if we are to be able to effectively fight and eradicate new diseases in the short term.
Our biggest shortcomings relate to the first method; containing the spread on a global scale. People from South-East Asia can quickly export SARS over great distances because of international air travel. Checks on incoming traffic at Schiphol Airport in the Netherlands, Europe's fifth biggest airport, seem to be minimal. Passengers arriving from South-East Asia are allowed to just pass straight through. It is actually a miracle that more people have not been infected in Europe.
Following a declaration by the European Commission, I asked on 7 April for action to be taken against the risks posed by incoming air traffic, involving a previously announced compulsory period of quarantine for people at risk of infection if necessary. I am surprised that on 6 May, after consultation with the World Health Organisation, the Council decided not to do this and to rely instead on checks in the country of departure and written declarations by interested parties. Let us avoid a situation in which we find out afterwards that we failed seriously in our attempts to keep this disease out of our countries, and let us be pleased with our free press which, unlike in China, informed us in good time.
Mr President, Minister, members of the Commission, ladies and gentlemen, on 7 April last, we addressed the issue of the SARS crisis in an attempt to stop the spread of the virus, a matter which concerned more or less all the Member States and other countries as well.
I must point out that the proposals advanced to the Commission by the UEN Group on that occasion have almost all been adopted by some of the Member States, including Italy. In the same speech, I warned that the virus could be transmitted via goods and animals from infected countries which were not yet known to be carrying the infection. After that difficult period of heated discussion between optimistic and pessimistic viewpoints on the possibility and necessity of stopping the spread of the virus, the European countries are now paying more heed to the issue, and more preventive measures are being taken too, but the time has come to concern ourselves with another factor. The problem which is gradually emerging in many Member States is that of public healthcare - are there enough staff, resources and facilities available to assist SARS patients? It is time to ask ourselves whether each Member State has these resources and appropriate centres for treating virulent infectious diseases such as SARS; if they do not, then all the measures taken to delay its arrival in Europe will be in vain.
Today, I would add, the issues which need to be addressed most urgently are these: the lack, not to say complete absence, of negative pressure isolation rooms, necessary to prevent nosocomial infection, in the principal hospitals of the States of the European Union; the impossibility of quarantining a patient highly likely to have the disease but who refuses to be placed in isolation, due to the fact that there are no laws imposing enforced hospitalisation except on grounds of mental health; we need to start thinking about training, setting up specialised healthcare teams in the individual states to treat patients with diseases such as SARS, who cannot be given specific treatment but only adjunct treatment and who require input from a wide range of specialists - lung specialists, virologists, anaesthetists, resuscitation specialists, internists, dieticians - and nursing staff capable of managing and caring for patients suffering from SARS.
I would like to invite you to consider this viral disease as proof for Europe of the possibility of the transmission of diseases which are currently unknown to us or which we have stamped out in the past but which globalisation could bring back to Europe, as I said in my speech on 14 November 2001. The European Parliament and, in this case, the Commission - which I am addressing here - must learn from this experience and recognise the crucial role played by public health services.
Mr President, ladies and gentlemen, on 7 May, a Commissioner who is not present in the House today - and I regret that because, for once, I would have liked to congratulate a Commissioner - said: as regards the prevention of animal epidemics we have developed a cutting-edge system, creating a Committee of Veterinary Experts which lays down the law for every Member State, whereas, when it comes to human health, we have no say on the matter. I reiterate, we have no say on the matter. Incidentally, thus far, the Commission has had no say on the matter in this House either.
This absurd situation does, however, reflect the times in which we live. I agree with some of the points made by Mr Mussa just now, but we must bear in mind that you, Antonio, are calling - like of many of us, moreover - for structural reforms, reform of nosocomial, hospital and even scientific structures. Structural reforms need to be first adopted by vote, desired and then implemented; then come the bribes and all the rest of it. In any case, we must have guidelines.
Today, however, there is an aspect which, as far as our area is concerned, is related to trade privileges, which sometimes play the role here which political and system interests play in the communist states, in the totalitarian - let us call them communist - states. (There are some minor fascist, nazi variations but the essence is the same). In actual fact, we have a situation of impending rampant zoonosis: in other words, diseases can be transmitted from animal to human being. Public health in Europe - here in our own countries - is under ever-increasing, extremely serious threat, for the world is becoming increasingly globalised and there are an increasing number of densely populated areas. Now, and I quote, Europe has been suffering for many months from orthomyxovirus strains causing - I repeat, which are currently causing, in other words this is happening right now, President-in-Office of the Council - extremely dangerous centres of avian influenza. Here in Europe, there are currently a number of extremely dangerous centres of avian influenza, the danger of which is often played down. Why is that? So as not to block the huge flows of foodstuffs exports. The introduction of a vaccination would, of course, affect the export of these foodstuffs. We therefore chose to stamp out the disease instead, culling entire farm herds - 25 million head were destroyed in Holland and Belgium alone! It is true that these animals cost us a dollar a day - money which we do not give the world or even our unemployed in some cases - but it is also true that the culling is subsidised.
We are therefore in a situation where we lack specific knowledge - even after some, after many years, I am still not at all sure what the difference is between HIV and AIDS. All we can say is that infection experts fear an explosion in the autumn over and above the usual seasonal variation. I would point out that 600 000 died in Italy from Spanish influenza alone - as many as in a major world war. Take heed! This is not Europe - it is an absence of Europe.
Mr President, ladies and gentlemen, it is less than two months since we were first informed of the spread of this disease and there have already been over 7 000 cases reported and over 500 deaths, with more than 20 cases of infection reported in the Member States of the Union.
Minister, the Extraordinary Council called for by the Italian Minister for Health, Professor Sirchia, yielded results which, although not minimum, were minimal and unsatisfactory. The outcome was a proposal to introduce medical protection in airports within a deadline of two months to check passengers leaving for these countries, in other words people returning to China, Hong Kong and the other areas where there is an epidemic situation already declared. In addition, the Extraordinary Council decided to create a European Coordination Centre to address health crises, which is only due to become operational in 2005.
Well then, I believe that, despite the requests made essentially by Italy and Spain, we have given in to purely economic reasoning. It was you, Minister, who said that a difficult climate for the economy and society would be created. We believe that the citizens' health is a question of much more than the mere short-term economic impact, although that is, of course, a consideration to be borne in mind, but it must not take priority over the citizens' health.
Mrs Roth-Behrendt rightly said that we know nothing about the disease, and that is true, but we have not set up a European-scale filter which could be genuinely uniform and effective. Then Mr Panella pointed out the absurdity of the fact that we are equipped with a cutting-edge system for preventing animal epidemics but we have nothing for human beings. Everything is still in the hands of the states, which are giving economic considerations priority over respect for citizens' health.
It has been said that Spanish influenza claimed hundreds of thousands of victims. That is not true, ladies and gentlemen - it claimed over 20 million! More recently, in 1957, Asian influenza claimed a million human lives, and then, in 1968, the Hong Kong variety caused 700 000 deaths. I wonder what we are doing to monitor the risk of an epidemic situation occurring in countries such as Africa or India, whose health systems would be totally incapable of controlling it at all, considering that even Toronto has been thrown into crisis.
I therefore believe, Minister, that the Council or the Commission must change their tune, speed up their decision-making and alter the citizens' health policies.
Mr President, Mr President-in-Office of the Health Council, serious acute respiratory syndrome is yet another reminder of the need for coordinated action in the public health sector.
We cannot talk of prevention, control and timely intervention with communicable or other diseases unless we put the conditions in place for Community cooperation, especially today with enlargement and with citizens able to travel easily and quickly.
I am delighted that all the honourable Members who spoke referred unanimously to this need in their speeches; this has never happened in the past. Just like environmental problems, communicable diseases know no frontiers. Epidemics such as this atypical pneumonia epidemic call for transparency and direct information, a surveillance system that operates efficiently and health systems that get beyond bureaucratic malfunctions and offer the best possible services in the public interest.
The role of the World Health Organisation is fundamental, which is why cooperation between the WHO, the European Commission and the Member States has been effective. It is important to emphasise that the measures introduced at European Union level have restricted the spread of the disease and, most importantly, there have as yet been no fatalities in any Member State.
As regards the Extraordinary Council held last week, I think it is important that the Council is pushing for the setting up of a special expert group on SARS to draw up joint programmes and advice on hygiene measures throughout Europe and provide information on measures taken so far and their results. It is also necessary to provide all manner of assistance to the affected areas. Exit points must be controlled in the same way as - if not more so than - entry points, using all administrative and scientific means.
Allow me to express my concern about the adequate application of measures decided so far. It would be advisable for the Commission to exercise as much influence as it can in this direction. Finally, may I congratulate the Greek Presidency on the sensitivity and readiness it demonstrated in convening the Extraordinary Council.
Mr President, Commissioner, ladies and gentlemen, people are worried about SARS; as has already been said many times, there is a great deal of uncertainty, and that of course makes the whole thing very difficult. I have personal experience of this: some of my family are about to travel to China on business. This is a situation that is facing many families in Europe, and we are not actually able to offer any definite advice, which is very difficult.
I should like to take up that keyword, China. We must denounce the complete inadequacy of the action taken by the Chinese Government here. It first played the issue down and kept it under wraps and then - at least in some cases - overreacted, even taking measures appropriate to a police state. In my view this provides yet more proof that in a dictatorship the challenges of modern society are not properly handled. That is one of the many reasons why we should continue to speak up for human rights and democracy, including in China.
What are we doing now in Europe? I am very grateful to Professor Stéfanis, the President-in-Office, but also to Professors Sirchia and Mattei, who were very active in supporting the initiative, and very grateful that this issue has been put on the Council agenda. The results are obviously not what we would have liked, but it is important to make a start and we may have more success at the next Council meeting.
In Europe we have an internal market. I think that this is once again a time to point out that we can only have an internal market and that its advantages can only really be felt if we also take into account other aspects apart from the more narrow economic situation. There are many examples here and health is one of them. There are some people in my country who say that Europe should not have any competence for health protection. I am not one of them. I believe that at least when it comes to providing protection from infectious diseases and where bioterrorism is concerned we need additional competencies for the European Union. I have already discussed this problem with Commissioner Byrne and also with our Members in the Convention. Mr Brok, the chairman of the Group of the European People's Party (Christian Democrats) and European Democrats in the Convention, has of course followed this debate and he agrees with me that we need additional competencies here.
This will not, however, be a universal panacea. We cannot now shift the current crisis into a Convention debate, but must look carefully at what measures it might be appropriate to take even now. That is why it is right, for example, as Mrs Roth-Behrendt said, to mobilise research funds quickly. It is right, as Mr Maaten pointed out, to issue uniform recommendations on travel into and out of the EU. I believe that we should do these things quickly, but at the same time we should send out the right signals in the Convention.
Mr President, SARS poses a huge challenge to the EU and the applicant states and, as the minister says, we do not know what causes the virus. As the global death toll rises and infection increases in China, there have also been cases in the EU, although the disease would appear to be very much under control here. However, 6% of people who contract SARS will die. To take the example of one survivor, Dr Henry Likyuen Chan was only 34 years old, but he had a high fever, was racked with a cough and when taking a shower felt as if he was running a marathon.
The concept of an EU centre for disease control and prevention similar to the US model in Atlanta, which is not a new concept and is being promoted through the public health programme, goes some way towards coordination. However, it will take until 2005 to have such an agency up and running. Is this too little too late? It may be the right step to take for the future but it is very important for the Council to be open about the extra resources that it will make available for the centre, to deal not just with SARS but also with the issues surrounding TB, smallpox and bio-terrorism.
The added value of working together is what the EU is all about in public health policy, but this all comes at a cost and we should be very open about that. Mrs Roth-Behrendt and Mr Liese have talked about the research aspect and it is my understanding also that the money for this is being made available through DG Research. It is important for this to be clarified, and perhaps the minister could tell us a little more about it. As we know, and he has stated, the source of this terrible mutant virus is still to be identified and we need to know more about what causes it.
Sadly, SARS is here and it is here to stay. We can do everything possible through research, early warning systems, disease control centres, education and information, but this should be a wake-up call to everyone concerned with public health. We need to work together across the EU and the globe to protect public health in the future and we must think seriously about how to do this.
Mr President, SARS may not be a cause of hype in politics, but it certainly is for our citizens. The response of the Council and the European Commission last week was, I think, adequate. However, those of us who know what possibly should have happened were rightly disappointed. It is true that there have not yet been any deaths attributable to SARS on our European Continent. But I would like to join my fellow Members Mrs Roth-Behrendt, Mr Maaten and Mr Liese in making the point that this does not mean and it seemed rather like this that everything is therefore all right at the moment. We actually know far too little about where it comes from and how it is transmitted. We have no knowledge of any vaccines. All these things were held over at the time at that meeting of the Council. I regret that.
The second thing that I regret is that it has been agreed not to take any additional measures to check everyone leaving an aircraft, because that would be a false security. What do I see? Days later the Italian Government is busy enacting these very measures. What security can I offer citizens now? I think that this is also the background to much of the criticism of my fellow Members.
As a second element I should like to mention the sixth action programme on public health. This programme was based on two things: rapid alert and prevention. What must I now actually conclude? That the Commission points out to us for the first time actually to have done something in the area of health, even though it is not within its competence. In this regard I note that the Commission did in fact already have this competence through that sixth action programme.
Then I come to the remarks of my fellow Member Mr Maaten, Mrs Roth-Behrendt and Mr Trakatellis who ask why no extra money is being released immediately for tracing the connections, for making vaccines, for doing something. Mr President, in my opinion that means we have fallen short and we must now immediately try better to support and to trace the problems and the ignorance, not only with SARS, but everything else that comes our way, to respond more alertly, as we set out in the sixth action programme. But, Mr President, consider also the competences in the area of public health. They are needed more than ever.
Mr President, Mr Stefanis, two Dutch hospital workers who had been working in China voluntarily went into quarantine on their return to the Netherlands. Their sense of responsibility should be an example to the authorities, not only those in the Netherlands, but also to their European counterparts. The measures against SARS are inadequate. Unfortunately no other conclusion is possible at the moment. SARS is a disease whose risks and dangers are still largely unknown. The mortality rate was initially estimated at 4%, now there are estimates of 19%. Infection was originally thought only to occur through the air. Now it seems that the virus can enter the human body in various other ways. We must take the greatest of care in dealing with SARS.
Firstly, and it has been said many times before, there must be joint action. Confidence in the government is important. We cannot have one country maintaining that there really is nothing the matter and another making quarantine compulsory, that does not create confidence. We must also have joint travel advice because there certainly is something the matter.
Secondly, the measures must, of course, be convincing. The disease has proved more serious and more infectious than was thought. It is a good thing to trace people who may be carriers, but our first concern is, of course, to prevent infection occurring in the European Union. Italy is quite right to make quarantine compulsory for people coming from areas of risk. Everyone who says that draconian measures do not offer definitive protection are right as well of course, but this does not make it the false security that is being suggested. These measures do help to reduce the number of carriers. You prevent panic by taking adequate measures and not by acting as if there is nothing amiss.
Mr President, the European Union and the Member States must now take responsibility. Cases of SARS have also been discovered in Greece and Finland. We cannot allow quarantine to be an individual decision of responsible people. Let the sense of responsibility of some hospital workers act as an example.
Finally, Mr Stefanis, you have heard in this debate that there is a very great consensus for a stricter and clearer approach. What are you going to do as a result of this debate?
Mr President, all the signs indicate that SARS is here to stay. In the developed western countries the situation remains under control, as things stand, but for the poor, less developed countries it might turn into a new scourge on a huge scale, one which, both directly and through its economic impact, will increase poverty, misery and the death rate. The epidemic is already now threatening what was already poor economic growth in Asian countries and, through a series of reflex actions, the entire global economy. We must also prepare for what will be a huge demand for humanitarian aid.
The epidemic has been going on for only eight weeks, but one thing is certain: the decision-makers have a major role to play. There has to be a guarantee of global stability and order, because that will be crucial from the point of view of health care systems and prevention.
In Finland, just one case of the disease has been reported: it was someone who fell ill having returned from a trip to Toronto. A high-ranking health official in Canada, however, has been quick to deny the possibility of infection. In a report in the Toronto Star, for example, it says that unless someone had managed to slip into a hospital to see a SARS patient in quarantine it was totally idiotic to claim that anyone had caught an infectious disease in Canada. Opinions such as these vividly bring to mind the attitude of leaders of the former Eastern Bloc countries, which was that people could not catch infectious diseases in their countries. It is incredible that the Canadian health authorities should succumb to a childish, face-saving quarrel about where the disease has come from.
This sort of attitude does not help anyone. If cases of the disease are found, the health authority should have other things to do than protect its country's business and tourism. At a general level, this shows how badly the authorities in the Western countries have prepared themselves mentally for the spread of new and dangerous infectious diseases. The extraordinary meeting of the EU Member States' Health Ministers, with its recommendations for action, was nevertheless an important first step, but we expect more. The EU needs more powers when it comes to infectious diseases.
One more detail with regard to the SARS situation deserves comment. Italy was dissatisfied with the decision of the Council of Ministers concerning action to prevent SARS, and decided to break away temporarily from the Schengen Agreement so as to be able to conduct checks itself on the state of health of people coming into the country. Whether the decision by Italy was necessary or a case of over-reacting, it none the less shows how flexible major EU agreements can be in exceptional situations if a Member State is able to propose its non-compliance with them justifiably. In this respect the EU has passed a practical test with good marks.
Mr President, there are two things that are giving rise to fear at the moment: the absence of a vaccine for the virus that has been found and a fear that the authorities, both national and European, are not properly geared for dealing with a virus which knows no boundaries. No virus has the capacity to comprehend the notions of subsidiarity, proportionality and territoriality. It simply passes around as it chooses. Therefore Member States should drop the notion that they are in some way protecting their populations by defending the idea of sovereignty, or indeed the idea that they are protecting their economies by pleading subsidiarity and proportionality.
It is important that we back the Commissioner's proposal for a centre for communicable diseases, but we should be insisting that every Member State put money up front for this centre. It is nonsense to try to ensure that we have a body which in the long term will deal with communicable diseases but which will not have the resources to do its job effectively.
What I have not heard today - perhaps I missed it because I was a bit late for the President-in-Office's speech at the beginning - is what progress has been made in relation to finding a vaccine. I know some progress has been made in identifying the virus, but what progress has been made in identifying a vaccine for us?
I know that there are concerns in Greece in relation to the Olympics due to take place in 2004, and that various discussions are taking place on this matter. In my own country, Ireland, we have the Special Olympics in June of this year; around 7 000 athletes will be travelling from 166 states across the world. 500 of these 7 000 athletes will be coming from areas affected by SARS. There are clearly concerns in Ireland, especially in those towns hosting these particular athletes. I for one am not calling for a ban on the Special Olympics. I want it to go ahead, but I want to reassure people that adequate measures are being taken at European and national levels to ensure that the SARS virus does not spread.
Thank you very much, ladies and gentlemen, for your very interesting questions, which I shall try to answer. I cannot answer them all in detail because, as far as I understand, time is limited, but I shall try to do what I can.
First, the general state of affairs as far as atypical pneumonia or SARS is concerned. As I said, we know from the Commission and from Mrs Brundtland herself, who has a global view of the matter, that although it has been identified - and this is a fact - in record time compared with what has been done in the past and we have identified the molecular structure of the virus on the one hand; on the other hand, however, no substantial progress has been made in the field of its natural history, in other words on how the virus is transmitted, and there is at present no visible progress on an efficient vaccine to prevent the disease or any anti-viral medication to treat it. Consequently, treatment is merely palliative and what we really need, for patients at least, is for them to be isolated so that the virus does not spread and cause hospital infections, meaning that we need to recommend that every country that does not have negative pressure chambers should acquire them. This is a very basic measure in order to restrict the spread of the virus and prevent hospital infections.
I would just like to offer some clarification on the cases in Holland and Greece. There has been a suspected - not a confirmed - case in Greece since yesterday, which is being investigated. In all events, the fact is that there are also cases in Europe. Luckily, however, as we said, no case has yet been fatal. I am especially pleased that there is a broad consensus about the need for public health to be given top priority in the EU Treaty and in all EU activities in general. I listened to Mr Panella talk of the paradox, and it is indeed a paradox, that we have protection from zoonoses and no protection for human health. This is something that must also be addressed at the Convention; but perhaps there could be joint actions in this direction even now. This prospect is now a possibility and we, the presidency, agree with - and we do not just agree, we are backing - the Commission's efforts to promote the foundation of a disease prevention and control centre in general, not just for communicable diseases. There are diseases which are as important and harmful as communicable diseases. Something like the Centre of Disease Control in the United States.
I should like to say something about what was to be expected from this Extraordinary Council and what ultimately came of it. To start with, I think that it was very positive that this Council was held and that, as a result of SARS, public health was the focus of attention not just of the ministers but of public opinion in Europe.
Secondly, as a text of commonly accepted conclusions had somehow to be drafted, it was only natural for this text not to contain contradictory positions. The text in general was the result of compromise. Nonetheless, there were recommendations on important measures, such as air travel. Emphasis was put, and is being put in the World Health Organisation, on departure controls at exit points. However, this does not mean that there should not be controls. The Commission and the Council recommended that there should at least be some sort of administrative - not public health or medical - control, as the Italian minister, Mr Sirchia insisted.
But however many controls we conduct at entry points, when we are up against a virus with a ten-day incubation period, it is only natural that we should have limited results, because people entering the country are healthy. Almost all cases in countries other than the basic countries, by which I mean China, Hong Kong and Singapore, are people who entered other countries as healthy people and later manifested the disease. Consequently, any entry controls will restrict considerably but will not wipe out the danger of bringing in the virus. A great many topics were touched on. However, everyone agreed on the need for a common European policy on the issue and on health matters in general.
The presidency believes that it is possible, on the basis of the specific conditions which prevail in the country and how the dangers which come from outside are perceived and evaluated, for every Member State to take the corresponding measures. However, there are some which should be joint measures for all the Member States of the European Union and, first and foremost, there is a need for coordination, at least at the information level. A common compulsory information centre, as is the case now with the network for compulsory registration of all probable and possible cases is, I think, an important step because this will give us the epidemiological picture on the basis of which certain measures can be taken to deal with the situation.
On the subject of research, the presidency agrees with maximum possible support for research activities at European level. There should be a common fund, in addition to the fund already set up in Directorate XII, a special fund to deal with this sort of emergency. However, we should not forget that most research is carried out in universities and large international pharmaceutical companies. On the other hand, there can be no doubt that we also need European research activity.
Another question arises, the question of support for those areas affected by the virus, so that they can take the necessary measures. As Mr Liese said, we must not overlook the fact that, if the cases in China had been reported promptly, we probably would not have reached this point. This is something that should serve as a lesson to us all from now on; that there are no borders and that, whatever happens anywhere in the world needs to be reported, there should be a reporting centre and that is precisely what the World Health Organisation is. However, we need similar centres at regional level, such as the surveillance network of the European Union, to which we should report.
To conclude, may I say that, generally, what happened at the Extraordinary Council on 6 May was a very good beginning. The ordinary Council of Ministers will meet on 2 June, by which time more facts will have been gathered, account will be taken of all the observations made by the honourable Members of the European Parliament and, I think, the Member States of the European Union will be in a position to be more coordinated and more specific about the measures which need to be taken at European level.
Thank you, Mr President-in-Office of the Council.
The debate is closed.
The next item is the report (A5-0140/2003) by Mrs Gill, on behalf of the Committee on Budgets, on the estimates of revenue and expenditure of Parliament for the financial year 2004 (2003/2016(BUD)).
Mr President, I wish to begin by taking this opportunity to welcome the observers. I am delighted to see them here in Strasbourg. We have spent many meetings discussing the arrival of observers in the Committee on Budgets. It is good to have them here to be able to listen to this important debate. This is one of the first issues in budgetary terms to affect them directly. I would also like to thank all my colleagues and the budget secretariat for their work and cooperation in producing these estimates.
2004 is an 'E-year': it is a year of enlargement, an electoral year and, if the 1999 election results are anything to go by, the end-of-term year for over 56% of Members. All these factors will have significant political, structural and budgetary implications. Thus these estimates for 2004 involve some profound changes that make budgetary planning a little more challenging.
In addition to the challenges posed by enlargement and the elections, Parliament will also face considerable changes in 2004, such as the possible adoption of the Statute for Members, the increase in the total number of Members, the revision of staff regulations and a reform of its administrative structure with a view to improving service to Members. The precise budgetary implications of some of these changes are not yet determined and, therefore, are not fully incorporated into these estimates and will have to be taken into consideration during the first reading of the 2004 budget in the autumn.
However, I would like to expand on some of the issues I have just touched on. Firstly, the Statute for Members: I very much hope that we will have a Statute for Members in effect next year. The lack of transparency in the travel regime and the general allowance regime does more to undermine the credibility of this House than any other factor. Therefore, I would urge this Parliament to do its level best to ensure that the appropriations put in reserve are actually utilised for this purpose.
Whilst I am on perks and privileges, I would like to refer to the amendment by the PPE-DE Group on the extension of the health insurance scheme to former Members. I am astonished that the right-wing British Conservatives have tabled this. They always claim that they are the champions of the fight against the gravy train and here they are, in complete contradiction, asking for an extension of the scheme, which is totally unjustifiable, which will only benefit a few Members at enormous cost to the taxpayer, and which will be extremely difficult to administer. What is even more disappointing is that the Quaestors have sent an e-mail to all Members urging them to vote for this. It is an absolute disgrace. I do not know how Mr Balfe and others can justify this particular expenditure to their constituents. The Bureau has had serious reservations about this, has not entered any funding for this and, owing to legal reasons, has referred it back.
There are also important budgetary considerations. We cannot simply look at the immediate impact of such a measure, but need to examine what this could cost in the long run. It could be very expensive. It is not just the question of the wisdom of agreeing a special deal for the outgoing Members of this Parliament that could be open to all sorts of legal challenges from every other former Member, but it is also morally wrong for us to go down this route. Therefore, I am advising this House to vote against paragraph 3 in my report, or to support the amendment tabled by the Verts/ALE Group. Let us not fool ourselves. These two issues are not just technical internal matters; they will run and run in the press of many countries leading up not just to next year's election but for many years to come.
Next year's election - apart from a huge turnover of Members in this House, combined with the increase in its membership by a fifth - will be one of the biggest transitions in the history of this Parliament. Whilst we have made preparations in our physical environment and our linguistic regime, in the hemicycles and so on, we have not adequately addressed many very important issues concerning information, communication and IT strategies. We need to ensure that we counter the democratic deficit argument in terms of our say in legislation. Therefore, for us, the electoral turnout is of paramount importance.
We need to do more to make the citizens aware of Parliament's work, to increase their interest in our work and to ensure greater participation. For me, information policy is of key importance. I know that the Bureau has now adopted a report of activities with a view to the European elections. However, this lacks ambition and innovation. Clear strategies and plans need to be in place now if they are to have any effect. This is not just Parliament's role.
I have to tell the Commission frankly that I have been disappointed with the lack of progress the Interinstitutional Working Group has made. It has failed to get our key priorities and messages across to the citizen. The Commission and the Member States have let us down. I urge them to act together and make greater progress in this area.
Whilst one of our main objectives in the last few years has been to get closer to the citizen, our technology is still somewhere in the 20th century. We appear to have a very slow, tortoise-like evolution in our information and communication policy, whilst our costs are haring away. Given that IT expenditure in Parliament is one of the highest compared with other institutions, I would like an explanation as to why the Europarl site is not state-of-the-art or very user-friendly, and why we have limited access to technology and video-compositing facilities. Where has this money gone?
Having said that, I am pleased to note that we are finally making progress in Internet broadcasting. I believe that our proceedings in this Chamber today are being broadcast live. We have temporary multilingual information panels across Parliament's building here. This is an important step forward on the eve of enlargement next May. However, concerning other issues, such as canteens, the environment in Brussels, accessibility of the buildings and the car service, we need to be a lot more ambitious.
In the context of all of this, I welcome the efforts by the administration and the Bureau to modernise not just Parliament's staff policy but the way we deal with staffing matters. We need to move from a pure administration aspect of staff matters to a more modern, strategic and forward-looking staff management and also recognise that information technology has changed the way we work and look at our administration.
Although this will not have a major impact on the 2004 budget, I would like to invite the Secretary-General to continue to pursue his efforts in this area. I know there are some very difficult decisions that will have an impact on establishment plans, but it is important that we continue to evolve and look at the best way we can use our human resources.
That brings me to budgetary rigour. If this is to have real meaning, we have to have more rationalisation and leaner management structures and grasp the nettle of multilingualism to improve efficiency across a number of areas. Parliament must continue to apply this policy and provide the best value for money for the European taxpayer as well as to continue to make the best use of available resources in the current budget. We can only convince people externally that we are applying budgetary rigour if we can demonstrate it internally. We can achieve this through improved presentation and transparency of the budget. Yet there is very little evidence that a number of our requests have been taken seriously. We have a classic situation here where ideas are crushed not by suppressing them but by ignoring them.
There are two main areas I want to touch on briefly: we need to improve the presentation and accountability of the budget in every area, and that applies equally to the political groups.
Finally, before we begin the vote I will announce a technical adjustment, namely the fact that we have reached an agreement with the Council on the adjustment of the financial perspective. There is no need for this phrase in the text any more.
Mr President, I endorse the fact that this budget for Parliament and the other institutions is indeed a very important matter. With enlargement we have to be most careful that we use money to the best advantage, right across the board. I would like to go through one or two detailed matters before I tackle the issue of health insurance.
The car service is often abused and we have to make sure that it is very carefully controlled indeed. Concerning languages, technology and the Internet, we need to expand the services to ensure that we are ever more efficient and put our money to the best use at all times. Regarding staffing, we have already helped, as far as the PPE-DE is concerned, to trim down some of the expectations. This relates to assistants to the vice-presidents, where there was going to be considerable extra cost amounting to several hundreds of thousands of euros. We are making sure that whilst there will be upgradings in line with the promotion aspects of the service commitments, we will not be allowing the fast-tracking that was destined to lead to this enormous extra cost in the coming year or two.
We will also be making sure that there are no assistants helping out committee chairmen. We see no need for that. We will also be very carefully monitoring the number of assistants helping out Quaestors.
I would like to make sure that Amendment No 7 is adopted. This repairs some damage that was done in the earlier versions of this report by Neena Gill. It concerns the Association of Former Members. They have produced all the necessary reports, but they have to have meetings in June, which does not tie in with our budget calendar. It is no place of ours to criticise them and therefore I hope that we can pass Amendment No 7, which welcomes the decision of the Bureau, concerning the costs of meetings of this association. It is doing an excellent job in keeping former Members informed.
I turn now to the contentious matter raised and the reference to the Greens' amendment on health insurance. If we as Parliamentarians do not safeguard against illness of our Members, I do not believe we are doing our duty. We must ensure that the onerous duties placed on us of travelling extensively, lengthy debates and discussions and busy programmes in our regions and our countries throughout the European Union are reflected in a proper health insurance which is up and running and cost effective. I would like to read clause 3 in full, to show that this is not a final decision, but simply open-mindedness with a view to keeping this matter under review.
I quote: '?is willing to consider entering appropriations for the extension of the current health insurance scheme to former Members and looks forward to detailed proposals being submitted in due course.'
I would emphasise also that if the MEP Statute comes in, as mentioned earlier, this would probably be embraced within it. The final decision is one for the Bureau of this Parliament. All I am saying is that we, as the Committee on Budgets, should take the necessary steps to ensure that we have some allowance and that we will consider the figures in the next few months.
Mr President, firstly I would like to express my sincerest thanks to Mrs Neena Gill for her excellent estimate of the European Parliament's revenue and expenditure for the year 2004.
It is difficult to make estimates because parliamentary elections are to be held during the year and the EU will enlarge. In general, with parliamentary elections half the Members change, and next time it will perhaps be more, as the old Member States will have 56 fewer seats. At the same time we will have 162 new Members from the new Member States. Both these factors will increase Parliament's expenditure, and at the same time they cause uncertainty with respect to estimates.
The aim is to keep Parliament's share of administrative expenditure below 20%. The target is an ambitious one because a further EUR 46 million is to be budgeted for the Statute of Members. This expenditure item is new. For that reason exceeding the ceiling by this amount may be justified because it would not actually alter the old way costs are distributed between the EU and the Member States, as the Member States have been responsible for salaries up till now.
The rapporteur is trying to improve services to Members in core activities, which is to say those duties that relate to legislation and the budget. The focus is the right one. Likewise, the rapporteur is calling for improved planning of meetings to avoid overlapping. This would cut costs, for example, through a simultaneous reduction in the number of interpreters needed, which would make interpreting arrangements for the new Member States easier in particular. At the same time that would allow Members to participate more in the work of all their committees. For that reason, the appropriateness of the constituency weeks must be assessed more precisely in the future.
In this connection, however, we have to view new benefits for Members with some reservations. For example, there will be no possibility of expanding transport services, not at least before we have some definitive experience of the other new areas of expenditure.
Extending the health insurance scheme to apply to former Members does not seem justified and my group is not in favour of this. Each Member State has been responsible for its previous Members' social security matters when salaries have been paid. If Parliament applies the health insurance scheme to the current Members it is only reasonable, as they work outside their own countries and it counts as occupational health care. This argument does not apply to former Members, however, and it would be just another, somewhat covert, privilege.
Multilingualism will increase in Parliament, as the number of official languages will grow from 11 to 20. This means that the practice of using two separate interpreters to translate what someone is saying will increase. We should investigate whether we could impose special obligations to translate many languages directly into the 'big' languages, such as English, French and German, in which case most of the Members of Parliament would be able to listen to a speech that has been translated by just one interpreter.
Mr President, I too would like to thank Mrs Gill very much for all the work that she has put into this report. She has made it the essence of her work to give the taxpayer value for money and I would very much like to support her in this.
One of the most controversial points, as is evident from this debate, is health care costs. I am really hoping to be able to persuade Mr Dover not to extend the health insurance scheme to former Members. What is so wrong with it? The costs may and Mrs Gill has already gone into detail on this point be limited now, but over the years these costs will of course increase enormously. But then that is the financial side of the matter.
There is however also a matter of principle to consider, one that Mr Virrankoski has already touched upon. Until we have a Statute for Members, Members of the European Parliament will continue receiving the same salary as the Members of Parliament in their country of origin. The Court of Justice has decided that pensions and health insurance all fall under the heading of salary. I am not even in agreement with the present Members of Parliament receiving this health insurance because I think that it is a bonus on top of salary. But now to extend this bonus is really unacceptable, it is simply old-fashioned grubbing about in the European cashbox and that we must not do. Once we have a European Statute, it will be a different matter and then we can talk about it again. Until that time there is simply no question of us being able to assent to it.
Mr President, since we are talking of waste, the city of Strasbourg suddenly comes to mind. Which brings me to the fact that last time, during the voting on the calendar of meetings, we took the democratic decision in this place that next year there will be only 10 sessions in Strasbourg. Now I know perfectly well that a whole box of tricks is going to be opened up to ensure that it will again be 11 or 12, but this democratic decision that only 10 sessions have been scheduled continues to exist until that time. I therefore propose that tomorrow the President or the rapporteur actually corrects recital G. It must be stated under G that next year there are not 11 sessions scheduled here in Strasbourg but 10, as decided by this plenary.
Mr President, ladies and gentlemen, I would like, first of all, to greet our fellow Members from the states which are no longer candidate countries but are not yet full Members. We are delighted to have them here, to complete what has been a lengthy, at times difficult process, but at the end of which, I am glad to say, the desired result has been fully achieved.
The preliminary draft budget presented today by the Commission is, by force of circumstances, an atypical draft, in that it is to be considered to be in two separate parts. The first part will enter into force for the current 15 Member States on 1 January 2004. The second part, however, will apply to the Union of 25 and will enter into force as of 1 May 2004. Assessing it is therefore not an easy task, and there are some political aspects which, in my opinion, must not be underestimated: first and foremost, the age-old question of payment appropriations. At EUR 100.6 billion, the volume of expenditure has been increased by hardly 3.3% of the 2003 figure; moreover, the 2003 budget related solely to the Europe of 15. This extremely small increase is explained by a reduction of approximately 2% in the volume of expenditure laid down for the European Union of 15.
All this is absurd. Indeed, not only does the Commission not intend, once and for all, to concentrate on resolving the problem of the RALs, which has been one of Parliament's priorities for years, but, what is more, it is presenting a draft which will lead to exactly the same situation being repeated with regard to the countries joining the Union as of 2004.
Then there is the question of heading 3. The increase in the ceiling, obtained by Parliament, is a significant result, which will allow us to finance some particularly sensitive policies with an easy mind, but I still feel it is not sufficient. If we genuinely want a political Union, a direction for all the political groupings present in the Chamber - which we can all endeavour to follow - then we must also give them the working tools they need, the instruments necessary to achieve our goals.
Mr President, we can broadly support Mrs Gill's thorough report. We warmly endorse the plea for strict budgetary discipline by the European Parliament.
In view of the forthcoming enlargement, Parliament will have to apply itself to its core activities more than ever. The primary task of this House, the supervision of the European Commission, must have priority, in addition to the responsibility for legislation in which the Parliament has the power of codecision. Reports and resolutions falling outside this scope should take up less agenda time and staff effort.
An important theme in this report is Parliament's multilingualism. Diversity as an essential characteristic of European cultures finds expression in the existence of many languages. The accessibility and comprehensibility of European political debate for citizens from all the Member States is crucial for the quality of the democracy. Of course this does not affect the fact that we look critically at the expenditure for multilingualism. The Bureau of this Parliament should verify whether the scale of the translation and interpreting service for each language is indeed tailored to actual need. The workload for each language must be divided proportionally. I have the impression that it varies somewhat from one language to another and is certainly not proportional to the number of Members who speak a language. I understand for example that the degree of use of Dutch and Italian in this House is of the same order of magnitude. Any overcapacity must be scrapped or redistributed.
Another point, Mr President, is the very high average salary level of officials working for Parliament. The payment system conceals elements that for the most part stem from the early days and that are now no longer valid. The salaries of official staff should bear a reasonable relationship to the payments that the Members of Parliament receive, on which point I have to note that there is still no sign of the Statute for Members - a disgrace, for both the Council and the Parliament.
Closely tied up with this are travelling expenses, a topic in which voters have considerable interest. The importance of tighter criteria that are as objective as possible for allowances is evident. In view of the experiences in the current session, this House must make a critical review of the weeks in Strasbourg, which must, among other things, consider the additional costs involved with no additional results in return.
Mr President, I too would like to congratulate Mrs Gill on her excellent report. I fully agree with the majority of her views and proposals concerning this intermediary stage of the parliamentary budget. I would congratulate her in particular on having wanted to emphasise most firmly her wish to see increased use of new technologies in our institution, as well as in the institutions in general, in particular with a view to enlargement.
In this regard, ladies and gentlemen, Mrs Gill, my dear friends here today, I strongly recommend that, tomorrow, we adopt the amendment concerning precisely these new technologies, which we in the Group of the Greens/European Free Alliance tabled together with Mrs Buitenweg and which was adopted by a narrow majority in committee.
What does it involve? Our institution respects the principle of public debate. Moreover, the House is half-full today. We are pleased about this, as we feel less alone, but there are 150, maybe 200 people here, whereas an enlarged Europe will comprise between 300 and 350 million inhabitants. The Internet is a wonderful tool that is available to us. It is not an information tool in the strictest sense of the word, it is not for advertising, but it is a working tool for those who are interested.
Even today - we did not know this, Mrs Gill - Parliament is broadcasting our plenary session on the Internet. What are we asking? We, like you, are asking for the use of new technologies, including the Internet, to be encouraged, in order to allow each and every citizen to follow our plenary session from their own homes should they wish to do so.
Why should our Parliamentary committees not also do this? Some have an interest in our debates on the environment. This way, they will be able to follow them. It is not very expensive. You have already expressed your desire to set a fixed sum for the 2004 budget. We call, by means of this amendment, for Parliament, from this year on, to be able to carry out tests to determine the cost - which we believe to be very low (other parliaments are already doing this) - of broadcasting committee meetings, not, I would emphasise, on topical subjects of major importance, but, I reiterate, on our daily work. In universities and other environments, there are always people who have an interest in all our debates, whatever the subject. That is the recommendation I would make to you for tomorrow, and I congratulate Mrs Gill once again on her report.
Mr President, allow me firstly to thank Mrs Gill for the work she has put into the 2004 budget. It has been major, important and time-consuming work, because we in actual fact have demanding and important tasks ahead of us. During my time as budget rapporteur a year ago, I observed that we were in practice concerned with three priorities. The first of these was the preparations for the forthcoming enlargement, which was less certain then than it is now. The second was necessary institutional reforms. These reforms are just as important now as they were then. The third priority was to deal with all these matters within the budgetary framework.
A year ago, we gave Parliament and other institutions the ability to engage in the long-term financial management of these matters, especially by means of the frontloading carried out during the autumn of last year. The priorities were then to be converted into figures and the calculations into euros and cents. The situation is now exactly the same a year later.
When, last December, the Copenhagen European Council decided to adopt a big bang approach, there were no doubt many of us who thought that this was one of the finest moments of all in the entire history of the EU, with a further ten countries in line to become members in time for the next elections to the European Parliament in 2004. This was subsequently followed up by decisions here in Parliament on 9 April, the signing of the accession treaties in Athens a week later and a number of successful referendums, most recently in Lithuania, something that imposes extraordinarily large demands, especially upon Europe's elected parliaments. We have no greater challenge than this. We have just had the great pleasure of welcoming 162 observers from all those candidate countries that have carried out their negotiations successfully. All this is taking place in accordance with the timetable we discussed a year ago.
That the EU and the European Parliament must put these things into effect is, of course, self-evident to all of us who see the reunification of Europe as the most important task of all. This applies especially, of course, to the present generation of politicians. There were therefore no great difficulties in supporting the majority of the proposals tabled by Mrs Gill. I have just one thing to say by way of warning: it is our priorities with which we must be concerned. We sometimes see a tendency on the part of rapporteurs, as well as on the part of other MEPs, also to want to smuggle in other aspects. This leads to a risk of the budget's possibly becoming difficult to manage within the framework set. It is in this situation that both budgetary authorities need to be firm and decisive. I at least hope that Parliament and the Council will reach common, early agreement this year, in the same way that we did a year ago.
Mr President, as this report rightly observes, next year is an election year and our electorates will be asked once again to vote for their MEPs. Those who seek re-election will no doubt be seeking to justify themselves on the basis of their record and new entrants will be of course arguing that they are better alternatives. Looking at this report, the phrase that stands out is 'best value for money'. How many prospective MEPs will be standing on this ticket? As a rule of thumb we calculate that each British MEP costs UK taxpayers about £1.2 million annually - that is of course pounds sterling - or just short of £100 million a year for them all.
When one considers value for money, however, this must be considered not only in relative terms, i.e. whether one or another MEP provides more value than the other, but in comparative terms, in comparison with what else could be bought. Given the great concern in the UK about health services, one comparison might be with the cost of health provision. For the price of our national representation we could afford to provide and equip and service a major teaching hospital - with some change left over. Another interesting comparison is that the money British taxpayers are spending on their MEPs would cover the entire operating costs of the police force of a medium-sized British county. Alternatively we could keep in service ten complete infantry battalions. I wonder which would give Britain more influence in the world. We could even pay for three Eurofighters a year, if they ever reach squadron service.
On the other hand, if this House actually prevented some of the more insane regulations created by the Commission from reaching the statute books, thus slowing down the growing burdens on business, there might be an economic argument for MEPs. As far as I can see, this House acts mainly as a rubber stamp, but here again I could get one of those in a stationery shop for approximately £3.00 or EUR5.00, which would be slightly cheaper.
In all, therefore, I have the greatest difficulty in arguing that this House or the British representation provide best value. That is the message I intend to take to my electorate.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the presentation by the Commission of the preliminary draft general budget for the 2004 financial year.
Mr President, ladies and gentlemen, rapporteurs, observers from the accession countries, it is a great pleasure to be here today to present the 2004 preliminary draft budget in this new setting. The 2004 Budget is a truly historic one. For the first time it covers 25 Member States. From 1 May 2004, the new Member States will participate in all of the support programmes in the European budget. It is also the first time that an enlargement is not taking place on 1 January of a particular year, but rather later in the year. This presents a particular challenge for the budget. From 1 January to the end of April we will have a budget for an EU of 15; thereafter it will be increased for the EU of 25. The budget plans therefore contain both the figures for the EU of 15 and those for the enlarged Union, but all of our deliberations will from the outset be in respect of the European Union of 25 Member States.
The third exceptional feature of this budget is that the European Union's budgetary reform is now fully in force and for the first time the official budget will be broken down by policy area, that is in accordance with the principle of activity-based budgeting. The budget is however still available to the budgetary authority in its traditional form for information. In addition, you also have a new working document, which states the targets that are to be met over the next year for each policy area. This 2004 budgetary procedure will therefore certainly be an innovative one.
The Commission's preliminary draft budget was subject to the framework that was newly established for the financial perspective in view of enlargement, as adopted by the European Parliament on 9 April, which of course incorporates the results of Copenhagen, that is the results of the negotiations between the Council and the applicant countries, as well as the results of the negotiations between the Council and Parliament.
At this stage I should like once again to thank all of those who were involved in the negotiations. It was very good that nearly all of the issues surrounding the financial framework in connection with enlargement were cut and dried before the accession treaties were signed and before the beginning of the 2004 budgetary procedure, so that all of the decisions regarding the framework had been made.
What then are the key figures for the 2004 preliminary draft budget? In 2004, commitment appropriations will increase to EUR 112 billion, of which EUR 11.8 billion are earmarked for commitments in the new Member States. According to our proposal, the European Union of 15 Member States will only receive an increase of 0.7%, which takes into account the political priorities of stability and sustainable growth.
Expenditure, that is payments, will, according to the Commission proposal, total EUR 100.6 billion in 2004. That is a moderate increase of 3.3% on the 2003 Budget. This relatively moderate increase is possible because of a 2% fall in the budget provisions for expenditure for the EU of 15. The reason for this is that fewer payment appropriations are needed in the Structural Funds next year than have been this year because the final payments for the old programmes are entered in this year's budget.
Of the total budget of EUR 100 billion that we are proposing, payments of EUR 5 billion are set aside for the new Member States. In addition, payments from the pre-accession programmes will also continue to flow into the accession countries next year, so that overall we guarantee that all of the new Member States are net beneficiaries, as was of course intended at the beginning of the negotiations.
Agricultural expenditure - I now turn to the individual categories - is estimated at EUR 48 billion. Incidentally, in 2004 the reform of agricultural policy will only be visible in a few specific areas, for example in the milk sector; all of the other effects will only be felt later on. Of the total of EUR 48 billion, EUR 6.5 billion is earmarked for supporting rural development, EUR 1.7 billion of which for the new Member States. Overall, next year's agriculture budget has two unusual features as far as the new Member States are concerned: firstly, the fact that direct payments to farmers in the new Member States will only take effect in the budget in 2005, because of course we have a time lag in the rules here. The second unusual feature is that support for developing rural areas in the new Member States is substantially higher - disproportionately so - than it is in the EU of 15. A further peculiarity is that the programmes providing support for rural development in the new Member States are so-called differentiated expenditure. This decision takes account of the fact that the administrative capacity to manage the programmes first has to be built.
As regards the agriculture budget, I might say that, as it does every year, the Commission will also be tabling a letter of amendment to the 2004 Budget in October. This will take into account the latest assessments of developments on the markets and of course also the fact that at the moment there is a great deal of movement in the euro-dollar exchange rate, which of course also influences overall agricultural expenditure.
In the enlarged Union the Structural Funds as a whole will play a very significant role. They are of course the main instruments through which we grant financial support so as to speed up and support the process of economic convergence. That is why we provide for an overall increase in commitment appropriations of 20.8% for the Structural Funds. A large proportion of this is allocated to the Cohesion Fund, which of course provides funds specifically for cofinancing transport and environmental protection infrastructure.
The greatest increase is for internal policies, in what is termed Category 3. Overall, an increase of 27% in commitment appropriations is provided for here. This is partly due to the fact that Parliament asked for additional room for manoeuvre in this particular area. Category 3 of the budget is of course characterised by all of our political priorities: enlargement, stability and sustainable growth.
For the new Member States, funds are, in the first instance, made available to enable them to participate in existing Community programmes, which they already do in some cases. In accordance with the decisions made in Copenhagen, funds will also be made available for completely new programmes in the enlargement countries: EUR 317 million for implementing the Schengen Agreement, that is, for building the necessary infrastructure to secure the external border; EUR 221 million for increasing administrative capacity in the accession countries and EUR 138 million for decommissioning nuclear power stations.
Overall, the preliminary draft budget provides for very high increases for promoting an area of security, freedom and justice. Research expenditure is also permitted to grow next year to EUR 4.8 billion. This shows that, in the enlarged Union too, supporting the Lisbon objectives of developing a knowledge-based society enjoys a very high priority in the European budget.
Many support programmes such as research, environmental protection and youth exchanges, to name but a few, are multiannual programmes that are adopted by codecision. That is why new provisions will have to be made for the coming years, that is for the time that these programmes have left to run, to take account of enlargement. The Commission has tabled proposals for topping up these programmes and we should aim to make the decisions on adapting them to enlargement as quickly as possible, so that we can plan for this. This is of course particularly important for the accession countries.
In its proposal the Commission has taken into account Parliament's priorities as set out in the opinions of the individual committees and contained in the report by Mr Colom i Naval and Mr Böge.
As regards foreign policy measures, the Commission is proposing to enter into commitments worth almost EUR 5 billion, which is in line with 2003 levels. For the Balkans, just to mention a few points, the level of aid should stabilise after the years of reconstruction. The funds are available for this. This is also a clear indication of the European Union's commitments in this region. In the interests of having a more intensive neighbourhood policy, the Commission is also proposing to increase funds for the MEDA Programme, namely by 14%, and for Afghanistan the funds are to be adjusted in line with pledges made at international level. Two countries, Bulgaria and Romania, are still in the pre-accession category of the group of countries with which negotiations have not yet been concluded. All of the institutions have pledged to grant more aid to these States, so that they can achieve their aim of joining the Union in 2007. In the coming year, an increase of 20% in the aid for Bulgaria and Romania is provided for. For Turkey, the funds in the pre-accession strategy are also being substantially increased, and I very much hope that the funds for supporting reforms will be able to be used. Finally, I should mention that next year so-called freestanding lump-sum payments, or cash facilities, of EUR 1.4 billion will be made to the new Member States.
Administrative expenditure will have to be adapted to the new requirements. The Commission's proposals contain 780 new posts for the Commission; this is in line with the plan that we presented to you last year and is intended to ensure firstly that we can manage expenditure on enlargement, secondly that colleagues from the new Member States can gradually be incorporated in the administration and thirdly that we can also cope with the extra languages.
Although the preliminary draft budget contains, as a whole, some very ambitious spending programmes, the principle of budgetary discipline also needs to be observed, and the Commission proposal does so. Overall, the Commission's proposed preliminary draft budget is EUR 3.4 billion below the ceiling for commitment appropriations and is well below the ceiling for payment appropriations. With the exception of the Structural Funds, the preliminary draft budget leaves margins, that is room for manoeuvre, in all areas. The budget as a percentage of the EU's economic output, that is the European State share, will even fall this year compared with last year, below 1%. This shows that both ambitious spending programmes and enlargement on the one hand and budgetary discipline on the other can be accommodated.
Ladies and gentlemen, there are going to be very many new aspects to the budgetary procedure that lies before us. This will require all of us to make a great effort, but the decisions that have already been made in the past mean that we have a good basis on which to work, and I think that the wonderful fact alone that this will be the first budget for the enlarged Union will spur all of us on so that we can achieve a good outcome in December. Thank you very much!
Mr President, I should like to thank the Commissioner for her explanation and I should also like to say that I am very pleased that we are able to hold this first debate on the budget that affects the new countries in the presence of the observers from these new countries.
The budget procedure, as the Commissioner has already said, will apply to 25 countries. Parliament's aim - as we have explained in the guidelines - is to vote on a budget for 25 countries in December, on the understanding that the budget for the ten new countries will not take effect until 1 May of next year. How that will all come about from a legal point of view we shall have to sort out in the course of the year.
Activity-based budgeting, as described by the Commissioner, has many advantages. The committees will be able to see which budget lines concern them individually and how they can amend them. I think that it is also important for Parliament to know, and I shall also be referring to this, what relationship this new system bears to the prospects, because we shall always as far as possible have to respond to what was agreed in all the categories in Copenhagen.
Another general point: as a Parliament we consider it important for the budget powers, the budget procedure, to keep pace with the legislative procedure as developed by the Commission in the course of the year.
When I look at the guidelines adopted by this Parliament in March during the vote on the standpoint of the Parliament, then at first sight the Commission has acted wonderfully well in accordance with those guidelines. The Parliament had sought an austerity budget. As the Commissioner has already said, the payment credits are currently 0.99% of GNP for 25 countries, last year they were also 0.99%, but then for 15 Member States. So in this regard they have remained the same. How things pan out though we shall only see in the course of the year.
Parliament has the same priority as the Commission: to make a success of enlargement. The Parliament mentions a number of points in this regard, including in particular the enlargement of the administrative capacity of the Member States. They must be able to make the plans for receiving the money, they must be able to put them into effect and the financial control must be effective. We shall most certainly see whether the 221 million that the Commission has set aside for this is sufficient.
As the Commissioner has already said, a great many parts of category III must be determined under the codecision procedure. We shall have to see whether or not the 2.5 billion that the Commission has proposed is sufficient.
A third point, also made by the Parliament, is the elaboration of the Lisbon strategy. The Commission devotes a whole page to everything it can do. We shall also be looking at this item by item.
Now I come to the individual chapters of the financial prospects.
Agriculture: at present, we find little in the Commission's proposals of what the Parliament proposed in the guidelines. It may come later. Development of marker vaccines, insurance systems, things of that kind, are not to be found. We have noted that there is a 1.4 billion margin in the budget. We are hoping that it is sufficient even if the euro rises more in relation to the dollar.
Structural policy: the slogan is that we must do what we have promised. The big question is whether that is possible with the current level of payment appropriations. They are not being increased very much. There is still an enormous amount as yet unpaid. What relationship does it bear? This too is an issue for Parliament.
The biggest increase, as the Commissioner has already said, takes place in chapter III: internal policy. Strengthening of border controls, the position of Kaliningrad, attention to nuclear safety and so on and so forth. One thing we have not yet mentioned since Parliament's guidelines and since the budget was printed, is the disturbing development of SARS all over the world. Perhaps Europe will have to do something about it.
The Commissioner has already gone into detail about Chapter IV, on foreign policy. As far as Afghanistan is concerned, we shall probably have to adhere to the international accords. No mention has yet been made of Iraq. What does the Commissioner - or what do we - expect to happen there? This we shall also have to discuss.
My final point, Mr President, has to do with administrative costs: a very sharp increase in staffing levels with 780 new posts and also a very sharp rise in the costs of buildings. In all categories, in all policy areas, we see a steep increase for buildings. It cannot come from Berlaymont alone. Where it does come from, we shall also have to sort out in the course of the year.
Finally, category 7, the title of which has been changed. We do not yet know precisely what implications this will have, what kind of openings might still come. I do not know if it will be the case as soon as next year, but it could be. We have noted the increase for Turkey, Romania and Bulgaria, which are quite diverse countries. This too we shall examine critically. Mr President, I can only express the hope, as did the Commissioner, that by December we shall have a good level of cooperation between Commission, Council and Parliament to produce a good budget for 25 countries.
Mr President, I just want to raise two points: one concerns the extra money in category 3 that we negotiated with the Council at the last Conciliation Committee meeting concerning the deal at Copenhagen, mainly concerned with the codecision procedures. I would like to remind the other committees that what we are trying to do, or at least what we and the Commission are trying to do is to ensure a legislative proposal is presented to Parliament and to the Council this year, hopefully between July and September, so that we can actually enshrine in legislation the amounts needed between now and the end of 2006. That of course means the committees which are involved in codecision reacting rather swiftly to make sure that we have that information so that we can make sure that this budget is complete. This is because what we want to do is to have a trialogue and a conciliation meeting with the Council in July to formalise this, not just for the 2004 budget, but also for the other two budgets.
The other point I want to make concerns the format in which the budget is now presented. This is the new ABB format which Parliament asked for and insisted upon and which the Commission has now presented. The trouble is we do not know how to use it. We had a presentation last year to inform everyone, which we all conveniently forgot, and have had another presentation this year, but now we have the reality of the situation. We have actually seen the documents in their real true-life format, which means that we do not know how to make amendments to them. The fact that we work to financial perspectives within different categories or with different categories means that if we use the ABB system we will not know what the ceilings are within the different categories. So in the next 20 minutes, when we meet as the Committee on Budgets, Members - because we are simple souls after all - will have the new budget presented in two formats: one in the ABB which we have insisted upon, and one in the old format which we can understand. What we have to decide, when it comes to the votes later in the year, is how we are going to vote. This is an important issue and I want to thank the Commission for presenting the budget in the new format, whatever problems we have with it. I am sure it will give a lot more transparency and enable a lot more understanding in the long run. When we have a new financial perspective - who knows - it may even be in line with the ABB format of budgeting. Who knows?!
That concludes the item.
The next item is the Commission communication on Euromed cooperation in the energy sector.
Mr President, ladies and gentlemen, today the College of Commissioners has adopted an initiative which corresponds to a three-fold challenge relating to energy, which involves no more and no less than establishing trans-Euro-Mediterranean energy networks.
The three-fold challenge relates firstly to the use of energy as a stability vector, of strategic importance to our relations with neighbouring countries, with our partners - we are talking about the 'ring of friends', which President Prodi mentioned - including the countries of the southern rim of the Mediterranean.
Secondly, we want to project our acquis and the principles which govern our internal market as a model for our regional neighbours to follow, based on the fact that our acquis and our operative system are being shown to stimulate economic development, growth and peoples' well-being.
Thirdly, we must establish a range of projects for common energy networks which allow us to specifically define our priorities and thereby facilitate investment, both public and - in particular - private, in the energy sector in the future and on the part of the various European Union players and the different European Union governments.
This Communication is the first specific step we have taken since the positive reception of our communication, inspired by the President, in relation to the policy of cooperation with the ring of friends. We must not forget the conclusions of the Green Paper on energy, which clearly demonstrate that Europe depends on its neighbours to guarantee its energy supply.
By means of this Communication, the Commission intends to respond to these three challenges and proposes four specific objectives: firstly, increasing the European Union's security of supply, but also that of our neighbours; secondly, to extend the benefits of the enlarged Union's internal energy market to a Europe beyond our borders; thirdly, to support the modernisation of energy systems in the countries surrounding us; and finally, to promote the implementation of energy infrastructure projects which correspond to the Union's strategic interests.
I would like briefly to comment on a series of important issues in this communication, which will surely be dealt with within the public debate which will subsequently take place, particularly when Parliament gives its opinion.
Firstly, the geographical area means that we must restrict ourselves to our closest neighbours - the Mediterranean in the south, Russia, Ukraine or any other country of the ring of friends - and that, in some cases, we must also deal with partners who are somewhat further away, but which border our neighbours. I am talking about Iran and the Caspian region, which are of unquestionable strategic importance from the point of view of energy for the European Union's supply.
Secondly, the chapter dedicated to our relations with Russia is complete and is not restricted to aspects relating to the dialogue under way. Within this context, I would like to remind you of the importance of the proposals which are being developed within the framework of Euratom and which must lead the Council to issue a mandate to the Commission allowing us to negotiate all the aspects of energy exchanges within the context of global reciprocity and balance, which is absolutely essential given that we are on the eve of an enlargement involving ten countries, of which seven have nuclear installations, practically all of which - with one or two exceptions - involve Russian technology - originally Soviet - and are therefore supplied with fuel of a Russian origin.
Finally, with regard to the infrastructures and energy network projects jointly established with these countries - I would like to insist on this point - I would like to stress that they are still of crucial importance, since they allow us to work towards clear objectives which we have decided jointly with the countries in question. Our cooperation must prevent a sort of list of demands - what we call in English a shopping list - in which there are no planning or financial priorities.
However, all these projects are of an indicative nature, they do not commit the Commission during this phase and their maturity will be determined by means of studies and depending on the interest of the private sector and hence their economic viability.
The Communication I am presenting to you today will be officially presented next week during the meeting of Energy Ministers, Euromed-Energy, to take place in Athens.
I intend to take advantage of this important initiative to support the communication whose content I have explained briefly and which I hope the honourable Members can analyse and study closely very soon, given its importance for the European Union's security of supply, and also in order to support and promote a stability plan and greater cooperation within the Union. And, by means of this greater cooperation, the economic development and the concept and models we maintain, according to which energy efficiency, respect for the environment and other aspects of this nature are of key importance.
Mr President, Commissioner, I think that is an extraordinarily bright idea, but we will first have to read your document and see what is proposed in detail. I could envisage us concluding treaties with the states surrounding the European Union, and all the technical integral parts of the Treaty on European Union or of our future constitution then applying to these states as well, so that - in the area of energy, for example - these states would have a share in the liberalisation of the energy market, in the projects for trans-European networks, and so on. If that is what it is to boil down to, then it is a very good idea.
I do, though, see this as raising a number of questions, to some of which you have referred. For a start, why, if there is to be cooperation with the Mediterranean - for the thing is called Euromed - then why not with Russia and with other states? Why, in point of fact, is this cooperation to be only in the field of energy? Are there no other integral parts of the Treaty that could be used in exactly the same way? It is unfortunate that we will then, in accordance with our own Euratom Treaty, always have to divide our activities into nuclear and non-nuclear, so it would appear that we need two different treaties. Far from the least important question is whether this sort of cooperation in competition - and competition is what this is about - has to be backed up by joint undertakings in research, and whether there is also financial support for one project or another. So I look forward with eager expectation to what you are going to put before us on this; perhaps you could respond to one or other of these questions right now? As I have said, I think this is a brilliant idea, one that needs specific elements added to it. I am sure that we will have discussions on that in Parliament as well.
Mr Linkohr, although it was not a question, you nevertheless made a very helpful statement!
Mr President, I would like to point out that, behind all these elements, there is a strategy: to extend action to a broader market than merely the European market, in the field of energy, a field in which we believe we can make progress, particularly given that we have association agreements with most of these countries, such as the twelve countries of the Mediterranean rim and of course guaranteeing the balances and ground rules of fair competition between everybody.
It is not just energy. That is the first step. The second step is that I will present, before the autumn, and quite possibly before the summer: Trans-Euro-Mediterranean transport networks, which include sea motorways, which relate to the Mediterranean and also to the border countries of an enlarged Union.
In some cases, it is a matter of facilitating co-funding for certain existing programmes and, in other cases, simply of promoting, by means of co-funding, studies on the projects which will be carried out if their economic viability can be guaranteed.
I do not want to be a bore, but, as you said I had not put a question, let me ask what response we have had from these countries. Are they interested in such a solution? I am sure you have had talks with some of them. Perhaps you could say something further on the subject.
Yes, they do have a great interest. As I have said, on Wednesday of next week we will present this communication to all the countries of the Mediterranean Rim.
As is well known, we have a structured dialogue with Russia in the field of energy. And with other countries as well, such as Norway. In the case of the Balkans, the whole issue of the electricity market has been raised; in relation to the Balkan electricity market, we expect to be able to ensure that it is continued with a similar integration, by means of gas. I could also mention the dialogue we are holding with all the other countries, which have an interest in this whole global approach, which provides a picture of what the objective is and will facilitate the rationalisation of investments in the future.
There is clear interest, not only on the part of the Mediterranean countries - I would insist - but also on the part of all the other countries, including those with which there is already a structured dialogue in place.
That concludes the item.
(The sitting was suspended at 5.22 p.m. and resumed at 5.30 p.m.)
The next item is Question Time (B5-0089/2003). The following questions are addressed to the Commission.
The Commission proposes that Question No 25 by Mr Collins be taken following Questions Nos 26 and 27. I imagine there is no problem with this. It will make the order more logical.
Part I
Question No 26 by Paulo Casaca (H-0254/03):
Subject: Storm of 11-12 April 2003 in the Azores
On 11 and 12 April 2003, the Portuguese Autonomous Region of the Azores was hit by a severe storm which caused substantial damage to housing and public infrastructures on all the islands of the archipelago, and had a particularly destructive impact on agriculture.
The author of this question was able to ascertain in person the extent and severity of the damage caused to the various forms of greenhouse cultivation, especially to the pineapple greenhouses on the island of São Miguel. Fruit and vegetable production (above all, bananas, oranges and passion-fruit) is severely affected, and the vineyards have been all but wiped out.
In view of the frequency of such storms in the Azores, the regional programme under the Structural Funds (PRODESA) already provides for specific actions in case of natural disasters. However, there remain two aspects for which further information from the Commission would be helpful.
Can the Commission state whether the impact of this storm will be taken into account in the decisions to be taken on the regional allocation of the programming and efficiency reserves under the Community support framework?
Can it also state whether, on similar lines to those applied this summer to Central European farmers affected by bad weather conditions, it is considering specific measures for the farmers affected with a view to minimising the adverse effect on their income?
Mr President, I will say firstly that I very much regret the storm that has taken place in the Azores. Unfortunately, there have recently been various climatological disasters in different parts of the European Union, but I would like to point out that some of the measures in the regional operative programme of the Structural Funds provides for aid which can alleviate the damage caused by the bad weather conditions referred to by the honourable Member.
I would like to point out that the problems suffered on 11 and 12 April in the Azores - which the honourable Member has mentioned - do not in principle allow for the allocation of supplementary sums from the effective reserve. As the honourable Member knows, this is an instrument intended to promote the efficiency of operative programmes. Its allocation is based on indicators defined by the Member State, in agreement with the Commission, which reflect the efficiency, management and financial execution of programmes and allow the results to be measured, in relation to the objective defined by the programme. In other words, they are intended to stimulate the different European regions of the different countries of the European Union to manage the Structural Funds available to them in the best and most efficient way possible.
However, by allocating the programming reserve proposed by the Member State at the time of the programming of the Community support programme, the special needs of the agricultural sector in the Azores can be taken into account. This would provide a margin for the reallocation of funds. Portugal can therefore propose that the bad weather conditions referred to by the honourable Member be taken into account, but, I would insist, by means of the programming reserve
With regard to the possibilities of aid to farmers, certain measures may be adopted, at the request of the Member State in question, within the framework of the Common Agricultural Policy, although, as the honourable Member knows, the Commission has not so far received any communication or request for intervention from the Member State or the regional authorities in relation to the events in the Azores.
If the Commission is consulted in this regard, it will of course study the measures which may be adopted in order to deal with the consequences of this bad weather within the framework of the legislation in force.
Mr President, I wish first of all to thank the Commissioner for her words, which of course express the Commission's position on the disastrous effect of the storms that we experienced in the Azores on 11 and 12 April.
I should like to say first that it is extremely hard to put into words the things that I witnessed over those few days, because this was a storm made up of incredibly strong cyclonic winds, which caused extremely widespread damage, both to buildings and to fruit trees and forestry in general. Above all, however, because this storm led to an invasion of salt, which covered the entire lower part of all the islands in the Azores.
This salt completely covered Graciosa, for example, resulting in the chemical destruction of practically everything that lived there. The losses to farming as a whole are enormous, with vines and vegetable crops being totally destroyed. I know, as the Commissioner said, that the regional authorities have not yet sent the Commission a report on this disaster and I know that this report will reach the Commission very soon, but I wanted to note now what has been said about the programming reserve and I also wanted to note the willingness demonstrated by the Commission to adopt measures for the agricultural sector.
I just wish to say that we are awaiting this information and we will of course give it our full attention.
As a result of my professional experience, I am well aware of what can happen with disasters in the agricultural sector and that there is particular fragility in this sector. In this regard - as I said before - I would like to express my solidarity and I am sure that, at the appropriate moment, the Commission will make every effort possible within the framework of the relevant legislation.
I would remind the honourable Members that this is a time for specific questions to be dealt with in one minute. It is not a time for statements or debates, although I understand that this serious storm warranted an additional explanation.
Question No 27 by Cristina Gutiérrez-Cortines (H-0289/03):
Subject: Discharges of oil in Gibraltar
For years now, the area around Gibraltar has been the scene of constant discharges of oil into the sea during the refuelling, loading and unloading of vessels. This has enormous environmental and economic impacts on nearby areas in Spain, since the economic activities there centre fundamentally on fishing and tourism.
This is just one example of highly polluting substances being discharged, but there are many others. These discharges create eyesores for the public, have major economic repercussions and cause incalculable damage to the environment since they make any kind of normal activity impossible in the contaminated zone for a long time afterwards.
In view of disasters of this type and the Communication from the Commission to the European Parliament and the Council on improving safety at sea in response to the Prestige accident (COM/2002/0681 final), when will the Commission present the assessment of whether current legislative and policy instruments for protecting the environment should be adapted in order to minimise the risk of accidents and the damage associated with them occurring?
ESPart II
As the honourable Members - and Mrs Gutiérrez-Cortines - know, on 13 December the Commission adopted a Communication on increasing maritime safety, following the Prestige accident, a text which reminds the Member States of the need to apply in advance and to speed up the application of the Erika I and Erika II legislative packages, as well as proposing new measures.
These new measures were given impetus at the last Council of Ministers in March, because, without waiting any longer, the Commission has applied certain provisions proposed in its Communication. All the measures necessary for the establishment of the European Maritime Safety Agency have therefore been adopted: on 29 January its Executive Director was appointed and its activities are already beginning in Brussels, with a provisional headquarters while its final headquarters is decided upon.
The Commission has also begun to establish a Community system for the monitoring of ship traffic, the SafeSeaNet, and has also asked the Member States to define in advance national plans for receiving ships in difficulties in ports or areas of refuge before this summer.
Two coordination meetings have already been organised in this regard and I would like to point out that the Commission has also, apart from addressing all the neighbouring countries of the Mediterranean Rim, but also Russia and Norway, held talks (it has not only addressed all these countries in writing) to stress the importance for maritime safety of the control of oil tankers by port authorities, but that, also, specifically with Russia, Norway, Algeria and Morocco, we have dealt with these issues in the bilateral meetings with the relevant ministers and, in the specific case of Russia and Norway, we are looking at the possibility of establishing a control system for maritime traffic in the Baltic and the North Sea, which allows us to increase safety and prevent any kind of problem.
I must add that, on 20 December, the College of Commissioners adopted a Regulation prohibiting the transport of heavy fuel by single-hull oil tankers, to or from European Union ports, and according to which, the replacement of single hull ships with double hull ships is speeded up, a proposal which furthermore has been agreed in the Council and examined at first reading by the European Parliament's Committee on Regional Policy, Transport and Tourism and which therefore should enter into force next June, if the agreements within the Council are maintained.
I would finally like to point out that, on 5 March, the Commission delivered to the European Parliament and the Council a proposal for a directive on pollution from ships and the introduction of penalties, including of a criminal nature, for pollution crimes. This proposal relates to illegal, accidental or voluntary dumping - because there is also wilful dumping: the cleaning of hulls and of bilge, which the honourable Member refers to, establishing responsibilities throughout the chain from shipowners, charterers, classification societies, etc which will allow us to resolve the gaps in Community law on deliberate or accidental pollution by ships and which will oblige the Member States to adopt the corresponding legislation.
Finally, the FIFG Fund, which we have seen in the case of the Erika, but also in the case of the Prestige, which is patently insufficient with its current sum, must be increased to a maximum ceiling of responsibility of a thousand million euros, in accordance with the Commission's proposals, and in accordance with an agreement in the Council of Ministers, which has agreed that, if this fund is not increased within the framework of the International Maritime Organisation, at least in the European region, a Decision will be adopted at European Union level to establish a supplementary fund which allows these levels of compensation to be achieved. On the 16th of this month there will be a diplomatic conference, within the International Maritime Organisation, and I hope that this proposal of ours will be accepted, that is, simply that the European Union should receive equivalent protection to a country such as the United States for example.
Commissioner, I am able to express my satisfaction with all these supplementary measures, because in reality the conservation of the environment and the prevention of risks within the field of the trade in hydrocarbons is a process consisting of many supplementary measures which are gradually being taken. However, the questions I would like to ask are: to what extent are the responsibilities in Gibraltar defined, and also, to what extent does the Commission's Directorate-General for the Environment - and I do not know whether I can receive a reply at this moment - will accept this series of measures so that it may genuinely be a transversal operation of guarantees, which includes environmental responsibility for these problems?
I agree with the honourable Member that this is a process. When it comes to the cleaning out of bilge for example, we can demand that there should be no dumping at sea because we have approved - and this Parliament supported this proposal - a Directive which obliges all the Member States to establish, in all Union ports of a certain level, the installations necessary for cleaning hulls and bilge in port, so that it is not necessary to clean them at sea, which has been the normal practice a for all these years and which is the cause of more than 90% of oil pollution year after year. Hull pollution is not the result of great disasters such as the Erika, the Prestige, the Amoko Cádiz or the Mar Egeo. These have a terrible effect locally, as we have seen, but furthermore, every year tonnes and tonnes of oil are intentionally dumped at sea causing nine or ten times more pollution than these huge disasters.
With regard to Gibraltar, I would like to say to the honourable Member that in the Directive and Regulation adopted, in relation to the requirement on double-hull vessels, the transport of heavy oil, the modernisation of the fleet and other issues, it is stated very clearly: it is applicable in all ports, quays or anchorage areas in the European Union. Gibraltar is in the European Union and is therefore also affected, like any other place - such as Algeciras - to mention the opposite port.
Naturally, the Commissioner responsible for the Environment fully agrees with the measures we have proposed, although we are establishing a specific definition in relation to oil and pollution by hydrocarbons. A specific definition which relates to the fact that the FIFG Fund provides specific and differentiated cover and insurance for pollution by hydrocarbons - which other possible types of potential pollutants lack - and furthermore, in the field of criminal penalties, we also believe that pollution by hydrocarbons or by the cleaning out of bilge has a component which requires a specific type if penalty or which, at least, can require that other types of ecological crime are not treated as such a crime, with criminal penalties in some countries. But in this case, in which there are clearly the wilfulness and serious effects on nearby populations and the marine environment, it is clear that this criminal definition of this type of action, which are entirely unacceptable, is required.
Mr President, I have asked for the floor, on the one hand, to congratulate the Commissioner on this vast and intelligent range of measures being adopted on oil spills and, at the same time, to ask a supplementary question about vessels cleaning out their hulls, which is becoming a real scourge on Portuguese coasts.
All countries which, like Portugal, are fortunate enough to have long coastlines, occasionally experience spills that turn up on beaches with no indication of where they have come from or of who is responsible. I know that the measures that are being drawn up and which will be applied address this problem. There is, however, a fundamental issue; vigilance and monitoring. The difficulty lies in identifying those who are responsible for spilling these substances.
I wish to ask the Commissioner whether measures are also being considered in the field of vigilance and monitoring.
What we are talking about is proposing that the Member States of the Union - and this is what I have presented for debate in the Council and in Parliament - define, including from a criminal point of view, with custodial sentences, sea pollution resulting from dumping, including the cleaning of hulls, when it is carried out - as the honourable Member says - deliberately at sea.
We are talking about this being a crime within 200 miles, within the exclusive economic zone. As I said before, this is supplemented by increased controls of maritime traffic. I believe - and we are going to begin some studies in this regard - that we are currently carrying out control of maritime traffic in relation to certain types of vessel, specifically oil tankers, and also in certain areas.
I believe that it is a matter of going a step further, of controlling all types of ships sailing, apart from traffic close to the coast, within three, four or five miles; that, from a certain distance from the coast, all traffic must be controlled. This would mean greater safety in a sea which is increasingly being used for maritime transport and recreational activities, but also in a sea which is increasingly polluted and which must be protected more thoroughly.
What is being done in the sky in relation to aircraft could also be done, with the appropriate modifications and variations, in relation to the sea, and that is what we are working on, beginning - I would insist - with the control of the oil tanker traffic entering European Union waters and of all traffic in certain areas of the European Union.
Question No 28 by Carlos Lage (H-0222/03):
Subject: Appointment of a Portuguese official as Director-General for Press and Communication
During a parliamentary debate held on 26 March this year, in connection with a motion of censure, the Portuguese Prime Minister interpreted the appointment of a Portuguese as a director-general in the Commission as a diplomatic coup for his government and criticised the previous Socialist government's alleged inability in this sphere.
Subsequently, the Commission's representation in Portugal publicly explained that senior appointments in the Commission are based on merit and competence, the principle of equal opportunities and geographical balance.
The choice of a Portuguese for this position was doubtless due to a favourable judgment of his merits. However, the statements made by the Prime Minister may give rise to doubts. In view of this, can the Commission say whether the appointment of a Portuguese as Director-General for Press and Communication was based solely on an assessment of his abilities with reference to the relevant criteria or on diplomatic pressure on the part of the Portuguese Government?
The Commission can confirm that the appointment of a Portuguese official as Director-General for Press and Communication was firmly based on the principles that were set out by the Prodi Commission when we took office in 1999, and specifically those principles which require that merit is the prime consideration in taking appointment decisions and that every effort should be made consistent with the provisions of the staff regulations, to respect the need for a balance of nationalities in senior management positions.
Following the transfer of an A1 official from the position of Director-General to that of Head of Cabinet in September 1999, Portugal had two A1 officials at the Commission, neither of which held the rank of Director-General. Since that time, Portuguese Governments have felt that there was a geographic imbalance which should be corrected and the Portuguese authorities raised the matter with us on a number of occasions. The House will be aware that it is not unusual and not irregular for Member States to raise these types of issues from time to time. The Commission listens to such views and gives them proper courteous consideration. The Commission nevertheless takes appointment decisions independently and solely in the interests of the institution. It would be entirely wrong for anyone to believe that the submission of views imposed pressure on the Commission. The Commission can confirm that the nomination and appointment of the new Director-General for Press and Communication fully conformed with the requirements of the Staff Regulations and with the Commission's internal procedures for the meritocratic selection and appointment of senior officials.
Mr President, I wish to thank Commissioner Kinnock for his answer. It was clear, precise, and rigorous and I already believed that this senior official's appointment had been inspired solely by criteria of merit and of geographical balance. My question was clearly not intended to question this appointment, which gives me great pleasure, since it involves an extremely talented Portuguese citizen who will be occupying a key role in the Commission's structure. It is also clear, however, from the words that the Commissioner has just spoken, that no government, no prime minister, can claim any praise for this appointment or can claim it to be a matter for national self-congratulation, as if this were a heroic achievement.
I know perfectly well that governments and prime ministers, sometimes getting carried away on flights of rhetoric, like to pin European medals on their own chests. This harms no one and I felt the form, content and subtleties of the Commissioner's answer to be extremely enlightening.
Question No 29 by Christopher Heaton-Harris (H-0267/03):
Subject: Commission disciplinary procedure
Could the Commission state when Marta Andreasen was suspended from her work at the Commission? When were disciplinary proceedings started? At what stage are these disciplinary proceedings? How many other Commission staff have been suspended on full pay for over six months during the past four years?
Questions to Commissioner Nielson
A disciplinary procedure relating to Mrs Marta Andreasen was opened on 2 July 2002. Mrs Andreasen was suspended from duty by a Commission decision of 28 August 2002. The Commission has recently received a report from the Hearing Officer who was appointed, through the proper procedures, to give consideration to all relevant information in Mrs Andreasen's case. Having now received that report, the Commission, as the appointing authority, will reflect on the appropriate steps to be taken in this procedure. In particular, the appointing authority will have to decide whether to refer the case to a disciplinary board. During the last four years there has been one other case in which an official was suspended from duty on full pay for more than six months.
Looking back on the events of the last year, does the Commissioner now accept that the Commission has a lot to learn in its handling of internal disputes between high-ranking members of staff?
Having accepted the urgent need to reform the Commission's accounting system along the lines suggested by its former Chief Accountant, Marta Andreasen - who was in post just four months and working in what was supposedly a hostile environment - and with your understanding, as Commissioner for Reform, that reforms often take longer than expected to deliver, conceive, plan and actually put into action, surely now you can accept that it is time to stop victimising Marta Andreasen and stop these ridiculous disciplinary proceedings against her. Perhaps then common sense can prevail once again within the European Commission.
I am grateful to the honourable Member. Firstly, whilst the Commission does exercise the natural modesty of any responsible authority, I could not accept from the honourable Member that we have a lot to learn about internal disputes. He is familiar with the background to this case and has been good enough to accept the accuracy of the description that has been provided to him in this House. What occurred by the late weeks of May last year was a very manifest and severe breakdown in working relationships, which meant that action had to be taken with rapidity simply because delay would have prolonged the difficulty without bringing any prospect of reconciliation. In those circumstances, with regret, but nevertheless assuming responsibility, the Commission - in the person of myself, who has the portfolio responsibility for personnel - had to act.
In the course of these events, Mrs Andreasen has definitely not been victimised. As part of the evidence for that, I would suggest one item: it is the way in which I insisted - and my colleagues in the Commission readily accepted - that when Mrs Andreasen's suspension came she should be suspended on full pay, partly in order to make it absolutely, abundantly clear that the Commission was not in any sense prejudging her case - a case that is still under consideration because of prima facie evidence that she allegedly may have committed serious breaches of staff regulations. The disciplinary procedure as it has been conducted has been undertaken in scrupulous observance of the rules and with scrupulous defence of Mrs Andreasen's rights of natural justice. It is therefore regrettable, certainly - as all disciplinary procedures are - but it is certainly not ridiculous.
As the author is not present, Question No 30 lapses.
If the Commissioner will allow me, we will spend a little longer than twenty minutes in order to take advantage of the time saved with other Commissioners, if you are in agreement. A little more than twenty minutes. Question No 31 by Michl Ebner (H-0219/03):
Subject: Drinking water in developing countries and industrialised countries
Many countries, particularly developing countries, have no safe water supply. Very often this is the cause of a variety of diseases and of the high infant mortality rate in third world countries.
What development aid measures is the European Commission taking in order to provide people in third world countries with access to clean drinking water?
The drinking water problem is now affecting the industrialised countries as well, however. In these countries people must be made aware of the need to save precious drinking water resources. What steps is the European Commission taking in this area? What steps has it already taken?
Firstly, as regards drinking water in developing countries, the Commission proposed in its communication on water management in developing countries that priority should be given to ensuring a supply to every human being - especially the poorest - of sufficient drinking water of good quality and of adequate means of waste disposal, with the general objective of reducing poverty and improving people's health and quality of life. This focus on access to safe water and sanitation was further reinforced in the context of the World Summit on Sustainable Development with the launch of the EU Water Initiative and the signature of the EU-Africa Strategic Partnership on Water Affairs and Sanitation.
After Johannesburg we started to concentrate on a long-term effort to translate these political commitments into action on the ground and, for sewerage, action under the ground. We are engaged in a dialogue to anchor the process at country level. The core of this action is to catalyse and support the engagement of all partners at the local, national and regional levels, from central and local governments to civil society users and private professional actors, reflecting the multi-stakeholder partnership approach under the Water Initiative. A key objective is to focus on the millennium development goals and the targets for access to water and sanitation for the poor. We negotiated this in Johannesburg and we are now trying to tackle the problem.
The Commission is also exploring the opportunities to increase financial support for these objectives, including the possible creation of a specific water fund using development aid as a catalyst to attract other financial resources in response to the countries' prioritisation of water in their poverty reduction and sustainable development strategies. This proposal by the Commission is presented in the recent communication on the establishment of an EU water fund.
Secondly, concerning drinking water in industrialised countries, the European Union started more than 20 years ago to take steps to secure drinking water quality. The Drinking Water Directive of 1980 established quality standards for drinking water as well as regular monitoring obligations, thus ensuring a high level of protection throughout the Union. In 1998 the Drinking Water Directive was amended to check the parameters and related values and, where necessary, tighten them up and ensure greater transparency and more information to citizens.
In order to comprehensively protect water resources, the European Union has recently thoroughly restructured its water protection policy by adopting the Water Framework Directive: protection of all waters, rivers, lakes, ground waters and coastal waters, establishing a binding obligation to achieve or maintain good quality for all those waters by 2015 at the latest; ensuring a broad participation of citizens, stake-holders, NGOs when developing the necessary protection measures; and underpinning the environmental objective by economic instruments such as economic analysis and water pricing, reflecting cost recovery and thus promoting the wise use of water and the protection of our water resources.
Environmental policy in the field of water is complicated and supported by targeted efforts in research policy, where the Sixth Framework Programme is devoting considerable effort and budget to the issue of water resources and their protection, and in regional policy both for the existing Member States by instruments such as the structural and cohesion funds and in candidate countries by instruments like ISPA and Phare.
Mr President, I would like to warmly thank Commissioner Nielson for his statement, which was both informative and extensive. The idea of establishing a water fund strikes me as very positive and, I believe, highly conducive to enabling the developing countries to be helped in a very special way, as this is direct, on-the-spot aid for specific projects, some of which give vast stretches of land the prospect of a future.
As regards the situation in the industrialised countries here in the European Union, I believe it to be an absolute necessity that, along with this new Water Framework Directive, we give priority to stepping up the monitoring, so that, when involving all the decision-makers and - as you said - coordinating policies on the environment, research, and the regions, not only will all the stakeholders be brought together, but the benefits will also be checked as they need to be.
Very briefly, the fund will not mean that we are asking for new money, additional money, from Member States. It is mainly a method by which we would hope to accelerate the actual use of the funds which are already allocated for the 9th European Development Fund. But I agree and I am happy about the support given to this idea.
On monitoring, I think it is quite clear that in our European Union framework it is really for Member States to deliver on the important issue of monitoring what has been decided carefully and highly professionally.
Commissioner, I wanted to put a question supplementary to Mr Ebner's, one concerning development aid, which is your core responsibility. To what extent does water policy, relating not only to drinking water but also to water for agriculture, play a pivotal role in two especially important war zones that we have to deal with at present, namely the area around the Euphrates and the Tigris - which also involves Turkey - and the Palestinian problem as a whole? I wanted to ask you whether you are conducting separate negotiations in these areas, where water both has an important part to play in peacemaking and could also trigger armed conflicts.
Mr Posselt is absolutely right. Regarding Africa, we are starting by carrying out very broad analyses at ten river basins, precisely with view to preventive, even peace-related, activity.
Regarding Palestine, the whole region has for generations been trying to cope with this problem. It is true that this is both part of the problem and part of the solution. Much of the peace dividend between Israel and its neighbours will relate to a better and more rational use of water. For the Iraqis, this is not such a burning issue in the list of problems they are facing; but a better use of water and its agricultural potential are not matters to be neglected. Oil is not the only resource in that country.
Question No 32 by Bernd Posselt (H-0224/03):
Subject: Reproductive health
What is the Commission doing to actively prevent abortions from being funded under international population and health programmes and related measures encompassing the area of 'reproductive health'? Can the Commission rule this out with absolute certainty?
The Commission's policy on abortion is clear. We adhere to the Programme for Action adopted at the International Conference on Population and Development held in Cairo in 1994. Chapter 8.25 of the Programme for Action states that 'In no case should abortion be promoted as a method of family planning. All governments and relevant intergovernmental and non-governmental organisations are urged to strengthen their commitment to women's health, to deal with the health impact of unsafe abortion as a major public health concern and to reduce the recourse to abortion through expanded and improved family planning services.'
In January this year I wrote to the European Parliament in response to a letter from 47 MEPs on the issue of abortion. In this letter, which is available on my website, I stressed that we aim to prevent the need for abortion, through our support for reproductive health programmes. However, we recognise that unsafe abortion is a reality that causes the unnecessary deaths of many women each year. The Commission regards national legislation as paramount when it comes to the question of abortion services within the formal health service. Furthermore, in countries where abortion is legal for given indications, it should be safe.
The Community's programmes and actions in the field of reproductive and sexual health and rights in developing countries aim to reduce maternal mortality and contribute to achieving the respective Millennium Development Goal. The stakes are high, maternal mortality rates have remained unchanged and are even on the increase in countries such as Malawi and Afghanistan. I would prefer Community aid in the areas of reproductive and sexual health to be judged on whether it delivers in reducing the unnecessary deaths of women in developing countries. This is what I find most important.
Just two more brief supplementary questions: firstly, does the Commission check to see that all the organisations that are promoted or supported do not, in fact, fund abortions? Secondly, does development aid comply under all circumstances with the laws of developing countries on abortion, or is the attempt being made here to exert influence on legislation in those countries?
Mr President, we do monitor these organisations and considering the kind of global debate that is taking place on this issue, it is quite clear that organisations like UNFPA or IPPF which are being criticised have to be very careful how they work. In our judgment they do live up to their responsibilities.
With reference to your second question, we are not influencing the legislation of any one country or another; that is not our business.
I very much welcome the Commissioner's remarks and the fact that he says the Commission is doing everything possible to lessen the number of unsafe abortions taking place in the world, and indeed to reduce the need for abortions by giving and encouraging access to family planning and reproductive health matters. I agree with him that there are a large number of NGOs doing sterling work. Would he agree with me that women have a right to choose how they organise their lives? Abortion should of course be the last resort, but it is my belief that sometimes the teaching and doctrine of the Catholic church and its refusal to countenance family planning have done untold damage to the lives of millions of women in some of the poorest countries of the world. I hope that on this issue and related matters we can move forward as a result of the response by the Commission, and help reduce the number of abortions, by giving women access to the services they wish, should they wish them.
I do not think we need the Commission, or myself for that matter, to point to any other basis of policy than the Cairo Plan of Action. That is what we stand for, that is what we are defending, that is what we are implementing and, in fact, that leaves it up to the legislation of each country to establish what is legal and what is not legal. The place for discussion is at national level and inside every individual, especially inside every woman.
We have the global contour of the structure of this debate. I do not see a need to specify what role I see one or another player performing, but I do see an emerging excess of bigotry which I think we should take due consideration of.
As the author is not present, Question No 33 lapses.
Question No 34 by José Ribeiro e Castro (H-0244/03):
Subject: Angola: current situation and outlook for democracy
In view of the changing situation in Angola and its strategic importance at regional and international level, it is a priority to develop a range of policies which will contribute to the consolidation of peace, the development of democracy and the reconstruction of the country.
What is the Commission's assessment of the current situation in Angola and its immediate future? What consideration is being given to the most serious humanitarian problems and the reintegration of ex-combatants? Has the Commission continued and strengthened the dialogue opened with all the political parties represented in the National Assembly, and with the churches and civil society? What is the state of play with regard to the Donors' Conference? What progress has been made as regards the transparency of public accounts and revenue accruing from the exploitation of the country's natural resources? Has the Commission been monitoring the specific situation of Cabinda, and what prospect is there that here too it might be possible to find a basis for democratic dialogue? What specific information does it have on the process of preparing and monitoring democratic, free and fair elections? What are the main measures being taken or prepared by the Commission in the context of cooperation with Angola in the following four areas: humanitarian aid; social development; reconstruction; training for democracy? How does it see the future development of these programmes?
The Commission considers that Angola has made substantial progress towards consolidation of the peace process since the signing of the peace agreement in April 2002 and that a return to war seems unlikely at this stage.
However, several challenges persist which may threaten the stability of the country. These include the critical humanitarian situation, the reintegration of ex-combatants; the resettlement of internally displaced persons and returning refugees; democratisation and the reconstruction of the country - roads especially have been a very big problem.
Furthermore, the presence of landmines continues to be a major threat. In fact, when people started moving after the peace agreement had been signed, we saw an unfortunate increase in the number of accidents due to landmines - a terrible consequence. The Commission is continuing to assist the government and society in general to address these challenges.
As regards the situation in Cabinda, may I refer to the answer to the question from the Member, written question E-640/03 on this subject. The Commission is following the developments in the province closely, and there have been indications of some positive developments in the conflict recently.
The overall humanitarian situation, while still serious, continues to stabilise. Emergency pockets and areas exist throughout the interior of the country, particularly in areas where mines and damaged infrastructure still limit access.
The Commission considers the successful demobilisation and reintegration of ex-Unita soldiers to be crucial for national reconciliation. There have been problems, but given the difficult circumstances, the demobilisation process can be qualified as successful, although reintegration has not yet been fully achieved. In March this year I visited Angola and also one of the biggest camps of ex-Unita soldiers, and had a thorough exchange of views with them concerning their prospects in this situation. Everything seemed relatively well organised.
The Commission is in contact with the political parties, although a regular dialogue really is not up and running yet. It is intended to strengthen the effort to create such a dialogue. As regards churches and civil society there is an ongoing dialogue as well as co-operation on a number of specific projects.
Concerning the donors' conference , which will take place in Brussels , there is still no confirmation of date, modalities and agenda. The success of the conference is strongly linked to the establishment of a credible government plan for rehabilitation and reconstruction of the country, including a poverty reduction strategy, as well as to an improvement of the relationship between the Government of Angola and the IMF. The Commission has repeatedly offered to assist in the preparation and organisation of the conference.
Transparency of public accounts and revenues from national resources, oil and diamonds, could improve definitely with the new economic team in place since the December cabinet reshuffle, although concrete results are not yet visible. The diagnosis of the oil sector, which the government is currently undertaking with KPMG should be an important element and the Commission awaits its publication with great interest. I raised these issues very directly with the government during the visit I just mentioned. The Commission and other donors are working together to encourage the government to increase transparency.
The next presidential and legislative elections will be a crucial test for the government's commitment to democratic practices. The Commission will follow developments very closely and has offered to assist in creating conditions for free and fair elections.
The priorities for the European Community's co-operation with Angola are spelt out in the recently signed Country Strategy Paper. In the short to medium term, priority is given to funding the measures necessary to support the peace process and national reconciliation, including creating the conditions for free and fair elections. In the medium to longer term, the Commission will gradually increase the focus of its support, concentrating aid on health, education and food security as the three main focal areas.
Angola has also been included as a focus country under the European Initiative for Democracy and Human Rights (EIDHR).
Commissioner, I thank you for your extensive answer to my question. I wish to encourage the Commission to pursue a more wide-ranging and more open dialogue with all political forces represented in the Angolan parliament and indeed with all forces in civil society and the churches.
This open dialogue is our best chance of helping to consolidate pluralism in Angola and this, in the long term, is our best chance of consolidating democracy and freedom in that country. This has been demonstrated recently in a project with the Inter-denominational Committee for Peace in Angola (COIEPA), and I would encourage the development of other Commission-funded projects.
On the other hand, the situation of the UNITA ex-combatants is extremely worrying. I was part of an EP delegation that visited one of the camps and our feeling was that whilst the camps are working, things are more or less all right. Difficult, but all right. The worry is what will happen when the camps close, since things are extremely fragile, and it is taking a very long time to implement reintegration measures. My question is whether the Commission would be willing to direct resources specifically to programmes for the vocational training and social reintegration of UNITA ex-combatants and for these programmes to be monitored by both sides. This could be a way of following up the agreement of April last year in a practical way and of consolidating confidence and stability in Angola.
Firstly, I agree with the view expressed that this broad, open dialogue, which can consolidate pluralism, is important at this stage.
Fortunately, owing to the structure of the peace agreement and the way in which the two opposing movements are in general able to talk and do things, we are now at a point at which peace is irreversible.
However, we should not rest on our laurels. The demobilisation and the reintegration of ex-combatants is a huge problem. The offers we and others can make have to be suited to the individual, and this is not an easy thing to do. Many of them should go back to agricultural activities and this is the key to doing what needs to be done concerning the majority of these people. I see the focus on health education and food security in our programme in Angola as something which will be useful for precisely this endeavour.
Commissioner, you should not be surprised by the fact that I too am congratulating you on the answer you have given us. The Portuguese Members closely follow everything that happens in Angola and the European Union must pay particular attention to Angola, given that other countries, such as the United States, are extremely interested in Angola's natural wealth. It would also be rather negligent of the European Union not to view that country with solidarity in mind, which is crucial, but also bearing in mind the interests of the EU itself.
I genuinely believe, Commissioner, that the major test of Angola's situation will be the presidential and legislative elections. These elections will give us an accurate reading of the democratic and civil situation in Angola, and will be decisive. We must therefore pay the utmost attention to them.
Lastly, Commissioner, I wish to ask a question on Angola's intervention in neighbouring countries - because the Angolan Government and its armed forces have indeed been involved in various conflicts in neighbouring countries. Have there been any developments? Has Angola retreated to its borders and stopped intervening actively in the affairs of its neighbours?
It is true that the increase in known reserves of oil in Angola points to a very interesting future for the next years and the question of licensing and who gets what gain from the large potential of oil production in Angola needs to be followed up very carefully. The Commission supports the UK initiative. Others are involved in this too, but the UK has been the leading player here, in regard to declaring what you pay and creating more transparency about revenue in industries such as oil. It is absolutely necessary to discuss this with Angola. I have raised this matter myself in very clear terms.
I agree that the elections are the big test. That is where we also have to invest in terms of capacity-building and strengthening the system.
Question No 35 by Glenys Kinnock (H-0250/03):
Subject: Convention on the Future of Europe
Would the Commission outline its views on whether the Convention on the Future of Europe is giving sufficient emphasis to the EU's development cooperation priorities?
The Commission believes that the draft text presented on 23 April contains many valuable elements. In an effort to restructure, simplify and streamline texts some serious improvements were made. As for the development cooperation priorities, draft Article 1 provides a good basis, but at the same time we sympathise with the draft amendments proposed by Parliament's Committee on Development and Cooperation, notably where it suggests introducing references to good governance, environmental aspects and prevention of HIV/Aids.
The Commission believes that further improvements in the text are necessary. The Commission submitted on 5 May suggestions to the Convention to do so, including the following important points.
Firstly, policy coherence (Article 1(3)), where we want the text to say that the EU will respect - this is the word - the principles and objectives of Article 1 in the development and implementation of external aspects of other Union policies.
Secondly, poverty focus (Article 25), where the Commission has proposed to make an explicit reference to the primary aim of eradicating poverty for EU policies in the sphere of development cooperation.
Thirdly, budgetisation of EDF (Article 26(4)), where the Commission wants to terminate the exceptional position of the ACP countries by deleting this paragraph and bringing, as a consequence, the EDF into the Union's budget.
We have also noted the idea to set up a European voluntary Humanitarian Aid Corps. It is not clear at this stage how it would operate. We should not forget that the delivery of EU humanitarian aid is a serious business, which requires technical expertise, experience and a high degree of professionalism. We work in dangerous corners of the world, where even the best-trained professionals are exposed to risks. Therefore, it will not be easy to create this sort of peace corps. We are committed to deliver effective support to people in often desperate situations, and we are working through the organisations we are funding. We are capable of doing this better than most other donors. Much needs to be done to bring this idea of a European voluntary Humanitarian Aid Corps into the arena of what I would recommend. For the time being I remain sceptical about the idea.
I certainly welcome what you say about Article 35. I have also tabled an amendment expressing great concern about this idea of inexperienced European volunteers going into what are often very complex humanitarian situations, where some degree of sensitivity - as you suggest - is needed; a degree of sensitivity that they would not have, which would be dangerous both for them and for others involved in such exercises.
The issue of budgetisation again is something of which this Parliament's Committee on Development and Cooperation is, as you know, in favour, and has been for some time. Would you support my view that, in order to protect the European Development Fund, we should ringfence EDF money when it is budgetised in the way that we have suggested, to ensure that it is protected for ACP countries and does not slip into other areas of the world?
Mrs Kinnock's remark is important. It is one of a number of elements in this discussion that we have to take up directly. It is not a simple matter where everything is fine if we budgetise. The precise predictability and stability of the system is partly why it has become too rigid. We have to very carefully weigh the pros and cons in deciding how we go about this. We may push for budgetising - not least for reasons of parliamentary influence, and this is a matter of democratisation, of how we work - but we have to keep these other aspects of the reality of ownership in the south clearly on the agenda.
Could I associate myself with the comments made by Mrs Kinnock and in particular support what she has said about good governance within developing countries.
May I ask about another priority within the Convention in relation to development, and something that he has prioritised, which is the causes of migration from developing countries, and that we maintain an emphasis on Commission activity in this area, that we understand the causes, extreme poverty and instability of migration from developing countries and we incorporate this continually in the debate on the causes of migration to the European Union, including applications for asylum. We realise there are real development criteria here to be looked at and a need for an emphasis to be maintained.
My first reaction to this is to warn against talking about migration in general and then getting into the aspect of applications for asylum. It is very important to keep to a high level of linguistic clarity.
The best thing we have done in several years to address the causes of migration was the decision and announcement in Monterey a year ago about increasing official development assistance from the Member States of the European Union. This is reality.
The point about governance and democracy is also true. People do not only want to get out of countries that are poor; they also want to leave, even as asylum seekers, to get somewhere else, away from countries that do not deliver governance. This is another aspect we have to work on. It is about money but it is also about decency and safety.
Question No 36 by Mihail Papayannakis (H-0253/03) will not be replied to since it is included in the agenda for the present part-session - in this week's debate on Iraq.
Question No 37 by Margrietus J. van den Berg (H-0260/03):
Subject: Recommitment exercise and support for the Fast Track Initiative
What progress has the Commission made to date in its exercise to identify and recommit dormant EDF resources for ACP countries to the Fast Track Initiative (FTI)?
Has the Commission prioritised those countries whose FTI plans have already been approved?
Is the Commission planning to undertake this exercise in all ACP countries now that all countries are part of the Analytical Fast Track?
What is the timetable for completing this exercise and, once all dormant commitments have been identified, what is the process for recommitting them to the Fast Track Initiative? How long does the Commission estimate that such an exercise could take?
Questions to Commissioner Schreyer
We cannot launch anything in today's world without making a new acronym. This is the FTI - which, by the way, is also supported by the IFIs - but I am a member of Acronyms Anonymous and so are many other people. I think I will talk about 'education for all' and the 'fast track initiative'.
The objectives set in Dakar and the Millennium Development Goals in this field of education are the basis of our policy in developing countries. Overall, the Community has allocated an estimated EUR 1.3 billion to education in developing countries for the next 5 years. This is the global figure. It is also providing substantial financing to ACP countries under the 9th EDF in the form of general budget support - EUR 1.66 billion - part of which will benefit the education sector. It is difficult to say exactly how much, and with what sort of direct focus, but one part of this is clearly relevant.
In this context we devote full attention to the fast track initiative as a means to accelerate progress towards education for all. So far only 10 countries have an approved proposal for the fast track initiative, including 7 ACP countries. Unfortunately these 7 ACP countries have not chosen education as a priority sector in their cooperation with the Community. The Commission is therefore looking into the possibility of using old, dormant funds to support the fast track initiative in these 7 countries. The initiative has been prioritised as one of a number of possible so-called 'fast disbursement' mechanisms for the use of dormant amounts of old European Development Fund money. This process is now being discussed with the ACP partner countries.
In addition to the 10 countries that have an approved proposal for the fast track initiative, all other developing countries that meet the eligibility criteria for this, such as a full poverty reduction strategy paper and a credible sector plan, can expect further support to implement their plans. Where possible, the Commission will participate even through existing mechanisms or by recommitting dormant funds. This is now an ongoing effort.
As far as the analytical fast track is concerned, its exact role is still being defined. A specific working group has been set up to further develop this concept.
The timetable is also part of the issue. We recognise that further efforts are required this year and next year to ensure that the implementation of European Development Fund resources is managed in the most efficient manner possible. To this end, seminars were organised in February and March 2003, bringing together the different players in the project management cycle within the process. Delegations, DG-Development and AIDCO. During the seminars, in order to free up idle resources, a substantial effort went into identifying dormant commitments lying under previous EDFs. Targets were agreed with all delegations for decommitments to be achieved by the end of this year.
Decommitments imply an administrative procedure that also involves the headquarter. The same goes for recommitting the money, which will take place in the annual reviews. Partner countries of course have the final say on decisions to use these dormant funds for the fast-track initiative. This is not the only use of the money that we try to free up and accelerate the use of, but the fast-track initiative is clearly identified as one of the priorities.
Mr President, Commissioner, thank you for the intensive effort to secure the availability of the dormant funds for the initiative. I believe that even in its technical form, in its institutional form, in the cooperation with the World Bank and a number of countries in Europe and the role that Europe can play in it as coordinator or initiator, the fast track initiative can be exceptionally effective. Perhaps the Commissioner could say something more, without specific reference to each of these countries, about the role that he envisages for the European Union. I understand that he also says that we are prepared to play a coordinating role so that we can deliver added value to the relations with - for example - the ACP countries. I am rather curious about this added value role, not just in financial terms, but also in terms of political leadership and institutional support.
I would maintain that the budget support which the Commission and Parliament discussed in great detail a couple of years ago is an extremely important tool where a partner country has reached a reasonable level of quality in its sector policy for education. We have a basis that is good enough to inject money through budgetary support relating to the more detailed work carried out by Member States or other donors working very directly at a technical level in that country. On this issue of money, we are doing important things.
In addition, in having this initiative organised as broadly and energetically as it is, we are inspiring - not to say pushing - African and other countries to lift education higher up the ladder of priorities. Our water initiative has the same effect, and we offer real assistance to those governments that face up to this.
It is quite helpful but, again, successful coordination and approaching the problems via sector programmes is exactly what this initiative can also accelerate.
Mr Nielson, I congratulate you and thank you for your cooperation since you have not spent just twenty minutes, but forty-eight minutes replying to the honourable Members. Thank you very much.
In accordance with the Rules of Procedure, Questions Nos 38 and 39 will be replied to in writing.
Question No 40 by Dana Rosemary Scallon (H-0286/03):
Subject: EU Regulation on reproductive and sexual health and rights in developing countries
Could the Commission clarify the position of the Commission proposal with regard to 'reproductive and sexual health and rights in developing countries', where Item B7-6312 has been increased from EUR 55.8 to EUR 73.98 million increase, as announced by the 'Council of Ministers'. Could it please inform me if the above-mentioned increase was actually proposed by the Commission or not? How will this increase be funded, given that the general budget of the EU for 2003 has already been implemented and in the light of the opinion of the Committee on Budgets.
The Commission's recent amended proposal (COM/2003/0083 final) states that 'the financial framework adopted by the European Parliament for this regulation can be accommodated within Heading 4 of the Financial perspective and, in particular, within the increased envelope foreseen for ABB Policy Area Development 'and that 'the Commission can therefore accept in its entirety Parliament's position at first reading': is it legitimate to approve such funding from next year's budget been applied before the normal European Parliament procedure has first been applied?
Mr President, the Commission proposal for a legal basis for reproductive and sexual health and related rights in developing countries was put before the legislative authority - in this instance, the Council and Parliament in a codecision procedure - on 7 March 2002. In accordance with item 33 of the Interinstitutional Agreement of 6 May 1999, it is the legislative authority that lays down the financial framework for the entire duration of the programme. The amount mentioned by Mrs Scallon relates to the budget allocation for the four-year period from 2003 to 2006.
The estimate proposed by Parliament was in excess of the amount originally proposed by the Commission, and so the Commission was asked to check whether this greater amount could be funded under the revised programming for heading 4 of the Budget without exceeding the upper limit imposed on this heading in the Financial Perspective. The Commission was able to give a binding assurance to the budgetary authority that, in accordance with the policy priorities for future expenditure, as redefined by a resolution of 5 March 2003 in the course of annual strategic planning, such funding was very definitely available.
First, I should like to thank the Commissioner for her response. I would like to make a special reference to the people of Ireland. Remembering that funding of any kind of abortion is unconstitutional and illegal in Ireland and that so-called safe abortion is included within this development aid programme, yet also remembering that Ireland has the lowest level of maternal mortality in the world - two in every 100 000 births - what is the response of the Commission to the majority of Irish citizens who are deeply concerned at this unconstitutional use of Irish tax-payers' money?
Mr President, Mrs Scallon, all funds from the European Budget are spent in accordance with the Treaty bases. The programme in question has to do with the protection of health, both reproductive and sexual, and I believe that my fellow Commissioner Mr Nielson, in anticipation of further interventions by you, has also stated in writing in his letters to you that the relevant programmes are in accordance with the overall international programming in this area.
Thank you very much, Commissioner.
We have come to the end of Questions to Mrs Schreyer. We thank you for your cooperation.
In accordance with the Rules of Procedure and with the well-established customs of this House, the remaining questions will be replied to in writing.
In any event, Mr Alavanos has the floor.
Mr President, these are oral questions. We still have 10 minutes left. The first question is my question. These are not second class questions, nor is there any such practice. It is that usually we run out of time and, in this sense, I should like to put my question, hear the Commission's answer and proceed to the secondary question to which I am entitled under the Rules of Procedure.
Look, I will explain it to you: I believe I said 'in accordance with the Rules of Procedure and with custom', because never before has a question from the third part been answered in this Parliament. What has happened is that the Commissioner only had one question to answer. I believe that the Commission is not in a position to deal with this question as such. If the Commission is prepared to do so, I will immediately give the floor to Mrs Schreyer, because we are going to set a precedent.
Mrs Schreyer, does the Commission have a response to the question by Mr Alavanos, Question No 41, which is a very interesting question dealing with support for the tourist industry by means of the budget?
I repeat that this is the first time this problem has arisen in all these years.
Mr President, this was not planned to be included in Question Time, and so we will of course provide a written reply.
I am going to give the floor once again to Mr Alavanos so that he can express his opinion and to all the Members who have raised a point of order.
Mr President, I shall not insist, despite the fact that I think that, as a matter of principle, this part of Question Time is included if there is time. I shall not insist because I know that you always demonstrate flexibility on matters to do with questions and the Members of Parliament. Nonetheless, however, I have one query: the very title of the question mentions a matter to do with the budget. Why was it included in part three, rather than with the questions to Commissioner Schreyer? Nonetheless, as I say, I have no general wish to insist.
As a former Member and an expert on this House - and an even older one than me, and that is saying something - you will know that it is not we temporary Presidents who give the questions their names, but they come already named, already christened, and I can therefore only take note of the issue and explain that we always lack time, but today we have had five minutes left over, and I do not believe - and you will excuse me if I speak to you as just another Member - that we should deal with every debate on the basis of just one five-minute experience. But I have taken good note of what has happened today and it provides a precedent so that there may be a solution on future occasions.
Three Members will take the floor. Firstly, Mr Rübig, in accordance with the order in which the floor was requested.
Mr President, I would like to put a question. As it is the case that various questions are submitted for question times, what method is used to determine the order in which the questions are taken? I would be interested to know how it is done.
If the Commission draws up the order for replying to questions, it designates the Commissioners who are to reply specifically during their turn, as you can see. Three Commissioners are designated in turns of twenty minutes, and first the Commission has classified certain questions which are considered urgent and which are also replied to on behalf of the Commission by the Commissioners present. That is how the order is decided. In any event, we can send you an explanation in writing for your further information.
Mrs Ahern has the floor.
Mr President, on a point of order, I support Mr Alavanos in what he says. If you are not going to allow him to take the floor, I would like to put a supplementary question to Commissioner Schreyer on Mrs Scallon's question. So either you give the floor to Mr Alavanos, or I would like to ask the Commissioner a supplementary question.
Excuse me. Mrs Ahern, Mrs Scallon's question ended several minutes ago. You had the perfect right to put a supplementary question. Now, if you want to put a supplementary question to Mrs Schreyer and she wishes to reply, I have no problem with that, of course.
Mrs Schreyer?
Mrs Ahern, please put your question.
I should like to refer to the question referring to 'misuse of the budget to fund abortion'. This was a really dishonest question, because the funds go into the reserve and they are used for purposes such as HIV. Abortion rates in Ireland were referred to. Everybody knows that if you want to have an abortion in Ireland, you go to London! This is just a completely dishonest expression of the reality.
I just want to make it clear to Mrs Schreyer that, as far as I am concerned, if the money goes into the reserve, it is perfectly reasonable for them to be funding things such as HIV and AIDS in the developing world, particularly in Africa. I understand that was what the money was actually used for. Can Mrs Schreyer confirm that?
Mrs Ahern, this Budget line was discussed in depth in the debates leading up to the resolutions on the 2003 Budget. It is the case that this programme is now in the hands of the legislative authority, that discussions are ongoing, and I believe it to be a matter of general consensus that the European Union should continue to give support in the health sector. Indeed, this was one reason why we have, among other things, made provision for the European Budget to endow the Global Health Fund with substantial sums, and the programme we are discussing makes an important contribution to putting health care in the developing world on a firmer foundation.
I have nothing to ask the Commissioner. It was an internal point of order. I think the decision you have made is fine, Mr President, but what I do not understand is why, after the questions set for each of the Commissioners, there is a chapter named 'Other questions'. I ask this because if I had known that these questions were never going to be answered, I would never have spent so long here; I would have been in my office working. I therefore believe that we should organise our work better and there should either not be an 'Other questions' section, or, if there is, the Commission should be warned so that it is in a position to answer them if there is time.
Mrs Ferrer, I am going to give you the explanation which, in this case, I can give you. The Commission is perfectly well informed, because it has received the questions and has put them in order. The situation is that questions which are not personal and which have not been scheduled have never before been answered in this Parliament. Why do they appear in the document? So that they can be answered in writing. That is why they are there. And today is the first time this has happened, and we take very good note of the fact.
If I had allowed Commissioner Nielson to speak for five or six minutes more - something which I had intended, or at least imagined doing - we would have used up the time, but the Commissioner, rather than speaking for 20 minutes, has spoken for 48 minutes, and we have therefore given him permission to leave, because he has spoken for an extra 28 minutes and we would have been asking too much of him.
In the question put to Mrs Schreyer, nobody asked supplementary questions, and we therefore had five minutes left over. Then, a Member who had not asked any supplementary question, when the debate had ended, said, 'then I will put a supplementary question now'. You witnessed that just as I did.
I believe I have given you a full explanation in accordance with my competences, but I agree with you that there should be prior warning of the questions which are going to be replied to in writing. And other Members, like yourself, must be aware that these questions are not scheduled to be replied to orally.
In accordance with the Rules of Procedure, since the time allotted to Questions to the Commission has elapsed, Questions Nos 41 to 74 will be replied to in writing.
The next item is the Commission statement on the search made of the Ankara headquarters of the Human Rights Association of Turkey.
Mr President, honourable Members, I wish to make a statement on behalf of the Commission. The Commission is greatly concerned about the Turkish authorities' most recent raid on the offices of the Human Rights Association in Ankara, in the course of which documents and other material were seized. The persecution of associations such as this one is difficult to understand at a time when, as has happened recently, political reforms have taken place and the fundamental rights of free expression of opinion and freedom of association have been extended. The Commission has mentioned similar cases in its regular reports, and it takes the view that such incidents are contrary to the objectives of current efforts at reform. This demonstrates anew how great a gulf there is between political reforms on the one hand and, on the other, the attitude taken by the executive and the judiciary to their implementation.
In connection with this, I would like to emphasise that the implementation of these reforms will be a determining factor in evaluating to what extent the Copenhagen political criteria have been fulfilled. I will be pointing this out to the Turkish foreign minister, Abdullah Gül, when I have talks with him on Thursday in Brussels. I have information to the effect that the Turkish minister of justice has, in the meantime, publicly expressed regret for the what the Turkish authorities did in the offices of the Human Rights Association, acknowledging at the same time the great importance of political reforms being implemented across the board. He also made it clear that any future recurrence of such incidents would not be tolerated.
I would like to expressly draw attention to the fact that the Turkish Human Rights Association enjoys the Commission's active support, having, in the period from 1992 to 1999, had funds to a total of EUR 309 000 made available to it. Further funding is planned for as part of measures to support fulfilment of the political criteria. Only recently, on 25 March, the Commission submitted a revised communication on an improved pre-accession strategy for Turkey.
I cannot do other than re-emphasise at this point how vitally important it is that Turkey should, fully and without exceptions, implement all legal reforms as part of everyday practice. At the end of the day, that is the yardstick by which Turkey's fitness for accession will be assessed. Human rights organisations must be able to do their work without hindrance, and their activities will continue to be supported by the Commission in future. Thank you.
Mr President, Commissioner, once again the European Parliament is being called on to address what is, without doubt, the most problematic of all the countries associated with the European Union under some sort of special relationship which, in the case of Turkey, goes as far as qualifying as a candidate country. This time it is about what is, even by Turkish standards, an unprecedented case of unhesitating disregard for the basic tenets of the rule of law and democratic intergovernmentalism and, what is worse, under the supervision of a high-ranking judicial officer who ostentatiously confirmed a prevalent Turkish practice and state of affairs, within the framework of which Turkey systematically and blatantly infringes even the most fundamental obligations which it is supposed to have undertaken in order to justify and support its application to join the European Union.
The raid by an anti-terrorist squad on the Human Rights Association of Turkey in Ankara adds yet another black mark to the long, sad list of Turkish repression of political, religious and minority human rights and freedoms in Turkey and belies, without any excuse whatsoever, the extravagant promises and assurances given by each Turkish Government in succession that they are allegedly taking and applying the institutional and other measures needed in order to comply with the Copenhagen criteria.
Many hastened to extol these proclamations with superfluous optimism and now obviously realise with equal disappointment that, in treating the Turkish system with understanding and tolerance, they have achieved precisely the opposite effect and have basically encouraged and supported everyone in Turkey who opposes moves to bring the country into line with the recognised moral values of internal legal order and international conduct.
That is why the European Union and, more particularly, the European Parliament, as the elected representative body of its people, must severely and unreservedly condemn this new intolerable incident and the more general standard Turkish stance in the field of human rights and international law and make it perfectly clear to the Turkish Government that any thought of accepting Turkey into the bosom of the European family is out of the question under these circumstances, as the exceptional report by Mr Oostlander quite rightly emphasises.
Mr President, Commissioner, ladies and gentlemen, I must start by making it abundantly clear, on behalf of my group, that we find this raid unacceptable, and we are of course protesting against the fact that police officers and a public prosecutor from the State Security Court in Ankara have been able to take such action in the first place. We take it for granted that the Turkish Government, in a case such as this, will act in an exemplary way and sort the matter out. It is quite proper that we should be discussing this here this evening, but I think we should avoid making the mistake of playing the game the way the hawks in Turkey expect us to.
What is actually going on in Turkey at the moment is that the opponents of the EU within the state apparatus, who continue, regrettably, to wield a great deal of power, are full of fear of Turkey ever joining the European Union, when they will no longer be allowed to do those things that have been permitted to them until now. It is these forces within the apparatus of the Turkish state who have a natural interest in exploiting every opportunity and engage in provocative behaviour as often as possible. On the day in question, 6 May, a meeting had actually been planned between non-governmental organisations, the Turkish foreign minister, and the minister responsible for human rights issues. It was on the afternoon of that day that the raid was carried out. This shows that those forces that actually want to use all available means to create a different mood in Turkey, had deliberately chosen this day to mount an operation that we would regard as unacceptable, with the resultant situation inducing us to hold this evening's debate, in which Turkey would yet again be the subject of much adverse comment, and we would end up doing a favour for those who do not want to see European democracy in Turkey.
The one fact of which we have to take note is that Turkey at present has a government that wants to carry out necessary reforms, and is making the effort to do so; it responded to this raid by saying that everything possible would be done to resolve this case. For this reason, I would like to ask my fellow Members of this House to help and support those in Turkey who are really campaigning for democracy and human rights, and, when faced with provocations such as this, to be very careful in what they do and not allow themselves to be provoked and misused by the wrong side.
Mr President, I too should like, on behalf of the Group of the European Liberal, Democrat and Reform Party, to express our great disappointment at the search made of the human rights office and take strong exception to this event. I agree, however, with Mr Ceyhun that we must be cautious in our interpretation of it.
As the Commissioner mentioned, we are in fact seeing an express desire for reform in Turkey and a desire to comply with the political criteria, as required if the country is to embark upon negotiations concerning EU membership. We saw this with the amendments to the constitution last August, when the death penalty was abolished in peace-time and a series of other freedoms was established. Further reforms are on the way, moreover. I myself took part in the Turkish National Assembly's symposium at the end of April when it was discussed what changes there needed to be to the Turkish legal system if it were to comply with the political criteria. What I witnessed was an objective and open debate, in which, for example, legal experts and representatives of the judiciary provided clear and incisive descriptions of the reforms that would guarantee the independence of the courts and the observance of fundamental human rights. If the National Assembly follows the good advice and adopts reforms that guarantee the independence of a legal system that is also in accordance with human rights, Turkey will be another step on the way towards negotiating for accession to the EU, and - just as importantly - the Turkish population will be guaranteed the fundamental and democratic rights I believe they really desire.
The fact of the matter is, of course, that it is not enough to amend legislation if changes do not also take place in practice. We should then be back to square one, as the Commissioner emphasised, and I think it important that we emphasise this. It is therefore very sad that we continue to receive reports of torture in Turkish prisons and of other infringements of human rights, including violations of freedom of expression. The events of 6 May unfortunately show that there are still forces in Turkish society that either do not understand the need for changes or do not approve of them and who act on that basis. This is unacceptable.
Turkey is a very complex country with many different cultures. It is also a very dynamic country with major resources and a lot of talent, and continued cooperation between the EU and Turkey is in the interests of both Turkey and the EU. Membership of the EU requires, however, that specific principles be observed. We often hear Turkish politicians say that tougher demands are being made upon Turkey than upon other countries where accession to the EU is concerned. This is not the case. The ten countries that are to accede in May 2004 have had to implement difficult reforms for which there was often little grass-roots support and which were also opposed internally. For all countries, democracy is a process, and we need to be on our guard against human rights violations and any imbalance between institutions.
Mr President, Commissioner, ladies and gentlemen, human rights have yet again been trampled on in Turkey. With a representative of the Turkish Public Prosecutor's office present, the offices of the IHD in Ankara were searched by the authorities and everything in them seized. Yet again it was the largest human rights organisation in Turkey that was on the receiving end of this treatment, and, yet again, it was terrorism that served as the pretext for it.
What I ask you is this: how much longer are things to go on like this? Is this what Turkey's reform process adds up to? Can it still seriously be believed that it matters to Turkey whether or not it fulfils the Copenhagen criteria? The Confederal Group of the United European Left/Nordic Green Left protests emphatically against the Turkish authorities' actions. The latest raid on the IHD is but the last in a series of hostile acts against this human rights organisation.
Let us remind ourselves that, since 1991, over ten members of the IHD have been murdered, and that, in May 1998, the organisation's chairman, Akin Birdal, was gunned down in his office. In the last parliamentary elections, neither he nor other representatives of HADEP were allowed to stand as candidates. According to Amnesty International, in the last couple of years alone, over four hundred separate court actions have been commenced against the IHD, to which must be added the innumerable cases brought against individual members. Mrs Eren Keskin, a lawyer and deputy chairman of the IHD, has just been barred from practising law for a year. Over and over again, the charge is 'separatist propaganda'. Is this Turkey's new way of handling human rights?
It was with a great deal of sympathy that we all watched as the reform process in Turkey was inaugurated. Both in the European Union and among the Turkish people, there were high hopes for a new policy on the part of the Turkish Government, but these hopes have so far been in vain. Turkey must make changes to critical aspects of its policies, not merely to forms of words, but also in practice. Only then will it have a realistic prospect of acceding to the EU.
Recent months have shown that there is no shortage of problem areas. Let us mention first the banning of HADEP, yet another ban imposed on a party that champions in particular the concerns of minorities in Turkey. Turkey still relies on the banning of political parties as a means of silencing the voices of those who take a critical view of the government's policies. In the meantime, the DEHAP - the alliance of parties as part of which HADEP contested the latest parliamentary elections - is also threatened with a ban. Is that, I ask you, democracy? Is that freedom of opinion?
Then there is the legal action against Mrs Leyla Zana, a former member of the Turkish parliament, whose party, the DEP, was also proscribed. While we must welcome the fact that there is at last a retrial, what does it amount to? So far, it appears to be a repeat of the proceedings in 1994, which the European Court of Human Rights categorised as unfair. The judges are, admittedly, no longer military men, but there is a massive military presence in the courtroom. Even after two days of proceedings, there is no prospect of Mrs Zana being released. Let us remind ourselves that her offence, for which she was sentenced to fifteen years in jail, was a sentence spoken in the Turkish parliament - in Kurdish, her mother tongue.
Then there is the authorities' continuing arbitrary treatment of the Kurds, who, even after formal changes to the law, are far from being treated as having equal rights. Harassment and sweeping accusations of separatism continue to be the order of the day. The use of the Kurdish language, too, is still subject to considerable restrictions. There continues to be no evidence that Turkey is making any effort to set in motion a real process of democratisation, or to involve all elements in Turkish society in seeking solutions to its manifold problems.
Then there are the conditions in police stations and prisons. Anyone who is put into custody in Turkey can reckon, with a high degree of probability, on being mistreated, especially if he or she is a member of a minority group. Elementary rights, such as the right to have contact with family members and legal counsel, are often granted only on a restricted basis or disregarded altogether. The most prominent example of this is Abdullah Öcalan, who has for months had virtually no contact with the outside world. The list could go on and on. This is where we might bear Cyprus in mind.
It has to be said, for all these reasons, that the road Turkey must travel before it joins Europe is still, alas, a long one. The assumption that Turkey can hope for accession negotiations with the EU without fundamental changes to its policies is an illusion. Turkey will have a prospect of accession only if it proves that it takes the Copenhagen criteria seriously. It is up to Turkey to show by its policies what value it really places upon accession to the EU.
Mr President, ladies and gentlemen, as regards the raid on the human rights association IHD itself I can be brief. One reason why my group also condemns it in the strongest possible terms is that it is totally inconsistent with the reforms that are designed to bring Turkey closer to the EU. But what I find more interesting is the background against which this raid took place. Mr Ceyhun has already spoken about it and I endorse what he had to say. I am convinced that there is a struggle going on not only in public, but also - and in particular - behind the scenes at the moment, between on the one hand the reformers, the new government, the new Parliament, many human rights organisations and other reformers and on the other the conservatives, who are still very strongly represented, in the army, in the bureaucracy, and also in the judiciary.
Fellow Members, it is no coincidence that on the very day that this human rights association was invited to the Ministry for Foreign Affairs for discussions on Turkey's new strategy with a view to accession, the conservatives respond by breaking into the association's offices. Nor is it any coincidence that this happens by way of the state security courts - a bastion of conservatism in the Turkish legal system. That is, as far as I am concerned, also a reason to call on the Turkish Government again to press ahead with the abolition of these state security courts - which has already been announced - because they are once again the source of much misery. If there is a struggle between the conservatives on the one hand and the reformers on the other, then I am convinced that it is the task of Parliament to support the reformers. I therefore contest the analysis of Turkish affairs that is heard in this House from some of our Members, that is that it never was anything, it is nothing and it never will be anything.
That is not the situation. Look for example at the reactions of Mr Gül, the Minister of Foreign Affairs, and Mr Cicek, the Minister of Justice. They are ashamed of what happened in this raid and new measures have again been announced to make this impossible in the future. It is the role of our Parliament to be critical if things go wrong in Turkey, that is what we are doing this evening, that is what we shall be doing in the Oostlander report, but it is also the task of the Parliament to support reformers and reforms so that raids of this kind become a thing of the past.
Mr President, first I should like to thank my colleague Mr Oostlander for letting me move up the speakers' list so that I can go back to my visitors' group.
This debate, on which there is a great degree of consensus, is not about whether Turkey joins the EU, but about what sort of country Turkey is. In the raid that was authorised by the state security corps, in the words of the Human Rights Association, and I quote, 'all of our private notebooks, all notes, all of our computers, our files and all our reports were taken, all faxes and e-mails sent to the offices were read and some were taken away'.
Not only is this not good for Turkey, it is also highly destabilising that an agent of the state, namely the state security corps, is acting so clearly against the interests of Turkey. The message it is sending outside is that it is trying to subvert the very democracy that the Turkish Government is trying to build.
Is it not ironic that immediately after the raid the officials go to meet the foreign minister and the minister for human rights? It is our job as a Parliament to place ourselves firmly behind those people in Turkey who are promoting democracy, to make it quite clear that we support those agents of the state who are saying that this is not the way to run it and that we support people like Abdullah Gul, who clearly was deeply upset by this activity.
The fact of the matter is that in a modern democratic state, the state security corps and the military have to be subordinate to the civilian power - that is the definition of a modern democratic state. There are many people in Turkey working towards those aims and I believe that this Parliament, in passing this resolution, can give support to those people.
We are not saying yes or no to Turkey in the EU; we are saying we want to back the people of Turkey in making their country a decent, good sort of place that they will all be proud to live in.
Mr President, Leila Zana, winner of the Sakharov prize, at a time when her case is being reviewed due to the judgment of the European Court of Human Rights, has just called on the European Union to encourage reform by instigating accession negotiations with Turkey without delay. She claimed that this would speed up the democratisation process in Turkey.
Indeed, when will the Turkish powers finally embark on that path instead of continuing to harass democratic militants, as was still the case with the arbitrary requisitioning of the premises of the Turkish Human Rights Association, an association which already suffers frequent threats and intimidation?
The recent ban last March of the ADEP party is also unacceptable, given that this party clearly rejects any link with armed combat. The Constitutional Court of Ankara is thus adding to the very long list of penalties imposed on those who fight for the recognition of the Kurdish people's rights. The Turkish powers are keeping rigidly to a way of thinking which not only harms the direct victims of oppression but also Turkish society as a whole and the image of the country abroad. Almost exactly a year ago, on 10 May 2002, the ad hoc delegation from Parliament considered that the ban on the ADEP would constitute a substantial step backwards for Turkish democracy. Sadly, that is now the case.
What conclusions can we draw from this?
We must avoid falling into the trap of the conservatives and other extremists here in Europe, who automatically exclude the Turkish people from the Christian club that the European Union would be. It would be criminal to stigmatise and isolate this nation by closing the doors to the Union in its face. That is why I would like to reiterate here my full support for the activities of those in Turkey who are demonstrating in favour of human rights, sometimes risking their lives. The democratic forces need to know that we are by their side to ensure that the day when it is possible to live and speak freely in Turkey comes as soon as possible.
The Council and the Commission therefore need to make a greater effort to ensure that the Turkish Government observes the Copenhagen criteria, in other words, that it promotes human rights and the rule of law. This commitment should be shown by commensurate financial support for the activities of associations working for democracy.
Lastly, following the reopening of the Leila Zana case and those of three of her colleagues a few days ago, I would like to express my hope that the European Parliament will be able to present Mrs Zana with her prize here in this hemicycle as soon as possible.
Mr President, it is not the first time that this Parliament has discussed issues concerning the violation of human rights by the Turkish Government. Unless we are seen to defend the charters and treaties which we have designed ourselves, such as the Charter of Fundamental Rights of the European Union and legislation on human rights, then we run the risk of becoming a laughing stock within the international community.
I personally have had occasion in the past to condemn the Turkish Government for the imprisonment without trial of many among the Kurdish community, as I have also condemned the 14-year imprisonment sentence imposed on Leyla Zana and three of her colleagues. They all campaigned for the rights of the Kurds and in 1995 Leyla Zana won our own European Parliament Sakharov Prize. A retrial of Leyla Zana was ordered following a ruling of the European Court of Human Rights here in Strasbourg, a court the international community established itself, because the original trial of Leyla Zana and her colleagues was deemed not to be equitable.
Once again we have to raise in this Parliament a further breach of human rights standards in the wake of a search of the Ankara headquarters of the Human Rights Association of Turkey. The Human Rights Association performs internationally recognised work in the realm of human rights in Turkey and provides Members of this Parliament with invaluable data on human rights atrocities. Therefore we regard it as a violation of the defence of human rights when the promotion of these standards is thus impeded. Is it any wonder that some of us once more ask whether Turkey's request for membership of the European Union should be supported?
For the record, the Human Rights Association has found that 183 people were subjected to torture, ill-treatment and detention in Turkey in the first quarter of this year alone. A Union presidency that prides itself on defending the human rights of minorities and the oppressed everywhere cannot stand by and allow such violations to continue.
Mr President, the Turkish legal system is based on the idea that collective order and security very definitely take precedence over individual human rights. I am very well aware of the views of the Ankara public prosecutor. I have heard terms of this kind from his own lips; no wonder, then, that in such a system a raid on the human rights bureau in Ankara should be seen by the perpetrators as normal. That is how life is lived there. The Minister for Justice has expressed regret for the raid, and that is, of course, all very fine and good, but the problem is whether he actually has the power over the public prosecutor to prevent the latter simply carrying on without further ado.
Is this not once again the so-called deep state, with its generals and pashas, that rumbles through everything, as it did with the attempts of Prime Minister Erdogan to find a solution to the Cyprus problem, the restoration of the ban on HADEP and the continuing detention of Mrs Zana who, as a Sakharov prizewinner, has very special symbolic value for us? Such behaviour amounts to downright defiance of the norms and values of the European Union.
The views of the deep state on good administration differ markedly from those in the European Union. Successive examples of this can be found in every embassy of Member States. Mr Ceyhun points out that it is the opponents of the European Union in Turkey who are in favour of such damaging acts. I do not believe that there are people in Turkey, and certainly not amongst the pashas and the generals, who do not want to join the European Union. This is because there is status and all kinds of other benefits attached to it. They do want to join, but they want Turkey to join the European Union on their terms. This we must prevent at all costs and make clear to the citizens and to every person of goodwill in Turkey that we do not want that.
I think that it must also be made clear to the Turkish public where we stand, that there are conditions attached to accession and that whenever there is a violation it will be said over and over again that we do not accept that, so that the deep state knows that in the European Union there is no future for its way of thinking and acting. I hope that Commissioner Verheugen can make this visible in Turkey too, possibly through measures relating to the support for human rights organisations in that country.
Mr President, the raid on the offices of the Human Rights Association of Turkey is not the first attack on this organisation, which has played and is playing a leading part in the fight against the repression of the people of Turkey, Turks, Kurds and national minorities. There have been repeated, even more savage raids in the past. I need only remind you of the armed raid on the previous president of the Association, Akin Birdal, who was repeatedly fired on. That attack too was condemned by the then Minister for Justice, and yet the victim was ultimately locked up in gaol for several years. Just so that we understand what condemnations by serving ministers mean!
So this raid is particularly significant, because it was carried out at a time when the new government of Turkey is trying to stop the democratic mask which Mr Erdogan and his cohorts were wearing before and after the elections from slipping. As far as we are concerned, there can be no doubt that the government of Islamists, by reason of its very ideological base, was and is not in a position to lead Turkey towards democracy. It had to be elected, taking account of the thirsting and the fight of the Turkish people, but under no circumstances has it changed its ideological political orientation. Without doubt, the basic reason for this raid is the intrepid, heroic fight of the Human Rights Association in Turkey and the rights of the Kurdish people. Neither the military establishment that always directs political life in Turkey nor the Islamic party entertain any sympathy for this sort of impropriety. The raid was carried out on the basis of Articles 169 and 312 of the Criminal Code and the anti-terrorism law respectively, which criminalise any support for the hunger strike of political prisoners and their fight against the white cells as an act of terrorism. The ban on the Turkish communist party and the HADEP party was decided in the same spirit.
We express our brotherly solidarity with the people of Turkey and stand by their side in their fight for democracy and peace, as recently expressed during the attack on Iraq.
Thank you very much, Mr Korakas.
I wish to inform you that I have received six motions for resolutions, tabled pursuant to Rule 37(2) of the Rules of Procedure
The next item is the joint debate on the following reports:
A5-0146/2003, by Mrs Gebhardt, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a European Parliament and Council regulation on the Statute for a European Cooperative Society (9923/2002 - C5-0485/2002 - 1991/0388(COD));
A5-0127/2003, by Mr De Rossa, on behalf of the Committee on Employment and Social Affairs, on the Draft Council directive on supplementing the Statute for a European Cooperative Society with regard to the involvement of employees (renewed consultation) (9924/2002 - C5-0494/2002 - 1991/0389(CNS).
Mr President, honourable Members, I would like to start by extending the Commission's thanks to the rapporteurs of both the leading Committees for the outstanding work they have done, both on the regulation on European Cooperative Societies and on the related directive on the involvement of employees.
There are, in the European Union, at least 130 000 cooperative societies, which have 2.3 million employees and well in excess of 80 million members. The regulations will put in the hands of these cooperative societies an instrument for cross-border transactions right across the internal market similar to that already enacted for public limited companies in the form of the Statute for a European Limited Company.
Associations of cooperative societies in Europe have been demanding this sort of statute for some years now, and the text of the regulation now before you has met with their approval. The Statute will also make it possible to form cross-border syndicates on the basis of cooperative society structures, enabling enterprises of this type to build up joint activities, become more competitive, and enter more diverse markets. Parliament expressed its approval for the Statute for a European Cooperative Society at first reading, which was on 20 January 1993. This initial position taken by Parliament resulted in numerous improvements to the text of the Commission proposal as later amended, which Parliament approved on 2 December 1993, reconfirming that approval on 27 October 1999.
Although the regulation is not perfect, it reflects a broad consensus on what rules should apply to this new form of cooperative enterprise. At Council level, it met with the Member States' unanimous approval, something that constitutes considerable progress in view of the individual Member States' divergent regulations on cooperative societies. From the outset, the Commission has had the objective of creating an instrument that would be, on the one hand, flexible and modern, whilst, on the other, taking into account the particular characteristics of cooperative societies and the principles underlying them. We are glad that this balance is maintained in the Regulation in its present form.
Article 79 offers the possibility of removing any inadequacies brought to light by the experience of the first five years of implementation, and so the Commission will monitor the application of the Statute with a view to the possible revision of the Regulation. The Members of this Parliament regard as extremely dubious the Council's unilateral and unanimous decision to change the legal basis in such a way as to deprive Parliament of its right of codecision, and it is understandable that they should do so. The Commission took Article 95 as the legal basis for its proposal on the grounds that this article has the completion of the internal market as its objective. We continue to believe that Article 95 provides the right legal basis.
With almost no exceptions, the amendments proposed for a second time have to do with the protection of the employees' interests. The Commission takes the view that the directive must fully protect their rights, and that it must be complied with when a European Cooperative Society is set up. The directive is the right place for this rule, and so we cannot support the proposed amendments.
Let me now turn to the directive on the involvement of employees, which complements the Regulation and represents a very comprehensive piece of legislation intended to guarantee in an appropriate way employees' rights to information, consultation and co-determination. In its essentials, the text is based on the corresponding directive on the European Limited Company, adopted one and a half years ago, and the Commission believes that it merits your support. Parliament now wishes to make a number of amendments to it, many of which are undoubted improvements. Having examined in detail all the amendments proposed by Parliament, the Commission is prepared to agree, either fully or in part, to half of them and to support these in the Council. Amendments Nos 5, 9, 10, 11, 12, 19 and 22 can be accepted as they stand.
The Commission is also in agreement with a number of other amendments, which, however, still require certain minor changes of formulation in order to take into account the concerns of certain Member States. The amendments in question are Nos 4, 14, 17, 20 and 21.
Leaving to one side the debate on the legal basis, we believe that the Council, too, is open to most of these amendments. We hope that this means that both the Regulation and the directive can be adopted by the Council in June, so that there will be a legal framework conducive to those European Cooperative Societies that want to extend their activities across frontiers, with, at the same time, their employees being guaranteed appropriate protection of their interests.
Mr President, Commissioner, ladies and gentlemen, I thank you. We do indeed have before us a very important report, a very important piece of legislation for the very large number of people in the European Union who have joined together in common enterprises in order to pool their strengths and bring those strengths to market more effectively. In a European Union in which more and more work is done across borders, this sort of collaborative effort across borders is quite clearly very much needed and very deserving of support.
It was as long ago as 13 April 1983 that Parliament first adopted a resolution on European Cooperative Societies, which fact shows what great importance Parliament has always attached to legislation in this area. The Commission also took on board our concerns, and, as Commissioner Schreyer has just said, we did indeed, after some time, have the beginnings of legislation.
I find it very regrettable that the Council - after Parliament, in 1993, had given its position, and a very good position at that - took all of eleven years to adopt a resolution on the subject, and had ulterior motives, some of them quite unrelated to the matter in hand, for not taking action in this area. The fact is that we find that unacceptable, and so, above all, do the people that this is all about.
I also have to say in relation to this that I cannot commend the Council for the way in which it simply changed the legal basis, and, when forwarding the new text to Parliament, did not even think it necessary to explain why this change had been made and on what arguments it was actually founded. At any rate, there is nothing on the subject in the official documents we have been given. I do not think this is any way for Parliament and the Council to work together.
The fact is that, naturally enough, the Committee on Legal Affairs and the Internal Market gave particular attention to the legal basis, for what is at stake here is a weighty matter, namely the rights of Parliament, and it would be a strange parliament that simply said 'yes' and agreed to waive its right of codecision on the grounds that a unanimous Council resolution had to be respected. No parliament - not even this one - can afford to do such a thing, and so the Committee reaffirmed, and by a clear and unambiguous majority, that Article 95 was the right legal basis. There are eminently clear arguments in favour of that, as Commissioner Schreyer has just again confirmed, and they cannot simply be swept aside.
The proposed Regulation creates an independent structure under Community law in parallel to national forms of association. Article 8 makes it clear that the regulation does not govern the structure by itself, but does so in conjunction with the statutes of the cooperative society in question and the company law of the Member State in which that cooperative society has its registered office.
This is not, then, about superimposing a European model on the fifteen national company models, but about harmonisation, that is to say, the approximation of laws, thereby reducing the legal obstacles to the operation of the internal market. That is what it should be, and as such it should be adhered to!
While I am still on this subject, please permit me to add a personal note, for, as rapporteur of the Committee on Legal Affairs and the Internal Market, I now of course have to recommend that, tomorrow, this House should vote against all the amendments with the exception of the first, as these are all resubmitted amendments that were rejected by the Committee. That is how it is, and a rapporteur's duty is of course to reflect the views of his or her committee. What I say, though, on my own behalf is that I trust you will not mind if I vote, with my group, in favour of these amendments, on the grounds that they reinforce workers' rights. The fact is that, as a Social Democrat, I regard the reinforcement of such rights as an obligation without the possibility of any exceptions, and so I will self-evidently vote in favour of it, even if, when we vote tomorrow, it will be said that I recommend that you do the opposite. Mr President, I would also ask to be allowed to repeat that before the vote tomorrow.
- Mr President, Members will be aware that the debate in the Committee on Employment and Social Affairs, as indeed in the Committee on Legal Affairs and the Internal Market, was dominated by the concerns we had about the legal basis which was used, which only provides for consultation with Parliament. Like everybody else in this Parliament I share those concerns. But I also believe that we have a responsibility to seek to improve the draft directive presented to us, a view shared unanimously by the Committee on Employment and Social Affairs.
What we have here is a proposal from the Council and Commission concerning workers and representatives on the boards of a European Cooperative Society, and this is a welcome development. The cooperative sector has been waiting 30 years for this legislation, because of the extremely diverse nature of this sector. Obviously it has been difficult to achieve a common position. Even so, 30 years is far too long for the estimated eight million people employed in the social economy across the Member States. I know that many of them are keen that we complete our business here tomorrow and enable the Council to arrive at an early decision.
The social economy is an important sector in terms of employment in the Union and in terms of gross domestic product. Cooperatives are an important part of that social economy. It is estimated that cooperatives in the consumer and production areas alone have over 78 million members in the Union. By facilitating at long last the formation of European cooperatives and guaranteeing the involvement of workers at board level in such new enterprises we will be sending a positive message to the cooperative movement. This, I hope, will have a particular impact on emerging cooperatives in the accession countries and serve also to strengthen the European social model throughout the enlarged Union.
Important amendments relating to gender equality in the selection of workers' representatives, trade union rights and corporate social responsibility have been adopted in committee and I am pleased to hear that there are indications that both the Commission and the Council are favourably disposed towards many of them. We regret that the Commission is unable to recommend the amendments to the regulation which my group are putting forward. But with regard to the level of agreement that we have achieved in relation to the directive, I want to thank the Council and the Commission, the staff of the Employment Committee and the staff of my own group for their assistance. Without the cooperation of all the members of the Employment Committee, we could not have arrived at the unanimous decision that underpinned the amendments that are going forward to the Council.
We can look forward to working closely with those involved in the social economy sector across the Union and to further developing the social economy. Other pieces of legislation are required to complete the coverage needed in this area and I would urge the Commission and the Council not to delay further in agreeing what is necessary.
Could I also suggest that they might consider using the Treaty of Nice provision which allows for decisions of this nature to be taken by QMV rather than unanimity. This would provide for codecision with this Parliament in any further legislation they bring forward in this area.
Mr President, my wife and I have had the privilege of having our three children in a parents' cooperative in my home town in Dalarna. A parents' child care cooperative is not perhaps a model for a European Cooperative Society, but we have very good experience of cooperative work. The regulation on a Statute for a European Cooperative Society and the Directive on the involvement of employees are inseparable. The Statute concerns how the mechanisms that are to guarantee employees' right of codecision in European Cooperative Societies are to operate in practice. In the opinion of the Committee on Employment and Social Affairs, we have chosen to adopt three political priorities. Firstly, the European Parliament must demand a legal base guaranteeing Parliament the right of codecision. Secondly, current provisions concerning the right to information and consultation must be fully respected during the procedure before a European Cooperative Society is registered or restructured. Thirdly, the rights that employees enjoyed before the European Cooperative Society was created must be guaranteed.
Parliament has warned the Council that it would not tolerate a repeat of the Council's position on the European Company Statute. The Council has ignored that warning in this case. In order to defend Parliament's role in the legislative process, and with reference to Parliament's legal service, those of us in the Committee on Employment and Social Affairs have highlighted Article 95 of the Treaty as the correct legal base. It is a question of bringing about an approximation between the Member States' legislation, not of transferring the right of decision from national legislation to the EU.
- (DE) Mr President, as I have only two minutes, please allow me to combine what I have to say about the Regulation and the directive, as I have essentially the same things to say about each of them.
What happened with the European Limited Company has happened in exactly the same way with the European Cooperative Society; the Council of Ministers has, quite out of hand, robbed us of our power of codecision. This is something that we must not tolerate. There is little doubt that the majority on the Committee on Legal Affairs and the Internal Market takes the view that, this time, we should appeal to the Court of Justice against the choice of the legal basis. My original agreement with Mrs Gebhardt was that the Committee on Legal Affairs would restrict itself to amendments on the legal basis.
We now have an array of amendments to vote on, both to the Regulation and to the directive. I gather that the Commission intends to support the amendments to the directive, whilst rejecting those to the Regulation. I take the same view. The legal issue is, however, a topic of great importance in terms of the future, for one cannot exclude the possibility of the Council of Ministers doing the same thing in other areas of company law - the other types of company are waiting to be dealt with. As far as the Regulation is concerned, we share the view expressed by the Commission, that Article 95 is the proper legal basis. We have already heard that a number of times, but, with reference to the directive on the involvement of employees, I would like to go into further detail. Article 137 (1) (e) is the rule on jurisdiction for informing and consulting employees and provides for no exception to the co-determination procedure in Article 251. Article 137 (1) (f), however, is the rule on jurisdiction for employee participation; it requires a unanimous vote in the Council, with Parliament merely being required to be consulted. In this instance, however, the Council can decide by unanimous vote to apply the codecision procedure. This directive treats both objectives - co-determination and consultation - equally. It is my contention that, in a situation like this, where there are two equivalent legal bases alongside each other, option is downgraded to obligation and the Council's discretion is correspondingly limited. If this were not so, the requirement for unanimity in the Council as regards the one legal basis would nullify the codecision procedure in its equivalent counterpart. Such a curtailment of the European Parliament's rights as a legislature enjoying democratic legitimacy is unacceptable.
An appeal will not put the European Cooperative Society at risk. Firstly, the validity of the Cooperative Society Regulation is coupled to the expiry of the time limit for the transposition of the directive. This period should in fact allow sufficient leeway for the ECJ to hand down a clarificatory ruling. Secondly, the ECJ can be asked to rule that the Regulation and the directive continue to have legal effect. Quite deliberately, then, it is the choice of legal basis that is being contested, not the subject-matter of either the Regulation or the directive.
Mr President, I want to make a point of thanking Mrs Gebhardt and Mr De Rossa for their efforts in relation to these two reports and for the painstaking work they have put into them. Here in plenary, those of us in the Group of the European People's Party (Christian Democrats) and European Democrats have tabled a number of amendments on the Statute for a European Cooperative Society. We believe that, as far as possible, the procedure for developing a European Cooperative Society must be characterised by scrutiny and transparency. Current provisions concerning employees' right to information and consultation must be fully complied with. A number of amendments involve guarantees that, right from the start, an express account should be given of the expected consequences for employment of establishing a European Cooperative Society. Employees' representatives must be given time to submit an opinion before decisions are taken.
Because the proposal for a regulation concerns the various stages in the life cycle of a European Cooperative Society, such as its establishment, the transfer of headquarters and liquidation, a number of different amendments are required if it is to be possible to apply these principles to the different situations described in the proposal for a regulation.
The Committee on Employment and Social Affairs, of whose opinion I had the privilege of being the draftsman, also believes that the establishment of a European Cooperative Society must not lead to employees' losing rights they enjoyed before its establishment.
Allow me also to say very specifically, regarding Mr De Rossa's report, how important it is to emphasise that, in connection with establishing a European Cooperative Society and in cases of extensive structural changes, there should be the right to engage in negotiations concerning employee involvement. All contributions must constitute an ongoing process. Our report also calls for the removal of the general clause according to which the Member States may be exempted from the provisions concerning employee involvement when a European Cooperative Society is established as a result of a merger between two cooperatives. I also wish to emphasise that the employee representatives on the management and supervisory bodies should be chosen or designated in accordance with national legislation.
Mr President, we are going to have to wait and see what the Council makes of the points we are raising tonight in relation to the legal basis. I hope the Commission will think again about the acceptability of Amendments Nos 14, 15, 17 and 19 on the statute, concerning the inclusion of the consideration of employment effects in the case of a merger, transfer or conversion involving an ECS, because I think they are entirely justifiable.
In the meantime I would like to take the opportunity to look beyond the institutional and legal basis arguments and look at the implications these proposals might have for the development of the social economy in a European Union which is trying to deal with a range of profound changes. The globalisation of markets and the decreased competitiveness of traditional sectors call for the diversification of economic activities and an exploration of new means of creating job opportunities. Technological progress calls for a highly-qualified, flexible workforce, which in turn expects a more participative working situation. Increased female participation rates and an ageing population with longer life expectancy increase the demand for household and caring services. These increasing and more diversified social needs, compounded by budgetary restrictions, have led public authorities to decentralise the provision of services or to reduce the range or level of services they are providing.
The social economy can play a part in meeting the challenges and seizing the opportunities arising from these and other processes of change, and in a way can help shape a new model of society and an economy based on solidarity, inclusion and participation on the one hand, and innovation and knowledge on the other.
I can say these things with certainty because I have been looking back at the evaluation of the third-sector initiative which ran from 1997 to 1998, thanks to a budgetary initiative by Mrs Ghilardotti, who is here tonight. That evaluation underlined the fact that the development of the social economy to satisfy unmet needs could create as many as 120 000 jobs in the United Kingdom, 380 000 in Germany and 100 000 in France.
But perhaps one statistic from the evaluation best illustrates the potential scale of future job creation relating to communal services: the gap between employment rates in the USA and the EU is largest in communal services, which include social services, recreation, education, health and social care. Equalising the rates would be equivalent to up to 7 million jobs. The promotion of the third system could contribute to an increased demand for and supply of these services and one, moreover, which could help close the employment gap most among the very social groups where it is greatest.
We have a very well-established cooperative sector in my own region of England. It has interests in retail, manufacturing, services, farming, housing, banking and a wide range of other areas. The sector in my own region provides 13 000 jobs in the north-east of England. I know that many there will welcome these new instruments as opening the way for a fresh boost to the social economy and employment through transnational developments. That would be particularly useful in the context of enlargement.
I also think that the Commission really ought to look back at the evaluation of that third-sector initiative. It supported us at the time and there was much talk of mainstreaming the results into the ESF, ERDF and relevant programmes. Yet just four and a half years later I was deeply disappointed to see that the modest reference to the social economy under the enterprise pillar of the old employment guidelines had completely disappeared under the heading 'fostering enterprise and promoting job creation' in the new, streamlined employment guidelines. In this case, new and streamlined does not mean better, and that needs to be rectified as a matter of urgency.
Mr President, it is twelve years since the Commission tabled this proposal concerning the Statute for a European Cooperative Society, and, exactly as Mr De Rossa said, this discussion has in actual fact gone on for more than thirty years. The European Parliament addressed the issue at a first reading in 1993. I was not then a Member of the European Parliament but was an adviser working with small companies and cooperative societies. My then colleagues and I could not have dreamed that it would have taken such a long time to get to the point where the Statute for a European Cooperative Society was concerned.
This delay has in actual fact put a damper on a very great many proposals and ideas for cooperation when it comes to the European social economy. Cooperatives are a form of company that should be given every support, especially in political quarters, because they represent participatory democracy in action. We cannot now wait any longer for this Statute. On behalf of my group, I wish therefore to appeal to the European Parliament and to my fellow MEPs to avoid further delays and not to take issue with the Council concerning the legal base and our right of codecision, even though I in principle agree with the reasons presented concerning the legal base. That is because I am afraid that a legal dispute would not benefit the cooperative companies and the social economy. Because there are so many tasks for the social economy in the new Europe, we need this Statute. Do not let it get marooned in principles and disputes concerning the legal base.
Mr President, I too would like to join my colleagues in thanking the rapporteurs for their work on what is a very difficult issue. It is a testament to their abilities and initiatives that there was such overwhelming support for the positions that they took. However, like Mrs Schörling, I would hope that we do not get into a fight which would further delay us on the question of the legal basis. As Mr De Rossa has rightly pointed out, 30 years is far too long for any legislative proposal to be waiting to be brought about. Whilst we have to pick our fights or arguments with the other institutions, we also have to keep an eye on the bigger picture of ensuring that we can put in place legislation that facilitates and allows for the fostering of new opportunities within the social economy. That is why I want to give as much support as possible to the rapporteurs and the reports that they have brought forward, and indeed to some of the amendments that have been tabled and which I, like Mrs Gebhardt, believe will improve the text and not detract from it.
I also hope that the Commission will understand from this debate tonight that we are not willing, as a Parliament, to lie down and be walked over by anyone. We have in our midst enough innovation, ingenuity and compromise to bring forward positive, new initiatives to ensure that all the peoples within Europe can benefit from what we are trying to create here today.
My last point is that our legal services have drafted an opinion for the Committee on Legal Affairs and the Internal Market with regard to the ability of using Article 95. However, that opinion is not as cast-iron or as tight as we would like to think it is. Indeed, if we use the analogy of what happened with the European Company Statute, the legal basis is different despite the fact that there are similarities between the two proposals put forward.
It is vitally important that we support Mr De Rossa's opinion with regard to greater employee participation and consultation in the areas of mergers and developments.
Mr President, I am very glad to be here this evening. I was a Member of this Parliament in 1993. I must say that we had the impression then that this would take some time. In those days proposals did not make such rapid progress as they do now. Perhaps we did not imagine that it would take as long as is now the case, but it has taken a long time. Really this should be a reason for great joy. Everyone has said how important the cooperatives in the different European countries are and it is also very good of course that we can bring about a European Statute for them. This we have always supported. I should also like to warmly thank the two rapporteurs for their efforts.
The whole thing is, of course, not entirely problem-free. That cannot be denied. Because of the difficulties with the European Company we are still confronted by some old frustrations and these frustrations will have to be cleared up at some point. The problem is that the Council never learns. If the Council were to learn, this would of course be an easy debate. We gave it the benefit of the doubt with the European Company and what does the Council do the next time? At the first opportunity it abuses its position again!
Mr President, there are of course very many people who are then glad to give way, who say that it is an important matter. I agree with that, but I nonetheless think that we must not allow ourselves to be led astray by the Old Testament story of Jacob who sells his birthright for a plate of lentils. I agree with Mr Mayer who says that we must keep it reasonably tight here. I am also totally astonished that the Greens are now suddenly calling on us not to remain true to our principles. I reproach the Greens for actually being too principled, but I am glad that this time we in the PPE-DE Group are more principled than the Greens.
I think that it is possible and in the Committee on Employment and Social Affairs we have done everything to avoid making this just a debate on a matter of principle. The possibility exists that it will be fought out on principle, but the amendments submitted by us mean that this may not be necessary. The Council can simply adopt our amendments. I regret that the Commission has actually rejected all the amendments to the Regulation, and do not think they have been sensible in doing so. I think that they will have to come back to this at some future time, but the opportunity now is with the Council. This I find quite proper. Let him who sets calamity in motion do the clearing-up afterwards. That is what we are letting them do, Mr President. I think that it could ultimately come to a solution if the Council is sensible, but I personally always refuse to go along with those who keep on wanting to give way. The next time we will have to fight the same fight again because, unfortunately, the Council never learns. The Commission learns with difficulty. The Council never learns. This Parliament learns, but not always.
Mr President, more than 10 years after the Commission's attempt to create a suitable legislative framework to regulate the matter of the statute for a European Cooperative Society, the Council is today showing the political will to progress with and close the matter.
Even if this time, however, it appears to have interpreted the relevant proposal for a regulation from the Commission correctly, the legal basis it has chosen is creating tremendous problems. In essence, as other honourable Members have said, it is undermining the role of the European Parliament by selecting Article 308, the simple consultation procedure. Keeping to the same tactic used during the adoption of the relevant regulation and directive on the European society.
The arguments expounded by the Committee on Legal Affairs in favour of Article 95 are right, but it is also right to look at how relations between the European Parliament and the Council are going to shape up in the future. This tactic of discordance of opinions cannot go on and the question is, why is the Council afraid of the European Parliament? However, it is not right for the debate at this stage to be delayed or for the creation of the cooperative society to be put off.
We therefore have to use every possible means to foster approval both of the regulation and of the directive on the statute of the European Cooperative Society, taking account of the fact that the European Cooperative Society will constitute the necessary complement to the European company. In adopting them, we shall help to develop cross-border cooperative activities in the social work sector which, according to the more general strategy on employment in Europe, will constitute an important source of employment. Cooperative organisations will acquire a strong legal tool which will facilitate the foundation and operation of cooperative societies at cross-border level.
As with the European company, here too, if we are to be consistent, the corresponding term for the workers must be safeguarded, their rights must be safeguarded and the building of the European social standard must be promoted, in this instance even more so, I think, than with the European company. In this light, I should like to congratulate the two Socialist Group rapporteurs who agreed to proceed jointly and adopt a joint strategy.
To be precise, the directive needs to take account of the three points that Mr De Rossa raises in his report. First, the right to negotiations on worker participation cannot be limited to the period in which an SCE is being created. This right must be safeguarded during other crucial stages in the operation of the company, such as mergers, transfers etc. For the same reason, the terms of the worker participation procedure must not be a one-off right; it must be redefined if there are substantial structural changes in the European Cooperative Society with fresh negotiations. It is also rightly proposed that, when electing workers' representatives to supervisory or administrative organs, national law should take priority, as in the case of the European company.
To conclude: it is not enough for us to refer each time to our faith in the European social model. We have to sit examinations every day and prove that we believe in it.
Mr President, I too welcome the movement at long last on these dossiers and the work of the rapporteurs involved, and of those who have worked hard to put forward their opinions. Like others I regret the legal base chosen. The arguments are totally unconvincing, in so far as we have actually heard any.
One of the few things we can say about what we have got in front of us is that we have at long last got some sort of parity here with the company statute. That parity of status in a modern economy is extremely important at a time when many people are looking for added value. I do not see that we should actually be advocating or allowing an advantage to one particular form of company organisation while, as it were, putting barriers in the way of a different form of organisation.
It is important that we safeguard cooperatives and their parity of status, particularly at a time of increased competition and threats of globalisation, when there is a considerable threat of undermining the cooperative ethos and its way of operating.
We have heard that this is an important sector, not least in terms of the employment opportunities outlined so ably by Mr Hughes. It is also a question about democracy and participation and the feeling of being in control of either your workplace or indeed the company with which you are dealing.
Cooperatives are particularly important when we are talking so much - or indeed today so little - about corporate social responsibility, when we are looking at companies which have a great deal to teach, at major corporations that already operate across borders, in terms of their responsibility towards staff.
I welcome many of the amendments put forward in terms of employee involvement and greater safeguards there, responsibility towards customers, wider society and indeed, for many of them as well, the investment they make in ethical finance, which again has a lot to teach major corporations.
Mr President, Commissioner, Mrs Gebhardt, Mr De Rossa, today, this debate on a European Cooperative Society is focusing somewhat on the legal base chosen to reintroduce this report. This legal base has been challenged in all the work of the Parliamentary committees as it arises essentially from Amendment No 1, which was specifically proposed for the text of the regulation.
This situation means that, once again, the Members are facing an impossible choice: whether to recognise the rights of this House in terms of codecision or to adopt a Statute which has been awaited for 30 years by the social economy sector. By refusing the European Parliament codecision in this area, the unfortunate precedent of the limited company is perpetuated and this situation could be repeated when we address the statute for friendly societies or European associations. Is the Council going to continue to ignore Parliament's position?
As regards the first point, my fellow Members have amply elaborated on the grounds for challenging the legal base and they have put forward strong arguments. At the same time, however, and despite everything, it is just as important that we achieve a text on the Statute for a Cooperative Society at last. Although the draft that has been submitted to us represents a backwards step in some respects in relation to the 1993 text, and even though there has been no real debate on the content, I am not sure we need to take the risk of delaying the implementation of a draft which has known many ups and downs. There are many arguments in favour of adopting this text without a delay. I shall cite just a few. The draft has the agreement of representatives of the cooperative sector as a whole, as we have heard. The number of cooperatives concerned in Europe is anything but negligible. Out of 200 000 companies - Commissioner, my figures are slightly higher than yours - in this European cooperative sector representing over 3 million jobs, between 10 and 12% operate outside the local area and their activities concern every sector of economic life. These cooperatives must be able to extend their activities to European level and to be able to do so within a certain legal framework, which safeguards their specific nature, both in terms of the primacy of the individual and the objects of the undertaking on capital, and in terms of participation in the general interest and social cohesion.
Lastly - and I feel this is an important point - we should allow an economic sector built on the original legal base, which has proven itself in terms of local development, to be able to develop, in particular in countries currently experiencing a sometimes painful economic transition towards the market economy. This is the case of the future Members of our Union. Recognition of the diverse forms of company and the social economy constitutes one response to the liberal globalisation that is being challenged today and is an ingredient of the European social model that we wish to defend. I believe, Commissioner, that we share this concern.
Mr President, ladies and gentlemen, I would like to begin by congratulating the rapporteurs for this report. Without getting into the issue of the legal basis, I would also like to thank them for their desire to resolve the problems despite the legal digressions and naturally we expect the same good will from the Council.
It is the case that the European Parliament has dealt with the issue we are discussing today, the Cooperative Society, in various resolutions. Some of these resolutions are very significant. For example, in 1987, the contribution of cooperatives to regional development; in 1989, the role of women in cooperatives and local job-creating initiatives; or in 1994, the role of cooperatives in the growth of women's employment. If we compare these resolutions with the commitment made at the Lisbon Summit in 2000, and ratified in Barcelona in 2002, we will see that the content coincides to a great extent, equality policies, job creation, etc. In fact, apart from meeting the needs on a strictly local level for clearly local undertakings, all types of company can organise and carry out their activities at Community level.
The European phenomenon, with its dimension represented by enlargement, determines and defines new territorial rules, in deed or in law, which require a uniform applicable legal framework; and a lack of this uniformity may hinder both the grouping imposed by competitiveness and the operational and subsistence requirements.
Within this framework, we must not forget that cooperatives are groups of people or legal entities in which people, the personal dimension, are paramount, and must always be - and in fact are - very present. Let us remember - and this has been stressed here - that, by means of cooperative formulae, jobs have been preserved, with the participation of workers, who have played a very important role, and in this regard I would firstly like to stress the right and the opportunity for workers' representatives to participate both at the time the European Cooperative Society is established and throughout its existence, and in particular at key moments, such as at the time of mergers or restructuring.
Secondly, we must stress the need for the maintenance of the concept and the practice of the participation of workers' representatives, with the special characteristics represented by the existence and co-existence of the competent body of the Cooperative Society and the workers' representative body.
I also believe it is necessary to insist that it is necessary and appropriate for horizontal policies, to which Parliament is particularly committed - gender equality, health at work, non-discrimination etc. to be vigorously promoted by means of the Cooperative Society.
And finally we must bear in mind that in order to carry out its task, which carries with it rights as well as obligations and an exclusively public content, function or service, the representatives of the workers must enjoy the same protections as the representatives of workers at national level.
Mr President, many Members have already spoken about the Council's failure to take the opportunity to observe and recognise the European Parliament's prerogatives laid down by the Treaty and to propose a legal base providing for Parliamentary codecision in respect of the regulation on the Statute for a European Cooperative Society.
It is important to remember that, as early as 1991, the Council specified this legal basis in respect of the three proposals for regulations it presented at that time, on a European Cooperative Society, a European association and a European mutual society respectively, as well in respect of the original proposal on the European company.
The Council's attitude is even more incomprehensible in the light of its previous actions, and so I hope that it will reconsider its position after the House votes tomorrow.
In this connection - as the rapporteur has already explained - the aim of the proposal for a regulation on the Statute for a Cooperative Society is harmonisation, to approximate Member States' laws, in other words to remove all the barriers hindering the functioning of the internal market. It does not regulate matters of taxation or competition - although these are important and will have to be addressed in future - or matters of copyright or insolvency, but merely the structure of the societies, referring systematically to the national law of the country in which the cooperative society has its registered office.
That said, we cannot fail to agree that it is important and urgent that we find a solution for the creation of the cooperative society, given that work on this project has been at a standstill for decades and that it was only in December 2000 that the Council finally reached political agreement on the substance, the content of the regulation and the Directive on Worker Involvement , which is linked to the creation of the European Cooperative Society.
Over these years - or decades, rather - the world of cooperatives in Europe has expanded greatly, acquired economic weight and shown that it actually has a key social role to play, particularly in terms of employment. On a number of occasions during these years, the European Parliament has expressed itself, through various reports, on the importance of the third sector for the economy, on the essential role it plays in preserving society, on its proven ability - borne out by numerous studies - to create jobs, not least high-quality jobs. Mr Hughes mentioned a successful European Parliament initiative which revealed the zeal and skill shown by the third sector and the cooperative sector in responding to the challenges of employment and social cohesion.
With the proposed amendments, which I hope will be adopted tomorrow and taken into consideration by the Commission and the Council, the European Parliament is enhancing the proposal, introducing into the regulation the changes necessary to harmonise the statute and the provisions of the Directive on Worker Involvement. Information and consultation rights are laid down, to ensure that they are fully respected during the pre-legislative phase and whenever any structural changes or modifications are made.
I will end, Mr President, by congratulating the two rapporteurs for my part too, for they have worked together and developed these two important reports side by side.
Mr President, let me begin by congratulating our colleague Mr De Rossa on his work on this report and welcoming both the directive and the parallel statute for cooperatives.
I want to put to one side the debate that we are having on the legal basis and talk about the very important issue of employee participation, which should be to the fore for us in the European Parliament tonight. I want to support the rapporteur and the amendments which he has brought forward, in particular in relation to cooperatives that are involved in mergers and in relation to gender balance. Speaking personally, in terms of my work on corporate social responsibility in this Parliament - I am also speaking at the umbrella organisation of cooperatives across Europe at a conference in Paris next Monday - it is certainly true to say that cooperatives are leading the way in terms of socially responsible business practice and deserve the credit for doing so.
This debate is about support for workers who are coming together to own and work together in their enterprise for better ends. That cooperative principle dates not least from the work of Robert Owen in my own Member State and is something which we celebrate in this debate. It is also about successful business, which is a core and mainstream part of the economy. Just one recent report produced by the Work Foundation and by Birkbeck College in the United Kingdom showed graphically how employee involvement actually goes together with business success: the two go hand in hand. That is true in my own constituency in the east of England, where we are not simply talking about a very significant part of the economy where cooperatives are active, but also about socially useful employment at one and the same time. For example, there is a leading cooperative that provides care in rural areas in the east of England so that the elderly and disabled are able to get services that otherwise they would be denied and that creates work at the same time. Another example can be found in Harlow, Essex - in my constituency - where we have five separate credit unions, cooperatives that provide money and loan finance which is otherwise unavailable to people on low incomes and with poor credit records. They have over 1 000 members in a town of just 76 000 people. This provides extremely valuable employment indeed.
The principles in supporting this directive are clear. It is going to give legal certainty and positive status at European level to cooperatives, something for which we have argued for a long time. It is entirely voluntary, no one is made to sign up to this, no one has a European rule foisted upon them. It is a definition, which is inevitably a compromise, of what cooperative enterprise is about, to which the cooperative movement itself across Europe has agreed.
Finally, we have had a long saga about the European company statute tonight: we celebrate the movement towards the end of the long saga about cooperatives. But I say to the Commissioner and to everyone else in this Chamber: let us move next to the statute on associations, so that non-governmental and voluntary organisations can enjoy legal status too. This entire package has taken far too long. This is an important step tonight, but we must look forward to the next to be achieved.
The next item is the report (A5-0119/2003) by Mr Callanan, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on amending Directive 94/25/EC on the approximation of the laws, regulations and administrative provisions of the Member States relating to recreational craft (PE - CONS [3615/2003 - C5-0109/2003 - 2000/0262(COD)].
Mr President, I thank the Commission, all Members, and the industry and user groups who have taken an interest in this subject and who have sent me many contributions about their problems, suggestions as to how they might be resolved and the difficulties with the original proposal.
If the Commission was honest it would agree that the original proposal it presented to this House had many problems, particularly related to the retrospective element of the proposals. I come from a country where it is generally regarded that retrospective law is bad law, that people should always have the certainty of knowing under what rules and regulations they perform their duties. To make something retrospective and apply to what has happened in the past is bad. Thankfully we have managed, between us, to agree to remove virtually all of the retrospective elements from this legislation. The process of going through it has been helpful to many.
We have improved the comitology proposals, we have improved the proposals relating to craft built for own use. We have put in proposals from the Verts/ALE Group on biodegradable oils and we have satisfied user groups and the industries by putting forward the 3dB noise allowance. The outcome from virtually all sides has been satisfactory. I have received emails in the last few days from the user groups saying that they are relatively satisfied, and also from the industry saying that it is relatively satisfied. As long as the Commission is relatively satisfied, that really is an incredible outcome.
Within the legislation, the Commission is asked to produce further reports. I would warn the Commission about the danger of over-regulation in this sector. The proposals were originally produced to reduce the emissions from recreational craft. Recreational craft in the European Union account for 0.5% of all emissions. With this proposal we would see a substantial reduction in that fraction of emissions. I hope that the Commission will bear in mind that it will come up against the law of diminishing returns if it tries to regulate even further in this sector. The large amount of cost and inconvenience that would be involved for users to produce even smaller fractional improvements in environmental performance would be very difficult to justify.
In the field of in-use compliance testing, the Commission has also been asked to produce proposals. Bearing in mind that many Member States - I am thinking particularly of Finland here - have thousands of small boats on very remote and inaccessible lakes, when and if it brings forward proposals for a system of in-use compliance testing, I hope that the Commission will bear in mind the difficulty of implementing them in many Member States. I hope that it will also bear in mind that the improvements in environmental performance that it wishes to bring about will be very fractional and may not justify the large amounts of cost and inconvenience for all concerned.
After those few, relatively negative comments, let me thank the Commission for its help in producing these proposals. I thank all those Members - none of whom have turned up - for their contributions. We have reached a satisfactory outcome for all concerned. I commend the proposal to the House.
Mr President, honourable Members, Mr Callanan, I would like to start by thanking Parliament's delegation to the Conciliation Committee and you above all, Mr Callanan, for the outstanding work that has speedily produced the compromise text that is before us today. The Commission proposal to amend the Recreational Craft Directive is intended to take environmental concerns into account in a directive on the internal market, and so it is a good example of the synergies that the achievement of sustainable development requires between environmental and industrial policies. The compromise reached in the trilogue between representatives of this House and of the Council represents a balance between these two pillars of sustainable development.
The Commission's expectation is that this dossier will be brought to successful completion, by which is meant the adoption of the accompanying text by this House and by the Council. That is the final procedural step towards the long-awaited Community-wide regulatory system limiting emissions from recreational craft, and I thank this House, and again in particular the rapporteur, for their help in achieving this objective.
Mr President, Commissioner, I wish to thank the rapporteur for his constructive work and, like the rapporteur, regret that we are holding the debate at this hour, but I believe it is our common love of boats, sailing and shipbuilding that brings us here this evening. There is of course a saying that goes, Navigare necesse est, vivere non est necesse. Anyway, it is one of the most important things in life we are dealing with here.
At the same time, the issue is also extremely important to, for example, those regions I represent, in which boat building is an important industry. I have been following the genesis of this directive ever since Germany and Sweden proposed that we should introduce uniform standards. Today, we can see that the agreement concerning this directive has stopped the European market from fragmenting. In the same way, I am glad that we have finally agreed between ourselves upon similar standards in connection with lakes and seas. I believe that the rapporteur has had a very important role to play in this connection. In the speech he made today, he has also shown that he is familiar with what applies in different parts of Europe. I am grateful for his having mentioned my own country.
We have arrived at a sensible proposal, and one that is important in terms of the environment. The directive also entails the introduction of something essential: noise regulations for water scooters. The new water scooters released onto the market as from 1 January 2005 will have to comply with the directive. When, before the end of 2006, the Commission goes on to review the directive, it is important for the issue of noise from water scooters to be examined in detail, because water scooters at present constitute the greatest nuisance in terms of noise in many areas of the vulnerable Scandinavian archipelago.
I am also delighted that it has been possible to agree upon a review of the various categories of boat. You cannot imagine the anxiety that has been felt in Finland concerning what would happen in connection with what are known as the Savolax boats. There was concern that they might fall foul of the directive, an issue of which the Finnish Commissioner is well aware. This matter too would now appear, however, to have been dealt with. I hope that a new approach can be adopted when reviewing the directive, for we are concerned here with thoroughly detailed regulation that should perhaps take a different turn in the future.
Finally, I agree with the rapporteur that it is a good solution not to require the Commission to go in for in-use compliance testing. There are certainly many alternatives, including voluntary systems, for achieving precisely what we are seeking, and at a more reasonable cost. On behalf of the Group of the European Liberal, Democrat and Reform Party, I wish to recommend that we, by acclamation, approve the report by the conciliation delegation.
Mr President, ladies and gentlemen, Commissioner, in Portugal, and more precisely in the Algarve region, which I represent here, recreational craft and jet skis are an undeniable fact of everyday life due to the abundance of bathing resorts and the tourist activities associated with them.
With the aim of updating Directive 94/25/EC (16.06.1994), the European Commission has decided to keep up with technological developments in engines and the most recent environmental protection requirements.
We welcome the European Commission's original initiative of making craft more compatible with environmental laws currently in force, specifically those concerning:
exhaust and particulate emissions that degrade the quality of bathing waters;
and also engine noise, which damages both the environment and the well-being of local populations and holiday-makers.
I therefore have paid particular attention to the work that led to the report now before us. I wish to take this opportunity to congratulate Mr Callanan on the quality of his report, on which I have already had the opportunity to express my position, at the second reading in the European Parliament in September 2002.
I welcome the final outcome of the conciliation procedure, in which the European Parliament was able to impose its views, for example applying the three-decibel noise emission allowance to all engine types.
Nevertheless, I must add that I support the idea of a system of exemptions for craft designed for competitions and for commercial passenger transport, which are both important aspects in developing tourism, the main activity in my region.
With regard to competitions, I shall simply give the example of the annual staging in the Algarve of one leg of the World Formula 1 championship in Motonaútica, which attracts thousands of tourists from Portugal and from abroad to the region.
Mr President, Commissioner, ladies and gentlemen, recreational craft can look back on a very important development. They were originally powered by two-stroke engines that really did pollute the environment and also produced a great deal of noise. What is noticeable about modern boats is that research and development have already achieved a great deal, and development can go ahead. I believe that we have found a joint solution here, one that also provides an incentive for the further development of this new technology, and I would like to thank Mr Callanan most warmly for seizing the initiative. What matters to us at the end of the day is that mobility should be ensured in the future, not only for the purposes of carrying on a business or profession, where it can of course very often be vital, but also in the sphere of sporting activity, where, so I believe, quite a bit has been achieved recently. What matters at the end of the day is that exhaust gases and noise should be kept to a minimum so that these are appropriate to the surroundings in question. I therefore believe that we have now found a solution with which we can all be happy. Let me again express my heartfelt gratitude and my hope that this may bring us an agreed outcome in Parliament too.
Thank you, Mr Rübig.
The debate is closed.
The vote will take place on Wednesday at 11.30 a.m.
The next item is the oral question (O-0027/2003 - B5-0091/2003) to the Commission, on behalf of the Committee on Regional Policy, Transport and Tourism, on tourism.
Mr President, honourable Members, the travel and tourist industry has been hard hit by the military conflict in Iraq, whilst SARS has also been a cause of new insecurity. The adverse effects on tourism in general should not, however, be overestimated. We have every right to hope that tourism will recover at most of the European tourist destinations. Tourism is one of the European Union's major branches of industry, with a direct contribution to the gross domestic product and to employment amounting to about 5%, and its indirect contribution to some 12%.
In its 13 November 2001 communication entitled 'Working together for the future of European tourism', the Commission proposed an operational framework and measures aimed at invigorating the European tourist industry, an area in which it is backing close collaboration between all participants in the public and private sectors. The Commission's legislative and work programme for 2003 envisages a new communication on the further transposition of parts of the 2001 communication, with specific reference to the issue of the sustainability of European tourism. This will be an initiative specifically aimed at coordinating action by all interested parties to revive the European tourist industry. If the Member States and the tourist industry agree to the Commission initiating further coordinated action to help the European tourist industry recover from markedly adverse circumstances, the Commission would be willing to do so under Community competences defined in the Treaty.
Mention of Community competences leads me to refer to the Convention, which, to a large degree, works with a view to legal continuity. In the present Treaty on the European Communities, tourism is listed under Article 3 (1) (u). As regards reference to tourism as a complementary responsibility in the future constitution, we must wait and see what proposals the praesidium will put forward on the subject and how the Convention responds to them.
As far as its legislative programme for 2003 is concerned, the Commission has listed over 40 items of proposed legislation that can be expected to have some effect on tourism, 24 of them to a more or less marked degree. These include proposals relating to the policy priorities for 2003, as well as other items of proposed legislation that will probably be put forward in 2003. They cover a multiplicity of policy areas, mainly transport - with 40% of all proposals and half of the most important - followed by taxation issues with 5 proposals. It is to be hoped that these initiatives by the Commission will receive this House's support.
Mr President, Commissioner, there can be no doubt that, especially recently, tourism in Europe is going through a serious crisis, due in part to the Iraqi crisis. I think that there should be action to deal with this problem at European level. We would expect more substantial steps in this direction but, of course, the basic problem is the lack of a legal basis in the Treaty. And that is what I shall focus on in my intervention. I know that from time to time the Commissioner, Mr Liikanen, also does what he can and what he is allowed to do on the basis of the current legislative framework; however, there are initiatives which affect the tourism sector and do not fit into a single approach and, at the same time, there is the strange phenomenon that, although we have policy for industry, we do not have policy for the most important part of industry or, in all events, a part which is becoming more and more important, which is tourism.
It is also strange, I think, that there are policies on various individual issues, such as fisheries, and rightly so, while the tourism sector, which provides work for a great many workers, the number of which rises year by year, is ignored. No-one here in this Parliament, Commissioner, is talking about replacing the role of the Member States. On the contrary. We are talking about added value at Brussels level. We are talking about coordinating action, we are talking about imitating what is basically happening in other sectors, as in the example of industry I mentioned to you.
The constitutional Convention is an important opportunity that should not be missed. Your reply, the reply of the Commission, not you personally, because I know that you are not responsible for the issue, you are merely so kind as to represent the Commission here, does not, I must say, satisfy Parliament. If you look at the positions taken by Parliament from time to time, your reply is rather neutral. One expects a stronger commitment on the part of the Commission for the Convention. There are members of the Convention who are addressing the issue. Our honourable friend, Mr Lamassoure, has tabled an amendment so that tourism becomes an additional responsibility of the European Union and we are waiting for substantial steps and a strong commitment on this particular issue on the part of the European Commission, because the Convention cannot and must not go unexploited. This is an opportunity for us to make a fresh start on tourism at European level.
Mr President, Commissioner, ladies and gentlemen, approximately one year ago, the European Parliament adopted a resolution on the future of tourism in Europe, for which I was rapporteur, on behalf of the Committee on Regional Policy, Transport and Tourism. This resolution expressly proposed that the tourism sector should have a solid legal base in the future European Constitution in order to allow the Commission to react effectively to the various problems that might arise.
Since this is one of the largest sectors of activity in Europe, which is the top tourist region in the world, and since it is one of the sectors with the brightest future in terms of jobs and wealth creation, it is hard to understand the lack of political recognition and means for intervention provided in the current Treaties.
Since the growing trend in our manufacturing industry is to relocate outside Europe, tourism emerges as a labour-intensive activity involving a multitude of services that cannot be relocated, which Europe has now and on which it can continue to count in future. Because of its cross-border definition, however, should this activity remain outside the scope of the European institutions? Can Europe refuse to intervene in a sector that is one of the most promising for its future development? Can the European Union remain unprepared to confront and respond to the needs of the industries involved in this activity, simply because there is no legal base that would enable it to intervene effectively? This is the situation we must now address.
In fact, the provisions of the new Constitution presented by the Praesidium do not contain a single reference to tourism. There is not even a proposal to maintain what has been achieved in the Treaties currently in force. We in the European Parliament maintain our position of wanting tourism to be referred to expressly as a sector of competences shared between the European Union and the Member States, being referred to specifically in the first part of the Constitution and in the part concerning the policies of the future European Constitution. Our question is this: what is the Commission doing to achieve this? I therefore ask the Commission what its proposals are for strengthening the legal base of tourism in the future European Constitution.
Mr President, Commissioner, as a member of the Committee on Regional Policy, Transport and Tourism I am glad finally to have an opportunity to speak about tourism. In my view, there are three specific issues.
The first is the environmental impact. A very large number of Members of this House come from areas where tourism is important as an economic sector and where tourism has a major impact on people and the environment. I should therefore like to ask the Commission how it intends to manage this impact of tourism on people and the environment. Further, what is the Commission doing about the conservation of tourism in the context of Agenda 21? I also think of the importance of Article 6 of the Treaty, which obliges the Commission to integrate environmental protection in its policy sectors, thus including the tourist sector, with a view to the promotion of sustainable development.
A second aspect is the link with regional policy. There is certainly a link with regional development and tourism. But it must not be the case that a region's own trump cards, that is its nature and cultural heritage, are destroyed. The Structural Funds must be expressed far more clearly in this regard.
The third link is transport policy. There has of course been enormous growth in passenger traffic. We see growth not only in air traffic, but also in car traffic. Here we need a specific approach in my view in favour of environmentally friendly and safe transport. The current disappearance of the international overnight trains proves that we are falling short in this area. There is also no European regulation on taking bicycles on the train. I hope that the Commission is prepared to invest in good practices, networking and knowledge development around the problems of mobility and tourism.
Mr President, Commissioner, what I am going to say is not directed at you personally, but, as you are representing the Commission, I trust that you will relay our discussions to your fellow Commissioner, Mr Liikanen. The fact is that I found your answer rather soothing.
I believe that, as a result of the war in Iraq and of the outbreak of SARS in Asia, tourism in Europe and tourist travel to Europe have - as we say on the German coast - heavy weather to contend with, as does foreign tourism outside Europe. Air travel alone has seen passenger numbers decline, with a drop of 10% on flights to the Middle East and as much as 25% and more for flights to Asia. The airlines and tourism enterprises are doing their best to get the situation under control, but they need support from the Member States and from the EU. There are, alas, no indications so far as to how the European Union and the Member States propose to develop a joint strategy to alleviate this crisis and bring it to an end.
So my first question to the Commissioner is to ask whether she is willing to appoint, on an ad hoc basis, a high-level working party, which would involve the tourist industry and whose purpose would be to develop a strategy to reduce the tourist industry's costs and to stimulate international tourism? Secondly, Commissioner, and quite apart from the present crisis, the Commission must, I believe, examine the fundamental aspects underlying tourism and give primary and close attention to the competitive situation in the Member States. After all, it cannot be right, in a European single market, that the Member States should levy VAT at different rates on similar tourist activities. That distorts the competition among them.
You will know - and have yourself emphasised the fact - that the tourist industry merits our particular attention precisely because it is in the hands of the same small and medium-sized enterprises that create jobs and training opportunities over wide areas of the European Union.
In conclusion, I want to repeat something that has been said by all the previous speakers, which is that support measures for tourism require legal certainty and legal clarity, and, for that reason, tourism must become a task in its own right in the constitution, with clear powers to act laid down for it. Commissioner, I admit that we too have problems with our representatives in the Convention, but the Commission, too, has two representatives there, and so I ask you whether the Commission's two representatives have made an unambiguous request for tourism to be incorporated into the new constitution as a task involving powers to act.
Thank you, Mr Jarzembowski.
As it seems that Mrs Schreyer wishes to respond, she has the floor.
Mr President, as such specific questions have been put, I would again like to take the opportunity of responding to Mr Dhaene. I had stated that the Commission would, this year, be issuing a communication on the sustainability of tourism. In view of the issue in the Convention, I can, at present, tell you only that the Commission does of course want to safeguard the present position, but I can certainly concede that you are right to say that we have two representatives in the Convention as against the sixteen from Parliament. That being so, I am sure that things can be done there.
Thank you, Commissioner.
The debate is closed.
(The sitting was closed at 11.06 p.m.)